Exhibit 10.5

EXECUTION VERSION

 

 

 

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT

dated as of April 15, 2014,

among

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.,

MOMENTIVE PERFORMANCE MATERIALS INC.,

MOMENTIVE PERFORMANCE MATERIALS USA INC.,

as Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIGROUP GLOBAL MARKETS INC. and CREDIT SUISSE AG,

as Syndication Agents

and

DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA and

UBS SECURITIES LLC,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., CREDIT

SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN

SACHS BANK USA and UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Terms Generally      43   

SECTION 1.03

  Effectuation of Transactions      44   

SECTION 1.04

  Exchange Rates; Currency Equivalents      44   

ARTICLE II The Credits

     45   

SECTION 2.01

  Commitments      45   

SECTION 2.02

  Loans and Borrowings      45   

SECTION 2.03

  Requests for Borrowings      46   

SECTION 2.04

  [Reserved]      47   

SECTION 2.05

  [Reserved]      47   

SECTION 2.06

  Funding of Borrowings      47   

SECTION 2.07

  Interest Elections      47   

SECTION 2.08

  [Reserved]      48   

SECTION 2.09

  Repayment of Loans; Evidence of Debt      49   

SECTION 2.10

  Repayment of Loans      49   

SECTION 2.11

  Prepayment of Loans      50   

SECTION 2.12

  Fees      51   

SECTION 2.13

  Interest      51   

SECTION 2.14

  Alternate Rate of Interest      52   

SECTION 2.15

  Increased Costs      52   

SECTION 2.16

  Break Funding Payments      53   

SECTION 2.17

  Taxes      54   

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      57   

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      59   

SECTION 2.20

  Incremental Commitments      60   

SECTION 2.21

  [Reserved]      62   

SECTION 2.22

  Illegality      62   

ARTICLE III Representations and Warranties

     63   

SECTION 3.01

  Organization; Powers      63   

SECTION 3.02

  Authorization      63   

SECTION 3.03

  Enforceability      64   

SECTION 3.04

  Governmental Approvals      64   

SECTION 3.05

  Financial Statements      64   

SECTION 3.06

  No Material Adverse Effect      64   

SECTION 3.07

  Title to Properties; Possession Under Leases      65   

SECTION 3.08

  Subsidiaries      65   

SECTION 3.09

  Litigation; Compliance with Laws      65   

SECTION 3.10

  Federal Reserve Regulations      66   

 

-i-



--------------------------------------------------------------------------------

SECTION 3.11

  Investment Company Act      66   

SECTION 3.12

  Use of Proceeds      66   

SECTION 3.13

  Tax Returns      66   

SECTION 3.14

  No Material Misstatements      67   

SECTION 3.15

  Employee Benefit Plans      67   

SECTION 3.16

  Environmental Matters      68   

SECTION 3.17

  Security Documents      69   

SECTION 3.18

  Location of Real Property and Leased Premises      69   

SECTION 3.19

  [Reserved]      70   

SECTION 3.20

  Labor Matters      70   

SECTION 3.21

  Insurance      70   

SECTION 3.22

  No Default      70   

SECTION 3.23

  Intellectual Property; Licenses, Etc      70   

SECTION 3.24

  Senior Debt      71   

SECTION 3.25

  Anti-Corruption Laws and Sanctions      71   

ARTICLE IV Conditions of Lending

     71   

SECTION 4.01

  All Credit Events      71   

SECTION 4.02

  Conditions Precedent to Initial Extension of Credit      72   

ARTICLE V Affirmative Covenants

     75   

SECTION 5.01

  Existence; Businesses and Properties      75   

SECTION 5.02

  Insurance      75   

SECTION 5.03

  Taxes      76   

SECTION 5.04

  Financial Statements, Reports, etc      76   

SECTION 5.05

  Litigation and Other Notices      79   

SECTION 5.06

  Compliance with Laws      80   

SECTION 5.07

  Maintaining Records; Access to Properties and Inspections      80   

SECTION 5.08

  Use of Proceeds      80   

SECTION 5.09

  Compliance with Environmental Laws      81   

SECTION 5.10

  Further Assurances; Additional Security      81   

SECTION 5.11

  Compliance with Material Contracts      84   

SECTION 5.12

  Milestones      84   

SECTION 5.13

  Priority and Liens      84   

SECTION 5.14

  Anti-Corruption Laws and Sanctions      86   

ARTICLE VI Negative Covenants

     86   

SECTION 6.01

  Indebtedness      86   

SECTION 6.02

  Liens      91   

SECTION 6.03

  Sale and Lease Back Transactions      95   

SECTION 6.04

  Investments, Loans and Advances      96   

SECTION 6.05

  Mergers, Amalgamations, Consolidations, Sales of Assets and Acquisitions     
99   

SECTION 6.06

  Dividends and Distributions      102   

SECTION 6.07

  Transactions with Affiliates      104   

SECTION 6.08

  Business of Intermediate Holdings and the Subsidiaries      106   

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.09

  Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By Laws and Certain Other Agreements; etc      107   

SECTION 6.10

  [Reserved]      109   

SECTION 6.11

  Financial Covenants      110   

SECTION 6.12

  No Other “Designated Senior Debt”      110   

SECTION 6.13

  Fiscal Year; Accounting      110   

SECTION 6.14

  Superpriority Claims      110   

SECTION 6.15

  Anti-Corruption Laws and Sanctions      110   

ARTICLE VIA Holdings Negative Covenants

     111   

SECTION 6.01

       111   

ARTICLE VII Events of Default

     111   

SECTION 7.01

       111   

SECTION 7.01

  Exclusion of Immaterial Subsidiaries      116   

SECTION 7.02

  [Reserved]      116   

ARTICLE VIII The Agents

     116   

SECTION 8.01

  Appointment      116   

SECTION 8.02

  Delegation of Duties      118   

SECTION 8.03

  Exculpatory Provisions      118   

SECTION 8.04

  Reliance by Administrative Agent      119   

SECTION 8.05

  Notice of Default      119   

SECTION 8.06

  Non-Reliance on Agents and Other Lenders      120   

SECTION 8.07

  Indemnification      120   

SECTION 8.08

  Agent in Its Individual Capacity      121   

SECTION 8.09

  Successor Administrative Agent      121   

SECTION 8.10

  Documentation Agent, Syndication Agent and Arrangers      121   

SECTION 8.11

  Security Documents and Collateral Agent Under Security Documents and
Guarantees      121   

SECTION 8.12

  Right to Realize on Collateral and Enforce Guarantees      122   

ARTICLE IX Miscellaneous

     123   

SECTION 9.01

  Notices; Communications      123   

SECTION 9.02

  Survival of Agreement      124   

SECTION 9.03

  Binding Effect      124   

SECTION 9.04

  Successors and Assigns      124   

SECTION 9.05

  Expenses; Indemnity      129   

SECTION 9.06

  Right of Set off      131   

SECTION 9.07

  Applicable Law      131   

SECTION 9.08

  Waivers; Amendment      131   

SECTION 9.09

  Interest Rate Limitation      134   

SECTION 9.10

  Entire Agreement      134   

SECTION 9.11

  WAIVER OF JURY TRIAL      134   

 

-iii-



--------------------------------------------------------------------------------

SECTION 9.12

  Severability      135   

SECTION 9.13

  Counterparts      135   

SECTION 9.14

  Headings      135   

SECTION 9.15

  Jurisdiction; Consent to Service of Process. Jurisdiction; Consent to Service
of Process      135   

SECTION 9.16

  Confidentiality      135   

SECTION 9.17

  Platform; Borrower Materials      137   

SECTION 9.18

  Release of Liens and Guarantees      137   

SECTION 9.19

  [Reserved]      139   

SECTION 9.20

  USA PATRIOT Act Notice      139   

SECTION 9.21

  Acknowledgments      139   

 

-iv-



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Approved Plan of Reorganization Term Sheet

Exhibit C

   Form of Borrowing Request

Exhibit D

   Form of ABL Intercreditor Agreement

Exhibit E

   Form of Interim Order

Schedule 1.01(b)

   Pledged Equity Interest

Schedule 1.01(d)

   Subsidiary Loan Parties

Schedule 1.01(f)

   Unrestricted Subsidiaries

Schedule 1.01(g)

   Immaterial Subsidiaries

Schedule 1.01(i)

   Debtors

Schedule 2.01

   Commitments

Schedule 3.01

   Organization and Good Standing

Schedule 3.04

   Governmental Approvals

Schedule 3.07(b)

   Possession under Leases

Schedule 3.07(c)

   Intellectual Property

Schedule 3.08(a)

   Subsidiaries

Schedule 3.08(b)

   Subscriptions

Schedule 3.13

   Taxes

Schedule 3.15

   Employee Benefit Plans

Schedule 3.16

   Environmental Matters

Schedule 3.21

   Insurance

Schedule 5.10

   Post-Closing Matters

Schedule 6.01

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.04

   Investments

Schedule 6.07

   Transactions with Affiliates

Schedule 9.01

   Notice Information

 

-v-



--------------------------------------------------------------------------------

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN AGREEMENT dated as of April 15,
2014 (this “Agreement”), among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a
Delaware corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a
Delaware corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS
USA INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto from
time to time, JPMORGAN CHASE BANK, N.A., as administrative agent and collateral
agent for the Lenders, CITIGROUP GLOBAL MARKETS INC. and CREDIT SUISSE AG, as
Syndication Agents, and DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA
and UBS SECURITIES LLC, as Documentation Agents.

WHEREAS, on April 15, 2014 (the “Petition Date”), each of the Debtors filed
voluntary petitions in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”) for relief, and commenced jointly
administered cases (the “Chapter 11 Cases”) under chapter 11 of the U.S.
Bankruptcy Code (11 U.S.C. §§ 101 et seq.; the “Bankruptcy Code”) and have
continued in the possession of their assets and in the management of their
businesses pursuant to sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, in connection with the Chapter 11 Cases, the Borrower has requested
that the Lenders provide it with a senior secured debtor-in-possession term loan
facility in an aggregate principal amount of $300.0 million.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“1.5 Lien Notes” shall mean Intermediate Holdings’ Senior Secured Notes issued
pursuant to the 1.5 Lien Notes Indenture, and any notes issued by Intermediate
Holdings in exchange for, and as contemplated by, the 1.5 Lien Notes and the
related registration rights agreement with substantially identical terms as the
1.5 Lien Notes.

“1.5 Lien Notes Indenture” shall mean the Indenture under which the 1.5 Lien
Notes are issued, among Intermediate Holdings and certain of the Subsidiaries
party thereto and the trustee named therein from time to time, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

“ABL Agent” shall mean JPMCB, as administrative agent under the ABL Credit
Agreement.

“ABL Closing Date” shall mean April 24, 2013.

 

1



--------------------------------------------------------------------------------

“ABL Credit Agreement” shall mean that certain Amended and Restated Senior
Secured Debtor-in-Possession and Exit Credit Agreement, dated as of the date
hereof, among Holdings, Intermediate Holdings, the Borrower, the other grantors
party thereto, the lenders party thereto and JPMCB, as the administrative agent,
as amended, restated, supplemented or otherwise modified from time to time.

“ABL Intercreditor Agreement” shall mean collectively, (a) the Prepetition ABL
Intercreditor Agreement, (b) the intercreditor agreement dated on the DIP
Closing Date by and among the Borrower, the Loan Parties, the Collateral Agent
and JPMCB, as First Lien Collateral Agent, substantially in the form of Exhibit
D, or (c) any replacement thereof that contains terms not materially less
favorable to the Lenders than the intercreditor agreement referred to in clause
(a) or (b) and otherwise reasonably satisfactory to the Administrative Agent.

“ABL Loan Parties” shall mean the “Loan Parties” under the ABL Credit Agreement.

“ABL Obligations” shall mean “Obligations” under and as defined in the ABL
Credit Agreement.

“ABL-Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1.0%, (b) the U.S. Prime
Rate in effect for such day as announced from time to time and (c) the LIBO Rate
for a one-month Interest Period for a deposit in U.S. Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.0%. Any change in such rate due to a change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate shall be effective as of the
opening of business on the day of such change in the U.S. Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(f).

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts receivable, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.

“Adequate Protection Parties” shall mean the Prepetition Agents and the
Prepetition Secured Parties.

 

2



--------------------------------------------------------------------------------

“Adequate Protection Payments” shall have the meaning assigned to such term in
Section 5.08.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.0%) equal to the greater of (a)(i) the LIBO Rate in
effect for such Interest Period divided by (ii) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any, and (b) 1.00%.

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder, or, as applicable, such Affiliates thereof as it
shall from time to time designate for the purpose of performing its obligations
hereunder in such capacity. References to the “Administrative Agent” shall also
include any Affiliate of JPMCB or any other person designated by JPMCB, or
acting in any similar capacity under any Security Document under the laws of the
United States.

“Administrative Agent Fee Letter” shall mean that certain Fee Letter dated as of
April 7, 2014 by and between, inter alia, Intermediate Holdings, the Borrower
and JPMCB.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Transaction” shall have the meaning specified in Section 6.07(a).

“Agent” shall mean either the Administrative Agent and/or the Collateral Agent,
as the context may require.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided, that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees paid to
arrangers for such Loans and customary consent fees for an amendment paid
generally to consenting Lenders.

“Ancillary Agreement” shall mean any Secured Cash Management Agreement, any
Secured Hedge Agreement or the Overdraft Line.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Agent” shall mean (i) the Applicable Senior Collateral Agent (or
other analogous term) under the ABL Intercreditor Agreement or (ii) if at any
time there is no ABL Intercreditor Agreement then in effect, the Administrative
Agent.

“Applicable Margin” shall mean for any day, 4.00% per annum in the case of any
Eurocurrency Loan and 3.00% per annum in the case of any ABR Loan.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Approved Plan of Reorganization” shall mean the plan of reorganization, in form
and substance reasonably satisfactory to the Administrative Agent, which shall
contain the terms set forth on the term sheet substantially in the form of
Exhibit B, and modifications or supplements with respect thereto, other than any
modification or supplement that (a) alters the debt capital structure or the
controlling Equity Interests of the Loan Parties, (b) allows for the incurrence
of material Indebtedness upon or in conjunction with the effective date of the
Approved Plan of Reorganization not otherwise contemplated under the Approved
Plan of Reorganization (without giving effect to any such modification or
supplement), (c) changes the priority or treatment of any Indebtedness from that
set forth in the Approved Plan of Reorganization (without giving effect to any
such modification or supplement) or (d) is not otherwise reasonably satisfactory
in form and substance to the Administrative Agent.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage, immovable hypothec or lease of Real Property) to any person of
any asset or assets of Intermediate Holdings or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and
Intermediate Holdings (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

“Bankruptcy Code” shall have the meaning assigned to such term in the recitals
of this Agreement.

“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
of this Agreement.

“Basel III” shall mean:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III”: A global regulatory framework for more
resilient

 

4



--------------------------------------------------------------------------------

banks and banking systems”, “Basel III”: International framework for liquidity
risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(b) the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America or any successor thereto.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type and Class and made on a
single date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $500,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real (immovable) or personal (movable) property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided, that any obligations that would not be accounted for as Capital Lease
Obligations under GAAP as of the DIP Closing Date shall not be included in
Capital Lease Obligations after the DIP Closing Date due to any changes in GAAP
or interpretations thereunder or otherwise.

“Carve-Out” shall mean (a) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States trustee pursuant to 28
U.S.C. § 1930(a), (b) all reasonable fees and expenses incurred by a trustee
under section 726(b) of the Bankruptcy Code in an aggregate amount not exceeding
$200,000 and (c) any and all allowed and unpaid claims of any professional whose
retention is approved by the Bankruptcy Court during the Chapter 11 Cases for
unpaid fees and expenses incurred, subject to the terms of the DIP Orders,
(i) prior to the occurrence of a Carve-Out Event and (ii) at any time after the
occurrence of a Carve-Out Event in an aggregate amount not exceeding $3,000,000
(the amount specified in this clause (ii), the “Carve-Out Amount”); provided
that (x) so long as no Carve-Out Event has occurred and is continuing, the
allowed professional fees and disbursements incurred by professional persons
retained by order of the Bankruptcy Court may be paid without reducing the
dollar limitation under clause (c) above to the extent reasonable and documented
and subject to the entry of a customary order of the Bankruptcy Court, allowing
for the interim payment of such amounts, and subject further to the Bankruptcy
Court’s final approval of such professional fees and disbursements, and
(y) nothing herein shall be construed to impair the ability of any party to
object to any of the fees, expenses, reimbursement or compensation described in
clauses (i) and (ii) above. For the avoidance of doubt and notwithstanding
anything to the contrary in the Loan Documents or elsewhere, the Carve-Out shall
be senior to all Liens securing the obligations under the Loan Documents and the
ABL Credit Agreement and related loan documents as well as any adequate
protection Liens and claims granted by the DIP Orders.

“Carve-Out Amount” shall have the meaning specified in the definition of
“Carve-Out”.

“Carve-Out Event” shall mean the occurrence and continuation of (a) an Event of
Default, or (b) an “Event of Default” under the ABL Credit Agreement, in each
case, (x) notice of which shall have been given by the Administrative Agent (or
the administrative agent under the ABL Credit Agreement) to the Borrower or
(y) in respect of which a Borrower shall have knowledge and fails to provide
notice to the Administrative Agent within five Business Days of obtaining such
knowledge.

“Cash Flow Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of April 24, 2013, among Holdings, Intermediate
Holdings, the Borrower, the other borrowers party thereto, General Electric
Capital Corporation, as the lender and JPMCB, as the administrative agent.

 

6



--------------------------------------------------------------------------------

“Cash Flow Loan Documents” shall mean the Cash Flow Credit Agreement and the
other “Loan Documents” under and as defined in the Cash Flow Credit Agreement.

“Cash Flow Obligations” shall mean “Obligations” under and as defined in the
Cash Flow Credit Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Intermediate
Holdings, the Borrower or any Subsidiary cash management services for
collections, treasury management services (including controlled disbursement,
overdraft, automated clearing house fund transfer services, return items and
interstate depository network services), any demand deposit, payroll, trust or
operating account relationships, commercial credit cards, merchant card,
purchase or debit cards, non-card e-payables services, and other cash management
services, including electronic funds transfer services, lockbox services, stop
payment services and wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the DIP Closing Date), is an Agent,
Documentation Agent, Syndication Agent, a Joint Lead Arranger, a Lender or an
Affiliate of any such person, in each case, in its capacity as a party to such
Cash Management Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change in Control” shall be deemed to occur if:

(a) at any time, (i) Intermediate Holdings shall fail to own, directly or
indirectly, beneficially and of record, 100.0% of the issued and outstanding
Equity Interests of the Borrower or (ii) a majority of the seats (other than
vacant seats) on the Board of Directors of Intermediate Holdings shall at any
time be occupied by persons who were neither (x) nominated by the Board of
Directors of Intermediate Holdings or a Permitted Holder, (y) appointed by
directors so nominated nor (z) appointed by a Permitted Holder; or

(b) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the DIP Closing Date), other than any combination
of the Permitted Holders or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35.0% or more on a fully diluted basis of
the voting interest in Intermediate Holding’s Equity Interests and the Permitted
Holders shall own, directly or indirectly, less than such person or “group” on a
fully diluted basis of the voting interest in Equity Interests of Intermediate
Holdings.

For the avoidance of doubt, no Change in Control shall be deemed to have
occurred solely by virtue of the consummation of the transactions contemplated
by the Approved Plan of Reorganization.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the DIP Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
DIP Closing Date or (c) compliance

 

7



--------------------------------------------------------------------------------

by any Lender (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the DIP Closing Date; provided,
however, that notwithstanding anything herein to the contrary, (x) all requests,
rules, guidelines or directives under or issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any equivalent
European regulation, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto and
(y) all requests, rules, guidelines or directives promulgated under or in
connection with, all interpretations and applications of, and any compliance by
a Lender with any request or directive relating to International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, but a Lender shall only request payments from the Borrower under
Section 2.15 herein as a result thereof to the extent such Lender makes the same
request under comparable credit agreements with other borrowers similarly
situated to the Borrower.

“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
of this Agreement.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term Loans or Other
Term Loans, if any; and (b) when used in respect of any Commitment, whether such
Commitment is in respect of an Initial Term Loan Commitment or Incremental
Commitment, if any. Other Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) shall be construed as
different Classes.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also all other property that is subject to any
Lien in favor of the Administrative Agent or any Subagent for the benefit of the
Lenders pursuant to any Security Document.

“Collateral Agent” shall mean the party acting as collateral agent (or
equivalent capacity) for the Secured Parties under the Security Documents. On
the DIP Closing Date, the Collateral Agent is the same person as the
Administrative Agent. Unless the context otherwise requires, the term
“Administrative Agent” as used herein shall include the Collateral Agent,
notwithstanding various specific references to the Collateral Agent herein.

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the date
hereof among the Loan Parties and the Collateral Agent.

 

8



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that (in each case subject to Section 5.10(f)):

(a) on or prior to the DIP Closing Date, the Administrative Agent shall have
received (i) from each Loan Party a counterpart of the Collateral Agreement,
duly executed and delivered on behalf of such person and (ii) from each Loan
Party, a counterpart of the Guarantee Agreement, duly executed and delivered on
behalf of such person;

(b) on or prior to the DIP Closing Date, (i) the Administrative Agent shall have
received a pledge of all the issued and outstanding Equity Interests of
(A) Intermediate Holdings, (B) each Borrower and (C) each Wholly Owned
Subsidiary owned on the DIP Closing Date directly by Holdings, Intermediate
Holdings, any Borrower or any Subsidiary Loan Party and listed on
Schedule 1.01(b) (it being understood that no more than 65% of the outstanding
voting Equity Interests of any “first tier” Foreign Subsidiary owned by a
Domestic Loan Party or any “first tier” Qualified CFC Holding Company owned by a
Domestic Loan Party shall be pledged to secure the Obligations of the Domestic
Loan Parties) and (ii) in the case of certificated Equity Interests required to
be pledged pursuant to clause (i) above, the Applicable Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(c) (i) all Indebtedness of Intermediate Holdings and each Subsidiary (other
than (a) intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of Intermediate
Holdings and its Subsidiaries, (b) to the extent that a pledge of such
promissory note or instrument would violate applicable law and (c) the Japanese
Intercompany Note) that is owing to any Loan Party, if evidenced by a promissory
note or an instrument, shall have been pledged pursuant to the applicable
Collateral Agreement (or other applicable Security Document), and (ii) the
Applicable Agent shall have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(d) in the case of any person that becomes a Wholly Owned Subsidiary which is
also a Domestic Subsidiary (other than any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary) after the DIP Closing Date, the
Administrative Agent shall have received a supplement to (i) the Guarantee
Agreement and (ii) the Collateral Agreement, in each case in the form specified
therein, duly executed and delivered on behalf of such Domestic Subsidiary;

(e) [Reserved];

(f) after the DIP Closing Date, (i) all the outstanding Equity Interests
(a) issued or owned by any person that becomes a Loan Party or a Designated
Foreign Subsidiary after the DIP Closing Date and (b) all the Equity Interests
that are acquired by a Loan Party after the DIP Closing Date (including the
Equity Interests of any Special Purpose Receivables Subsidiary established after
the DIP Closing Date), shall have been pledged pursuant to the applicable
Security Document; provided, that in no event shall more than 65% of the issued
and outstanding voting Equity Interests of any “first tier”

 

9



--------------------------------------------------------------------------------

Foreign Subsidiary or any “first tier” Qualified CFC Holding Company directly
owned by any Loan Party be pledged to secure the Obligations of the Loan Parties
and (ii) the Applicable Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(g) except as otherwise contemplated by any Security Document, all documents and
instruments, including UCC financing statements and other similar statements or
forms used in other relevant jurisdictions, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or the recording on the DIP Closing Date or, with respect
to Collateral acquired after the DIP Closing Date, concurrently with, or
promptly following, the execution and delivery of each such Security Document;

(h) the Administrative Agent shall have received evidence of the insurance
required by the terms hereof;

(i) except as otherwise contemplated by any Security Document, each Loan Party
shall have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(j) after the DIP Closing Date, the Administrative Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.

“Commitment Letter” shall mean the commitment letter, dated April 3, 2014, among
Holdings, Intermediate Holdings, Momentive Performance Materials GmbH, JPMCB,
and the Joint Lead Arrangers, and each fee letter referenced therein.

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitments.

“Confirmation Order” shall mean a final non-appealable order entered by the
Bankruptcy Court, confirming the Approved Plan of Reorganization in accordance
with section 1129 of the Bankruptcy Code.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of Intermediate Holdings and the Subsidiaries
determined on a consolidated basis on such date.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

(a) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (including all fees and expenses relating thereto)
including any (i) severance, relocation or other restructuring expenses, any
expenses related to any reconstruction, decommissioning or reconfiguration of
fixed assets for alternative uses and fees, expenses or charges relating to new
product lines, plant shutdown costs or acquisition integration costs, (ii) fees,
expenses or charges related to any offering of Equity Interests of Intermediate
Holdings or any Parent Entity, any Investment, acquisition or incurrence,
refinancing, amendment or modification of Indebtedness permitted to be incurred
or so refinanced, amended or modified, as the case may be, hereunder (in each
case, whether or not successful), including any such fees, expenses, charges or
change in control payments related to the Transactions and (iii) all fees and
expenses in connection with the Chapter 11 Cases on or prior to the DIP Closing
Date, in each case, shall be excluded,

(b) any net after tax gain or loss from abandoned, closed or discontinued
operations and any net after tax gain or loss on disposal of abandoned, closed
or discontinued operations shall be excluded,

(c) any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of Intermediate Holdings) shall be excluded,

(d) any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,

(e) (i) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period and (ii) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
person in excess of the amounts included in clause (i),

(f) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(g) any increase in amortization or depreciation or any non-cash charges or
other increase or reduction in Consolidated Net Income, in each case resulting
from purchase accounting shall be excluded,

 

11



--------------------------------------------------------------------------------

(h) any non-cash impairment charges or non-cash charges resulting from the
amortization of intangibles, in each case arising pursuant to the application of
GAAP, shall be excluded,

(i) any non-cash expenses realized or resulting from grants and sales of stock,
stock option plans, employee benefit plans or post-employment benefit plans,
grants of stock appreciation or similar rights, stock options, restricted stock
grants or other rights of such person or any of its subsidiaries shall be
excluded

(j) (1) to the extent covered by insurance and actually reimbursed, or, so long
as such person has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (i) not denied by the applicable carrier in writing
within 180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded and (2) amounts estimated in
good faith to be received from insurance (determined after consultation with the
Administrative Agent) in respect of lost revenues or earnings relating to
liability or casualty events or business interruption shall be included (with a
deduction (x) for amounts actually received up to such estimated amount to the
extent included in Net Income in a future period and (y) for amounts so added
back to the extent not so received within 365 days),

(k) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded,

(l) non-cash charges for deferred tax asset valuation allowances shall be
excluded, and

(m) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Financial Accounting Standard 52 shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of
Intermediate Holdings and the consolidated Subsidiaries, determined in
accordance with GAAP, as set forth on the consolidated balance sheet of
Intermediate Holdings as of such date and calculated on a Pro Forma Basis for
any asset acquisition or disposition by Intermediate Holdings or a Subsidiary.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” shall have meanings correlative thereto.

“Covered Agreement” shall mean each material agreement of a Loan Party entered
into after the Petition Date or assumed in connection with the Chapter 11 Cases.

 

12



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Section 4.01(a).

“Credit Facilities” shall mean the Term Facilities hereunder and the DIP ABL
Facility.

“Debtor Relief Laws” shall mean the Bankruptcy Code, the United Kingdom’s
Insolvency Act 1986, the Council of the European Union Regulation 1346/2000/EC
on insolvency proceedings, the German insolvency code (Insolvenzordnung), the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, in each case as amended,
including any corporate law of any jurisdiction which may be used by a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case (other
than for the laws of Canada or any province or territory thereto), shall exclude
any part of such laws, rules or regulations which relate solely to any solvent
reorganization or solvent restructuring process).

“Debtors” shall mean collectively each of the entities listed on Schedule
1.01(i), which shall include all Loan Parties.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Intermediate Holdings or one of its Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of Unrestricted Cash received in
connection with a subsequent sale of such Designated Non-Cash Consideration.

“Designated Secured Cash Management Agreement” shall have the meaning assigned
to such term in the Collateral Agreement, the Obligations under which are of
equal priority with the Loans in the payment waterfall under the Security
Documents.

“Designated Secured Hedge Agreement” shall have the meaning assigned to such
term in the Collateral Agreement, the Obligations under which are of equal
priority with the Loans in the payment waterfall under the Security Documents.

“DIP ABL Facility” shall mean shall mean the debtor-in-possession asset-based
revolving credit facility provided by the ABL Credit Agreement.

“DIP Closing Date” shall mean the date on which all of the conditions set forth
in Section 4.02 have been satisfied or waived.

 

13



--------------------------------------------------------------------------------

“DIP Facility Maturity Date” shall mean the earlier of (i) the date that is 12
months following the Petition Date, and (ii) the effective date of a plan of
reorganization filed in the Chapter 11 Case that is confirmed pursuant to an
order entered by the Bankruptcy Court.

“DIP Orders” shall mean the Interim Order and the Final Order.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
or other Equity Interests into which such Equity Interests are convertible or
for which such Equity Interests are redeemable or exchangeable), or upon the
happening of any event or condition (a) mature or are mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Loan Document Obligations that are accrued and payable
and the termination of the Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provide for the scheduled payments of dividends in cash, or (d) are
or become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is ninety-one (91) days after the latest Maturity Date then in effect
at the time of issuance of such Equity Interests; provided, however, that only
the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of
Intermediate Holdings or its Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Stock solely because
they may be required to be repurchased by Intermediate Holdings in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

“Documentation Agent” shall mean, collectively, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and UBS Securities LLC.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a Qualified CFC Holding Company.

“EBITDA” shall mean, with respect to Intermediate Holdings and the Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of
Intermediate Holdings and the Subsidiaries for such period plus (a) the sum of
(in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (vii) of this clause (a) reduced such
Consolidated Net Income (and were not excluded therefrom) for the respective
period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of Intermediate
Holdings and the Subsidiaries for such period, including state, franchise and
similar taxes,

 

14



--------------------------------------------------------------------------------

(ii) Interest Expense of Intermediate Holdings and the Subsidiaries for such
period (net of interest income of Intermediate Holdings and its Subsidiaries for
such period),

(iii) depreciation and amortization expenses of Intermediate Holdings and the
Subsidiaries for such period,

(iv) business optimization expenses and other restructuring charges (which, for
the avoidance of doubt, shall include the effect of inventory optimization
programs, plant closure, retention, severance, systems establishment costs and
excess pension charges); provided, that with respect to each business
optimization expense or other restructuring charge, Intermediate Holdings shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense or charge,

(v) any other non-cash charges; provided, that, for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made,

(vi) [Reserved], and

(vii) non-operating expenses.

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of Intermediate Holdings and the Subsidiaries
for such period (but excluding any such items (x) in respect of which cash was
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period) and all fees and expenses in connection with the
Chapter 11 Cases on or prior to the DIP Closing Date.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders in council, orders, decrees,
treaties, directives, judgments or legally binding agreements promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to health and safety matters (to the extent relating to the
environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred

 

15



--------------------------------------------------------------------------------

stock, any limited or general partnership interest and any limited liability
company membership interest, and any securities or other rights or interests
convertible into or exchangeable for any of the foregoing, but excluding
convertible debt securities.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Intermediate Holdings or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, or, prior to the effectiveness of the Pension Act, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA as in effect prior to the
effectiveness of the Pension Act); (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the incurrence by Intermediate Holdings, a Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) a determination that any Plan
is, or is expected to be, in “at-risk” status (within the meaning of Section 303
of ERISA or Section 430 of the Code); (f) the receipt by Intermediate Holdings,
a Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (g) the incurrence by
Intermediate Holdings, a Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (h) the receipt by Intermediate Holdings, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from
Intermediate Holdings, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), in “reorganization” (within the meaning of
Section 4241 of ERISA), or in “endangered” or “critical status” (within the
meaning of Section 305 of ERISA or Section 432 of the Code); (i) the conditions
for imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

16



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(f).

“Excluded Swap Obligation” shall mean (as such definition may be modified from
time to time as agreed by Intermediate Holdings and the Administrative Agent),
with respect to any Guarantor, any Swap Obligation, if, and to the extent that,
all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the Guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) any income Taxes imposed on (or
measured by) its net income (or franchise Taxes imposed in lieu of net income
Taxes) by the United States of America (or any political subdivision, state or
locality of any of them) or the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or any
other jurisdiction as a result of such recipient engaging in a trade or business
in (or being resident in) such jurisdiction for Tax purposes (provided that no
such person shall be deemed to be located or engaged in a trade or business in
any jurisdiction solely as a result of otherwise being a party under this
Agreement or any other Loan Document), (b) any branch profits Tax or any similar
Tax that is imposed by any jurisdiction described in clause (a) above, (c) in
the case of a Lender, any withholding Tax that (x) is in effect and would apply
to amounts payable under the Loan Documents to a Lender at the time such Lender
becomes a party to such Loan to the Borrower (other than pursuant to an
assignment request by any Borrower under Section 2.19), or designates a new
lending office, any such Tax that is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to the Borrower (or designates a new lending office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new lending office (for the absence of doubt,
other than the lending office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
lending office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding Tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(f) or (g) and (d) any U.S. federal withholding Tax imposed under
FATCA.

 

17



--------------------------------------------------------------------------------

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the DIP
Closing Date, there is one Facility (i.e., the Term Facility), and thereafter,
the term “Facility” may include Incremental Commitments and the extensions of
credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.0%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fees” shall have the meaning set forth in Section 2.12.

“Final Order” shall mean an order of the Bankruptcy Court entered in the Chapter
11 Cases, in substantially the form of the Interim Order, with such
modifications thereto as are reasonably satisfactory in form and substance to
the Administrative Agent, which order shall, among other things, authorize on a
final basis the Facility under this Agreement and the credit facilities under
the ABL Credit Agreement and the Loan Parties’ performance under the Commitment
Letter.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Day Orders” shall mean all orders entered by the Bankruptcy Court on, or
within five days of, the Petition Date or based on motions filed by the Debtors
on or about the Petition Date.

“First Lien Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of Intermediate Holdings most recently ended as of
such date, all determined for Intermediate Holdings and the Subsidiaries on a
consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

18



--------------------------------------------------------------------------------

“Foreign Official” shall mean an officer or employee of a government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization, or any political party,
party official, or candidate thereof. Foreign Official also includes officers,
employees, representatives, or agents of any entity owned or controlled directly
or indirectly by a government, including through ownership by a sovereign wealth
fund.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized, constituted or amalgamated under the laws of any jurisdiction other
than the United States of America, any State thereof or the District of
Columbia.

“Fund” shall mean Apollo Management VI, L.P.

“Fund Affiliates” shall mean (i) each Affiliate of the Fund (together with the
Fund, the “Apollo Sponsors”), (ii) any individual who is a partner or employee
of Apollo Management, L.P., Apollo Management IV, L.P. or Apollo Management V,
L.P. and (iii) any person that forms a group (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act, or any successor provision) with any Apollo
Sponsor, provided, in the case of this clause (iii), that any Apollo Sponsor
(x) owns a majority of the voting power and (y) controls a majority of the Board
of Directors of Intermediate Holdings.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02 to a Foreign
Subsidiary (and not as a consolidated Subsidiary of Intermediate Holdings) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take or pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect

 

19



--------------------------------------------------------------------------------

such holders against loss in respect thereof (in whole or in part) or (v) as an
account party in respect of any letter of credit, bank guarantee or other letter
of guaranty issued to support such Indebtedness or other obligation, or (b) any
Lien on any assets of the guarantor securing any Indebtedness (or any existing
right, contingent or otherwise, of the holder of Indebtedness to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, the term “Guarantee”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the DIP Closing Date or entered into in connection with any
acquisition or disposition of assets permitted by this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, among the Loan Parties and the Administrative Agent as amended,
supplemented or otherwise modified from time to time.

“Guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Hedge Bank” shall mean any person that, at the time it enters into a Secured
Hedge Agreement (or on the Closing Date), is an Agent, Documentation Agent,
Syndication Agent, a Joint Lead Arranger, a Lender or an Affiliate of any such
person, in each case, in its capacity as a party to such Secured Hedge
Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Date” shall have the meaning assigned to such term in Section 9.18(b).

“Immaterial Subsidiary” shall mean any Subsidiary (other than (i) any Loan Party
or (ii) Japan Acquisition Co.) (a) identified on Schedule 1.01(g) or (b) that is
designated by Intermediate Holdings as an Immaterial Subsidiary hereunder after
the DIP Closing Date by prior written notice to the Administrative Agent;
provided, that a Subsidiary shall only be permitted to be an Immaterial
Subsidiary so long as (x) as of the last day of the fiscal quarter of
Intermediate Holdings most recently ended, (A) such Immaterial Subsidiary did
not have assets with a value in excess of 5.0% of the Consolidated Total Assets
and revenues representing in excess of 5.0% of total revenues of Intermediate
Holdings and the Subsidiaries on a consolidated basis as of such date and
(B) when taken together with all other Immaterial Subsidiaries as of such date,
such Immaterial Subsidiaries did not have assets with a value in excess of 10.0%
of

 

20



--------------------------------------------------------------------------------

the Consolidated Total Assets and revenues representing in excess of 10.0% of
total revenues of Intermediate Holdings and the Subsidiaries on a consolidated
basis as of such date and (y) Intermediate Holdings shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of Intermediate Holdings, certifying to the best of such officer’s knowledge,
compliance with the requirements of clause (x). Any Immaterial Subsidiary may be
designated to be a Material Subsidiary for the purposes of this Agreement by
written notice to the Administrative Agent.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of Intermediate Holdings or any Parent Entity and the
accretion of original issue discount or liquidation preference.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) $100.0
million over (b) the aggregate amount of all Incremental Commitments established
prior to such time pursuant to Section 2.20.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Lenders.

“Incremental Commitment” shall mean the commitment of any Lender, established
pursuant to Section 2.20, to make Incremental Term Loans to the Borrower.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Facility” shall mean the Incremental Commitments and the
Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any
Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the maturity date for such Incremental Term Loans as set forth in
such Incremental Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(d). Incremental Term Loans may be made in
the form of additional Term Loans identical to the Initial Term Loans or, to the
extent permitted by Section 2.20 and provided for in the relevant Incremental
Assumption Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale

 

21



--------------------------------------------------------------------------------

or other title retention agreements relating to property or assets purchased by
such person, (d) all obligations of such person issued or assumed as the
deferred purchase price of property or services, to the extent that the same
would be required to be shown as a long term liability on a balance sheet
prepared in accordance with GAAP, (e) all Capital Lease Obligations of such
person, (f) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (g) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit and bank guarantees, (h) the
principal component of all obligations of such person in respect of bankers’
acceptances, (i) all Guarantees by such person of Indebtedness described in
clauses (a) to (h) above and (j) the amount of all obligations of such person
with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (i) trade payables, accrued expenses and intercompany current
liabilities arising in the ordinary course of business, (ii) prepaid or deferred
revenue arising in the ordinary course of business, (iii) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy unperformed obligations of the seller
of such asset or (iv) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean any of the persons identified in writing to
the Administrative Agent by Intermediate Holdings on or prior to the DIP Closing
Date, and as may be identified in writing to the Administrative Agent by
Intermediate Holdings from time to time with the written consent of the
Administrative Agent thereafter to the extent such person is or becomes a
competitor of Intermediate Holdings or its Subsidiaries, by delivery of a notice
thereof to the Administrative Agent setting forth such person or persons (or the
person or persons previously identified to the Administrative Agent that are to
be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Term Loan” shall mean a Loan made to the Borrower pursuant to
Section 2.01(a).

“Initial Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Initial Term Loans to the Borrower as
set forth in Section 2.01(a). The initial amount of each Lender’s Initial Term
Loan Commitment is set forth

 

22



--------------------------------------------------------------------------------

on Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its Initial Term Loan Commitment, as applicable. The
aggregate amount of the Initial Term Loan Commitments on the DIP Closing Date
was $300,000,000.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, (b) capitalized interest of such person and (c) commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Receivables Financing which are payable to any person other than Intermediate
Holdings, the Borrower or a Subsidiary. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by Intermediate Holdings and the
Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three (3) months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three (3) months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan the last Business Day of
each March, June, September and December.

“Interest Period” shall mean as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such Interest Periods or any shorter period, if
consented to by the Administrative Agent), as the Borrower may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 

23



--------------------------------------------------------------------------------

“Interim Order” shall have the meaning assigned to such term in Section 4.02(d).

“Intermediate Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, in
each case to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials, and supplies of any kind,
nature, or description which are used or consumed in such person’s business or
used in connection with the packing, shipping, advertising, selling, or
finishing of such goods, merchandise, and other property, and all documents of
title or other documents representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Japan Acquisition Co.” shall mean Momentive Performance Materials Japan LLC
(formerly known as Momentive Performance Materials Japan GK), a company
organized under the laws of Japan.

“Japanese Intercompany Notes” shall mean, collectively, (i) the note issued by
Japan Acquisition Co. to Juniper Bond Holdings I LLC in an original principal
amount of $210,000,000, (ii) the note issued by Japan Acquisition Co. to Juniper
Bond Holdings II LLC in an original principal amount of $210,000,000, (iii) the
note issued by Japan Acquisition Co. to Juniper Bond Holdings III LLC in an
original principal amount of $210,000,000 and (iv) the note issued by Japan
Acquisition Co. to Juniper Bond Holdings IV LLC in an original principal amount
of $210,000,000.

“Joint Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA and UBS Securities LLC, in their capacities as joint lead
arrangers and joint bookrunners.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.20.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate per annum equal to the arithmetic mean (rounded to the
nearest 1/100th of 1.0%) of the London interbank offered rate administered by
the ICE Benchmark Administration (or any other person that takes over the
administration of such rate) for such currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen as of 11:00 a.m., London, England time, on the second full Business Day
preceding the first day of such Interest Period; provided, that, in the event
the

 

24



--------------------------------------------------------------------------------

relevant rate does not appear on a page specified therefor in this definition,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion, provided further, that, if any such rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Liquidity” shall mean, for any date of determination, the sum of Excess
Availability (as defined in the ABL Credit Agreement) and Unrestricted Cash of
Intermediate Holdings and its Subsidiaries at the close of business on the
immediately preceding Business Day.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations of the Borrower to any of the Secured Parties under
hereunder and each of the other Loan Documents, including obligations to pay
fees, expenses and reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual payment of all the
obligations of the Borrower or each other Loan Party hereunder or pursuant to
each of the other Loan Documents.

“Loan Documents” shall mean this Agreement, the Security Documents and any
Promissory Note issued under Section 2.09(e), the DIP Orders and, solely for the
purposes of Sections 4.02 and 7.01 hereof, the Administrative Agent Fee Letter.

“Loan Parties” shall mean Holdings, Intermediate Holdings, the Borrower and the
Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Other Term Loans (if any).

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other key management personnel of any Parent Entity, Intermediate
Holdings and its Subsidiaries, as the case may be, on the DIP Closing Date
together with (a) any new directors whose election by such boards of directors
or whose nomination for election by the shareholders of any Parent Entity or
Intermediate Holdings or the Subsidiaries, as the case may be, was

 

25



--------------------------------------------------------------------------------

approved by a vote of a majority of the directors of any Parent Entity,
Intermediate Holdings or a Subsidiary, as the case may be, then still in office
who were either directors on the DIP Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other key
management personnel of any Parent Entity or Intermediate Holdings and its
Subsidiaries, as the case may be, hired at a time when the directors on the DIP
Closing Date together with the directors so approved constituted a majority of
the directors of any Parent Entity or Intermediate Holdings or a Subsidiary, as
the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, financial condition, operations, performance, properties of the
Borrower, the Guarantors and their respective subsidiaries, taken as a whole
((x) other than, in the case of the Debtors, (A) any events leading up to the
filing of the Chapter 11 Cases and that were disclosed to the Administrative
Agent prior to the DIP Closing Date, (B) the filing of the Chapter 11 Cases and
(C) those events which customarily occur following the commencement of a
proceeding under Chapter 11 of the Bankruptcy Code and other events ancillary
thereto and (y) in the case of the Debtors, taking into account the effect of
the automatic stay under the Bankruptcy Code), (ii) the ability of the Borrower
or the Guarantors to perform their respective material obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent and the Lenders
to enforce the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than Loans hereunder) of
any one or more of Intermediate Holdings or any Subsidiary (or with respect to
the Debtors only, incurred after the Petition Date), in an aggregate principal
amount exceeding $50.0 million.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maturity Date” shall mean any of (a) the DIP Facility Maturity Date or (b) any
Incremental Term Facility Maturity Date, as the context may require.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Milestone” shall have the meaning assigned to such term in Section 5.12.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Intermediate Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

26



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
(other than those pursuant to Section 6.05(a), (b), (c), (d), (e), (f), (h),
(i), (j), (m) or (n)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset to the extent such debt or obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents) on such asset,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if no Event of Default exists and the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use any portion of such proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and its Subsidiaries or to make investments in
Permitted Business Acquisitions, in each case within 15 months of such receipt
(such portion of the proceeds, the “Reinvestment Proceeds”), then such
Reinvestment Proceeds shall not constitute Net Proceeds except to the extent
not, within 15 months of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of the Reinvestment Proceeds
are not so used within such 15-month period but within such 15-month period are
contractually committed to be used, such proceeds shall be used within a period
of three years from the receipt thereof, and, upon the termination of such
contract or expiration of the three-year period, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso); provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $10.0 million and (y) no proceeds
shall constitute Net Proceeds in any fiscal year until the aggregate amount of
all such proceeds in such fiscal year shall exceed $20.0 million; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

 

27



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall not constitute an expense that is deducted from gross proceeds,
except for financial advisory fees customary in type and amount paid to
Affiliates of the Fund and otherwise not prohibited from being paid hereunder.

“Non-ABL Priority Collateral” shall have the meaning assigned to such term in
the ABL Intercreditor Agreement. The “Non-ABL Priority Collateral” shall also
include the Prepetition Notes-Priority Collateral with respect to the Collateral
of the ABL Loan Parties that remains subject to Prepetition Notes-Priority Liens
prior to such time.

“Non-ABL Priority Lien” shall mean the meaning assigned to such term in the ABL
Credit Agreement.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Notes” shall mean, collectively, the Prepetition First Lien Notes and the 1.5
Lien Notes.

“Obligations” shall mean (a) the Loan Document Obligations, (b) the due and
punctual payment and performance of all obligations of each Loan Party under
(i) each Secured Hedge Agreement and (ii) each Secured Cash Management
Agreement; provided that holders of Obligations in respect of the Designated
Secured Hedge Agreements and the Designated Secured Cash Management Agreements
shall not be entitled to a claim in excess of $30.0 million that will be equal
in priority with the Loans in the payment waterfall pursuant to Section 4.02 of
the Collateral Agreement, and (c) the due and punctual payment and performance
of all obligations in respect of the Overdraft Line; provided that in no event
shall the holders of the obligations referred to in this clause (c) have the
right to receive proceeds in respect of a claim in excess of $25.0 million in
the aggregate (plus (i) any accrued and unpaid interest in respect of
Indebtedness incurred by Intermediate Holdings and the Subsidiaries under the
Overdraft Line and (ii) any accrued and unpaid fees and expenses owing by
Intermediate Holdings and the Subsidiaries under the Overdraft Line) from the
enforcement of any remedies available to the Secured Parties under all of the
Loan Documents. Notwithstanding the foregoing, “Obligations”, with respect to
any Guarantor, shall not include any Excluded Swap Obligations of such
Guarantor.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offering Memorandum” shall mean the Offering Memorandum, dated October 11,
2012, in respect of the Prepetition First Lien Notes.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or registration or similar Taxes, charges or levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, and any and all interest and
penalties related thereto.

 

28



--------------------------------------------------------------------------------

“Other Term Loans” shall have the meaning assigned to such term in Section 2.20.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Parent Entity” shall mean any direct or indirect parent of Intermediate
Holdings.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties, dated as of the ABL Closing Date (and
updated from time to time in accordance with Section 5.04(g).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation or amalgamation
with, a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (b) all transactions related thereto shall be
consummated in accordance with applicable laws; (c) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01 and (d) any person acquired in such acquisition, if
acquired by the Borrower or a Subsidiary Loan Party by merger, shall be merged
into the Borrower or a Subsidiary Loan Party or, if required by Section 5.10,
become upon consummation of such acquisition a Subsidiary Loan Party (and shall
fulfill the Collateral and Guarantee Requirement to the extent required by
Section 5.10).

“Permitted Holder” shall mean any of (i) the Fund and the Fund Affiliates,
(ii) the Management Group and any family member of or family trust established
by a member of the Management Group and (iii) any person that has no material
assets other than the capital stock of Intermediate Holdings or a Parent Entity
and that, directly or indirectly, holds or acquires beneficial ownership of 100%
on a fully diluted basis of the voting Equity Interests of Intermediate
Holdings, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the DIP Closing Date),
other than any of the other Permitted Holders specified in clauses (i) and (ii),
beneficially owns more than the greater of 50% and the percentage beneficially
owned by the Permitted Holders specified in clauses (i) and (ii) on a fully
diluted basis of the voting Equity Interests thereof, and (iv) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the DIP Closing Date) the members of which include any of the other Permitted
Holders

 

29



--------------------------------------------------------------------------------

specified in clauses (i), (ii) and (iii) and that, directly or indirectly, hold
or acquire beneficial ownership of the voting Equity Interests of Intermediate
Holdings (a “Permitted Holder Group”), so long as (1) each member of the
Permitted Holder Group has voting rights proportional to the percentage of
ownership interests held or acquired by such member and (2) no person or other
“group” (other than the other Permitted Holders specified in clauses (i),
(ii) and (iii)) beneficially owns more than the greater of 50% and the
percentage beneficially owned by the Permitted Holders specified in clauses (i),
(ii) and (iii) on a fully diluted basis of the voting Equity Interests held by
the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250.0
million and whose long term debt, or whose parent holding company’s long term
debt, is rated A (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95.0% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

 

30



--------------------------------------------------------------------------------

(h) time deposit accounts, certificates of deposit and money market deposits (in
each case with or from a bank meeting the qualifications described in clause
(b) above) in an aggregate face amount not in excess of 0.50% of the
Consolidated Total Assets, as of the end of Intermediate Holding’s most recently
completed fiscal year for which financial statements have been delivered
pursuant to Section 5.04; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Prior Liens” shall have the meaning assigned to such term in
Section 5.13(a)(iii).

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions by
Intermediate Holdings or a Subsidiary pursuant to which Intermediate Holdings or
such Subsidiary may sell, convey or otherwise transfer to one or more Special
Purpose Receivables Subsidiaries or to any other person, or may grant a security
interest in, any Receivables Assets (whether now existing or arising in the
future) of Intermediate Holdings or such Subsidiary, and any assets related
thereto including all contracts and all guarantees or other obligations in
respect of such Receivables Assets, the proceeds of such Receivables Assets and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that (a) recourse to
Intermediate Holdings or any Subsidiary (other than the Special Purpose
Receivables Subsidiaries) in connection with such transactions shall be limited
to the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by
Intermediate Holdings or any Subsidiary (other than a Special Purpose
Receivables Subsidiary)) and (b) the aggregate Receivables Net Investment
outstanding at any time shall not exceed $30.0 million.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), (i) the weighted average life to maturity of such Permitted
Refinancing Indebtedness is not shorter than the weighted average life to
maturity of the Indebtedness being Refinanced and (ii) the maturity of such

 

31



--------------------------------------------------------------------------------

Permitted Refinancing Indebtedness is not earlier than 90 days after the latest
Maturity Date then in effect (or, if earlier, the stated maturity of the
Indebtedness being Refinanced), (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Document Obligations or any
Guarantees thereof, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such Loan Document Obligations or such
Guarantees on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (provided that (i) Indebtedness
(a) of any Loan Party may be Refinanced to add or substitute as an obligor
another Loan Party and (b) of any Subsidiary that is not a Loan Party may be
Refinanced to add or substitute as an obligor another Subsidiary that is not a
Loan Party, in each case to the extent then permitted under Article VI; and
(ii) other guarantees and security may be added to the extent then permitted
under Article VI and (e) if the Indebtedness being Refinanced is secured by any
Collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any collateral pursuant to after-acquired property clauses
to the extent any such collateral would have secured the Indebtedness being
Refinanced) on terms not materially less favorable to the Secured Parties than
those contained in the documentation (including any intercreditor agreement)
governing the Indebtedness being Refinanced or on terms otherwise then permitted
under Section 6.02.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Petition Date” shall have the meaning assigned to such term in the recitals of
this Agreement.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, (ii) sponsored or maintained (at the time of determination or at any time
within the five years prior thereto) by Intermediate Holdings, any Subsidiary or
any ERISA Affiliate, or (iii) in respect of which Intermediate Holdings, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreements.

“Prepetition 1.5 Lien Notes” shall mean Intermediate Holdings’ 10.0% Senior
Secured Notes due 2020, issued pursuant to the Prepetition 1.5 Lien Notes
Indenture, and any notes issued by Intermediate Holdings in exchange for, and as
contemplated by, the Prepetition 1.5 Lien Notes and the related registration
rights agreement with substantially identical terms as the Prepetition 1.5 Lien
Notes.

 

32



--------------------------------------------------------------------------------

“Prepetition 1.5 Lien Notes Indenture” shall mean the indenture dated as of
May 25, 2012 under which the Prepetition 1.5 Lien Notes were issued, among
Intermediate Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement prior to the Petition Date.

“Prepetition ABL-Priority Collateral” shall have the meaning assigned to the
term “ABL-Priority Collateral” in the Prepetition ABL Intercreditor Agreement.

“Prepetition ABL Intercreditor Agreement” shall mean the ABL Intercreditor
Agreement dated as of the ABL Closing Date by and among the Borrower, the other
loan parties thereto, JPMCB, as ABL Facility Collateral Agent thereunder and
JPMCB, as First Lien Collateral Agent thereunder, as amended, restated,
supplemented or otherwise modified from time to time prior to the Petition Date.

“Prepetition Agents” shall mean (a) the administrative agent and collateral
agent under the Prepetition Credit Agreement; (b) the administrative agent and
collateral agent under the Cash Flow Credit Agreement; (c) the trustee and
collateral agent under the Prepetition First Lien Notes Indenture; (d) the
trustee and collateral agent under the Prepetition 1.5 Lien Notes Indenture; and
(e) the trustee and collateral agent under the Prepetition Springing Lien Notes
Indenture.

“Prepetition Collateral” shall mean the Loan Parties’ assets securing
Prepetition Indebtedness.

“Prepetition Credit Agreement” shall mean the Asset-Based Revolving Credit
Agreement dated as of the ABL Closing Date, as amended, restated, supplemented
or otherwise modified from time to time prior to the Petition Date, among
Holdings, Intermediate Holdings, the borrowers thereunder, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, JPMorgan Chase
Bank, N.A., Citigroup Global Markets Inc., Credit Suisse AG, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA and UBS Securities LLC as documentation
agents and JPMorgan Securities LLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs Bank USA and
UBS Securities LLC as joint lead arrangers and joint bookrunners.

“Prepetition First Lien Notes” shall mean Intermediate Holdings’s 8.875%
First-Priority Senior Secured Notes due 2020, issued by MPM Escrow LLC and MPM
Finance Escrow Corp. pursuant to the Prepetition First Lien Notes Indenture and
assumed by Intermediate Holdings pursuant to a supplemental indenture dated as
of November 16, 2012 and any notes issued by Intermediate Holdings in exchange
for, and as contemplated by, the Prepetition First Lien Notes Indenture and the
related registration rights agreement with substantially identical terms as the
Prepetition First Lien Notes.

“Prepetition First Lien Notes Indenture” shall mean the indenture dated as of
October 25, 2012 under which the Prepetition First Lien Notes were issued, among
MPM Escrow LLC and MPM Finance Escrow Corp., MPM Topco LLC and the trustee named
therein from time to time, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement prior to the Petition Date.

 

33



--------------------------------------------------------------------------------

“Prepetition Holdings PIK Note” shall mean the pay-in-kind note or notes issued
by Holdings to General Electric Company and certain of its subsidiaries on
December 4, 2006.

“Prepetition Indebtedness” shall mean the following Indebtedness of the Loan
Parties outstanding immediately prior to the Petition Date: (a) Indebtedness
under the Prepetition Credit Agreement; (b) Indebtedness under the Cash Flow
Credit Agreement; and (c) Indebtedness under the Prepetition Notes.

“Prepetition Notes” shall mean, collectively, the Prepetition First Lien Notes,
the Prepetition 1.5 Lien Notes, the Prepetition Springing Lien Notes, and the
Prepetition Senior Subordinated Notes.

“Prepetition Notes-Priority Collateral” shall have the meaning assigned to the
term “Notes-Priority Collateral” in the Prepetition ABL Intercreditor Agreement.

“Prepetition Second Lien Intercreditor Agreement” shall mean, collectively,
(i) the Intercreditor Agreement dated as of November 16, 2012, as supplemented
as of the date hereof, by and among the Loan Parties, JPMCB, in the capacities
set forth therein, The Bank of NY Mellon Trust Company, N.A., as collateral
agent under the 1.5 Lien Notes, and The Bank of NY Mellon Trust Company, N.A.,
as collateral agent under the Prepetition Springing Lien Notes, as amended,
restated, supplemented or otherwise modified from time to time prior to the
Petition Date, (ii) the Intercreditor Agreement dated as of May 25, 2012, as
supplemented as of the date hereof, by and among the Loan Parties, JPMCB, in the
capacities set forth therein and The Bank of NY Mellon Trust Company, N.A., as
collateral agent under the 1.5 Lien Notes, as amended, restated, supplemented or
otherwise modified from time to time prior to the Petition Date.

“Prepetition Second-Priority Lien” shall mean any Lien securing the Prepetition
1.5 Lien Notes or the Prepetition Springing Lien Notes.

“Prepetition Secured Parties” shall mean (a) the “Secured Parties” under and as
defined in the Prepetition Credit Agreement; (b) the “Secured Parties” under and
as defined in the Cash Flow Credit Agreement; (c) the “Holders” under and as
defined in the Prepetition First Lien Notes Indenture; (d) the “Holders” under
and as defined in the Prepetition 1.5 Lien Notes Indenture; and (e) the
“Holders” under and as defined in the Prepetition Springing Lien Notes
Indenture.

“Prepetition Senior Subordinated Notes” shall mean Intermediate Holdings’s 11.5%
Senior Subordinated Notes due 2016, issued pursuant to the Prepetition Senior
Subordinated Notes Indenture, and any notes issued by Intermediate Holdings in
exchange for, and as contemplated by, the Prepetition Senior Subordinated Notes
and the related registration rights agreement with substantially identical terms
as the Prepetition Senior Subordinated Notes.

“Prepetition Senior Subordinated Notes Indenture” shall mean the indenture dated
as of December 4, 2006 under which the Prepetition Senior Subordinated Notes
were issued, among Intermediate Holdings and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement prior to the Petition Date.

 

34



--------------------------------------------------------------------------------

“Prepetition Springing Lien Notes” shall mean Intermediate Holdings’s 9.0%
Second-Priority USD Springing Lien Notes due 2021 and Intermediate Holdings’s
9 1⁄2 Second-Priority EUR Springing Lien Notes due 2021, issued pursuant to the
Prepetition Springing Lien Notes Indenture, and any notes issued by Intermediate
Holdings in exchange for, and as contemplated by, the Prepetition Springing Lien
Notes and the related registration rights agreement with substantially identical
terms as the Prepetition Springing Lien Notes.

“Prepetition Springing Lien Notes Indenture” shall mean the indenture dated as
of November 5, 2010 under which the Springing Lien Notes were issued, among
Intermediate Holdings and certain of the Subsidiaries party thereto and the
trustee named therein from time to time, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement prior to the Petition Date.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate at its offices in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (or any similar transaction
or transactions not otherwise permitted under Section 6.04 or 6.05 that require
a waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and any restructurings of the business of Intermediate Holdings
or any of the Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments Intermediate Holdings determines are reasonable as
set forth in a certificate of a Financial Officer of Intermediate Holdings (the
foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period, (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period shall be deemed to
have been issued, incurred, assumed or permanently repaid at the beginning of
such period and (y) Interest Expense of such person

 

35



--------------------------------------------------------------------------------

attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods and (iii) (a) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (b) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of
Intermediate Holdings and may include for any fiscal period ending on or prior
to the second anniversary of any relevant pro forma event, (1) adjustments
appropriate to reflect operating expense reductions and other operating
improvements, synergies or cost savings reasonably expected to result from such
relevant pro forma event and (2) all adjustments of the type used in connection
with the calculation of “Combined Adjusted EBITDA” as set forth in the “Summary
Historical Consolidated Financial Data” portion of the “Offering Circular
Summary” in the Offering Memorandum. Intermediate Holdings shall deliver to the
Administrative Agent a certificate of a Financial Officer of Intermediate
Holdings setting forth such demonstrable or additional operating expense
reductions and other operating improvements, synergies or cost savings and
information and calculations supporting them in reasonable detail.

“Projections” shall mean any projections of Intermediate Holdings and the
Subsidiaries and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of Intermediate Holdings or any of the
Subsidiaries prior to the Petition Date.

“Promissory Note” shall have the meaning assigned to such term in
Section 2.09(e).

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified CFC Holding Company” shall mean a person (a) that is a Wholly Owned
Subsidiary of a Domestic Loan Party and (b) who has no material assets other
than Equity Interests in Foreign Subsidiaries that are CFCs or other Qualified
CFC Holding Companies.

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings, Intermediate Holdings or any Parent Entity which
generates cash proceeds of at least $50.0 million.

 

36



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by Intermediate Holdings or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
members, representatives, agents and advisors of such person and such person’s
Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

37



--------------------------------------------------------------------------------

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Loans that taken
together, represent more than 50.0% of all Loans.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(c).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall have the meaning assigned to such term in
Section 6.06.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor thereto.

“Sale and Lease Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any person operating, organized or resident in
a Sanctioned Country or (c) any person controlled by any such person.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

38



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” shall mean collectively (a) each
Prepetition Second Lien Intercreditor Agreement and (b) any replacements thereof
that contain terms not materially less favorable to the Lenders than the
intercreditor agreements referred to in clause (a).

“Second-Priority Lien” shall mean any Lien that is subordinated to the Liens
securing the Obligations pursuant to, and otherwise subject to the terms of, the
Second Lien Intercreditor Agreement or any other intercreditor agreement
reasonably satisfactory to the Administrative Agent (it being understood that a
Second-Priority Lien may be senior to, pari passu with, or junior to, any other
Second-Priority Lien).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into on or after the DIP Closing Date by and between any Loan
Party and any Cash Management Bank, except to the extent that such Cash
Management Agreement is designated in writing by Intermediate Holdings to the
Administrative Agent and the relevant Cash Management Bank not to be included as
a Secured Cash Management Agreement; provided, that if a Cash Management
Agreement constitutes a Secured Cash Management Agreement hereunder, such
Secured Cash Management Agreement shall not thereafter be designated by
Intermediate Holdings to no longer constitute a Secured Cash Management
Agreement unless the relevant Cash Management Bank acknowledges such
designation.

“Secured Hedge Agreement” shall mean any Swap Agreement that is entered into on
or after the DIP Closing Date by and between any Loan Party and any Hedge Bank,
except to the extent that such Swap Agreement is designated in writing by
Intermediate Holdings to the Administrative Agent and the relevant Hedge Bank
not to be included as a Secured Hedge Agreement; provided, that if a Swap
Agreement constitutes a Secured Hedge Agreement hereunder, such Secured Hedge
Agreement shall not thereafter be designated by Intermediate Holdings to no
longer constitute a Secured Hedge Agreement unless the relevant Hedge Bank
acknowledges such designation.

“Secured Parties” shall mean (a) the Lenders, the Administrative Agent and the
Collateral Agent, (b) each counterparty to any Ancillary Agreement, the
obligations under which constitute Obligations, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (d) the successors and permitted assigns of each of the foregoing.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Collateral Agreement, the Guarantee
Agreement and each of the security agreements, intercreditor agreements
(including, but not limited to the ABL Intercreditor Agreement and the Second
Lien Intercreditor Agreements) and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10.

“Special Purpose Receivables Subsidiary” shall mean a Subsidiary of Intermediate
Holdings established in connection with a Permitted Receivables Financing for
the acquisition of Receivables Assets or interests therein, and which is
organized in a manner

 

39



--------------------------------------------------------------------------------

intended to reduce the likelihood that it would be substantively consolidated
with Intermediate Holdings or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event Intermediate Holdings or any such
Subsidiary becomes subject to a proceeding under the Bankruptcy Code (or other
insolvency law).

“Spot Rate” shall mean, on any day, with respect to any currency in relation to
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 12:00 noon, London time, on such date on the Reuters
World Currency Page for such currency. In the event that such rate does not
appear on the applicable Reuters World Currency Page, the Spot Rate shall be
calculated by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such Spot Rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if, at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any central bank, monetary
authority, the Board or other Governmental Authority of the United States of
America or of the jurisdiction of such currency or any jurisdiction in which
Loans in such currency are made to which banks in such jurisdiction are subject
for any category of deposits or liabilities customarily used to fund loans in
such currency or by reference to which interest rates applicable to Loans in
such currency are determined, expressed in the case of each such requirement as
a decimal. Such reserves shall include those imposed pursuant to Regulation D of
the Board. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset, fee or similar
requirement.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than
50.0% of the equity or more than 50.0% of the ordinary voting power or more than
50.0% of the general partnership interests are, at the time any determination is
being made, directly or indirectly, owned, Controlled or held, or (b) that is,
at the time any determination is made, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a direct or
indirect subsidiary of Intermediate Holdings (including the Borrower) from time
to time. Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.07, 5.10 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary for purposes of this Agreement.

 

40



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean (a) each Subsidiary listed on Schedule
1.01(e) on the DIP Closing Date and (b) each additional Subsidiary that is
required to satisfy the Collateral and Guarantee Requirement after the DIP
Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary”.

“Superpriority Claim” shall mean a claim against a Loan Party in any of the
Chapter 11 Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether or not such
claim or expenses may become secured by a judgment Lien or other non-consensual
Lien, levy or attachment.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Intermediate Holdings or any of the Subsidiaries shall be a Swap
Agreement.

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Syndication Agent” shall mean, collectively, Citigroup Global Markets Inc. and
Credit Suisse AG.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings (including backup
withholding) or similar charges (including ad valorem charges) imposed by any
Governmental Authority and any and all interest, additions to tax and penalties
related thereto.

“Termination Date” shall mean the date on which the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document (other than in respect of contingent indemnification and expense
reimbursement claims not then due) shall have been paid in full.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

41



--------------------------------------------------------------------------------

“Term Facility” shall mean the Initial Term Loan Commitments and the Initial
Term Loans, hereunder (and the Incremental Term Facilities, if any).

“Term Loan Commitments” shall mean, with respect to any Lender, such Lender’s
Initial Term Loan Commitments and Incremental Commitments, if any.

“Term Loans” shall mean the Initial Term Loans and any Incremental Term Loans
made by Incremental Lenders pursuant to Section 2.01(d).

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Intermediate Holdings and its Subsidiaries then
most recently ended for which financial statements are available (taken as one
accounting period).

“Transactions” shall mean, collectively, (a) the entering into of this Agreement
and the other Loan Documents on or after the Petition Date and, in the case of
the Borrower, the making of the Borrowings hereunder on the DIP Closing Date,
(b) the entering into of the ABL Credit Agreement and the other Loan Documents
(as defined in the ABL Credit Agreement) on or after the Petition Date and, in
the case of the Borrower, the making of the borrowings thereunder on the DIP
Closing Date, (c) the transactions to be consummated pursuant to the Approved
Plan of Reorganization, (d) the payment of all fees and expenses in connection
herewith or therewith to be paid on, prior to or subsequent to the Petition Date
and (e) the other transactions consummated in connection herewith or therewith.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of Intermediate Holdings
or any Subsidiary that would not appear as “restricted” on a consolidated
balance sheet of Intermediate Holdings or any Subsidiary.

“Unrestricted Subsidiary” shall mean (a) any subsidiary of Intermediate Holdings
identified on Schedule 1.01(f) and (b) any additional subsidiary that is
designated by Intermediate Holdings as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided, that Intermediate Holdings
shall only be permitted to so designate a new Unrestricted Subsidiary so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) such Unrestricted Subsidiary shall be

 

42



--------------------------------------------------------------------------------

capitalized (to the extent capitalized by Intermediate Holdings or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 6.04, and any prior or concurrent Investments in such Subsidiary by
Intermediate Holdings or any of its Subsidiaries shall be deemed to have been
made under Section 6.04, (iii) without duplication of clause (ii), any assets
owned by such Unrestricted Subsidiary at the time of the initial designation
thereof shall be treated as Investments pursuant to Section 6.04, and (iv) such
Subsidiary shall have been designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants and defaults) under the Notes and all Permitted
Refinancing Indebtedness in respect thereof and, to the extent any Disqualified
Stock has terms and conditions consistent with the Notes, all such Disqualified
Stock. Any Unrestricted Subsidiary may be designated to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided, that
(A) such Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary, (B) no Default or Event of
Default has occurred and is continuing or would result therefrom, (C) all
representations and warranties contained herein and in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on and as of the date
of such Subsidiary Redesignation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (D) Intermediate Holdings shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of Intermediate Holdings, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(A) through (C), inclusive.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.10(f).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.20(c).

SECTION 1.02 Terms Generally.

(a) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined, (ii) whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms, (iii) the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”, (iv) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words

 

43



--------------------------------------------------------------------------------

“incurred” and “incurrence” shall have correlative meanings), (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interests, securities, revenues, accounts, leasehold
interests and contract rights, (vi) references to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated or
otherwise modified from time to time, (vii) all references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require and (viii) except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements hereof and thereof.

(b) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof; provided
further, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the DIP Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03 Effectuation of Transactions. Each of the representations and
warranties of Holdings, Intermediate Holdings and the Borrower contained in this
Agreement (and all corresponding definitions) are made after giving effect to
the Transactions as shall have taken place on or prior to the date of
determination, unless the context otherwise requires.

SECTION 1.04 Exchange Rates; Currency Equivalents. For purposes of determining
compliance as of any date with Sections 6.01, 6.02, 6.03, 6.04 and 6.05, amounts
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate in effect on the first Business Day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made. No Default or Event of Default shall arise as a
result of any limitation or threshold set forth in Dollars in Article VI or
paragraph (f) or (j) of Section 7.01 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable on the first day
of the fiscal quarter in which such determination occurs or in respect of which
such determination is being made.

 

44



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) Each Lender agrees to make Initial Term Loans to the Borrower on the DIP
Closing Date in an aggregate principal amount not to exceed its Initial Term
Loan Commitment.

(b) [Reserved];

(c) [Reserved];

(d) Each Lender having an Incremental Commitment agrees, subject to the terms
and conditions set forth in the applicable Incremental Assumption Agreement, to
make Incremental Loans to the Borrower in an aggregate principal amount not to
exceed its Incremental Commitment; and

(e) Amounts repaid in respect of Loans may not be reborrowed.

All Loans outstanding after giving effect to the Transactions shall remain
outstanding hereunder on the terms set forth herein, except as otherwise
provided herein.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing by the Borrower shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

(c) [Reserved].

 

45



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date for such Class, as applicable.

SECTION 2.03 Requests for Borrowings.

(a) To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (i) in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m., Local Time, three (3) Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., Local Time, one (1) Business Day before the date of the proposed Borrowing
(or with respect to a Borrowing on the DIP Closing Date, such shorter period as
may be agreed by the Administrative Agent). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.

(b) Any such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed; and

(vi) if no election as to the Type of any Borrowing by the Borrower is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one (1) month’s duration. Promptly following receipt of a Borrowing Request
in accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

(c) The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of each Loan requested pursuant to this Section 2.03. The
proceeds of each Loan requested under this Section 2.03 shall be disbursed by
the Administrative Agent in Dollars in immediately available funds, by wire
transfer to such bank account as may be agreed upon by the Borrower and the
Administrative Agent from time to time or elsewhere if pursuant to a written
direction from the Borrower.

 

46



--------------------------------------------------------------------------------

SECTION 2.04 [Reserved]

SECTION 2.05 [Reserved]

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (a) the Federal Funds Effective Rate and (b) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans at such time. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower pays such amount to
the Administrative Agent, then such amount (exclusive of any interest thereon)
shall constitute a reduction of such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (subject to the restrictions set forth in this Agreement) and,
in the case of a Eurocurrency Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect
(subject to the restrictions set forth in this Agreement) to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.07. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would

 

47



--------------------------------------------------------------------------------

be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Any such telephonic Interest Election Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and/or (iv) below
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(w) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (x) unless repaid, each such Eurocurrency Borrowing shall be
converted to an ABR Borrowing.

SECTION 2.08 [Reserved]

 

48



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan to the Borrower as provided in Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
applicable Lender hereunder and (iii) any amount received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans to the Borrower in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Promissory Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Promissory Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower. Thereafter, the Loans evidenced by such
Promissory Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Promissory
Notes in such form payable to the order of the payee named therein (or, if such
Promissory Note is a registered note, to such payee and its registered assigns).

SECTION 2.10 Repayment of Loans.

(a) To the extent not previously paid, outstanding Loans shall be due and
payable on the applicable Maturity Date.

(b) In the event that any Incremental Term Loans are made on an Increased Amount
Date, the Borrower shall repay such Incremental Term Loans on the dates and in
the amounts set forth in the applicable Incremental Assumption Agreement.

(c) Prepayment of the Loans from all Net Proceeds pursuant to Section 2.11(b)
and any optional prepayments of the Loans pursuant to Section 2.11(a) shall be
allocated to the Loans pro rata (unless, with respect to any Incremental Term
Loans, the Incremental Assumption Agreement relating thereto does not so
require).

 

49



--------------------------------------------------------------------------------

(d) Prior to the repayment of any Loan (other than a Waivable Mandatory
Prepayment with respect to which any Lender has exercised its option to waive
such payment, in which case, subject to the provisions in the following
sentence, the amount of such prepayment due to Accepting Lenders shall be
applied on a pro rata basis to repay a portion of each Term Borrowing made by
Accepting Lenders), the Borrower shall notify the Administrative Agent by
telephone (confirmed by electronic means) of such selection (a) in the case of
an ABR Borrowing not later than 11:00 a.m., Local Time on the scheduled date of
such prepayment and (b) in the case of a Eurocurrency Borrowing not later than
1:00 p.m., Local Time at least three (3) Business Days before the scheduled date
of such prepayment; provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar financing agreements, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Subject to the
last sentence of this Section 2.10, in the case of prepayments under
Section 2.11(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings to be prepaid. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing such that each applicable Lender
receives its ratable share of such repayment, except to the extent otherwise
permitted by Section 2.20(b)(iv). Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid.

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10.

(b) Within five (5) Business Days upon receipt thereof by Intermediate Holdings
or any of its Subsidiaries, all Net Proceeds shall be applied to prepay Loans in
accordance with clause (c) of Section 2.10.

(c) Anything contained herein to the contrary notwithstanding, in the event the
Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Loans, not less than three (3) Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrower is required to make
such Waivable Mandatory Prepayment, the Borrower shall notify Administrative
Agent of the amount of such prepayment, and Administrative Agent will promptly
thereafter notify each Lender holding an outstanding Loan of (i) the amount of
such Lender’s pro rata share of such Waivable Mandatory Prepayment and (ii) if
the Borrower shall, in its sole discretion, so instruct the Administrative
Agent, such Lender’s option to refuse such amount. In the event that the
Borrower offers to the Lenders the option to refuse a Waivable Mandatory
Prepayment, each such Lender may exercise such option by giving written notice
to the Administrative Agent of its election to do so on or before the second
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Administrative Agent of its election to
exercise such option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, the Borrower shall pay
to Administrative Agent the amount of the Waivable Mandatory Prepayment,

 

50



--------------------------------------------------------------------------------

which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option (each, an “Accepting Lender”), to prepay the Term Loans of
such Accepting Lenders, and (ii) in an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, to the Borrower.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the agency fees set forth in the
Administrative Agent Fee Letter, at the times specified therein (the “Fees”).

(b) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the ABR plus
the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other amount payable by the
Borrower, 2.0% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section 2.13; provided, that this clause (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Loans in respect of
any Class, upon termination of the Commitments in respect of such Class;
provided, that (x) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

51



--------------------------------------------------------------------------------

SECTION 2.14 Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in such currency shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto, an ABR Borrowing and (B) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
Indemnified Taxes, Excluded Taxes and Other Taxes) on its loans, loan principal,
letter of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributed thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or to reduce the
amount of any sum received or receivable by such Lender (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred

 

52



--------------------------------------------------------------------------------

or reduction suffered. If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time, after submission by
such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section 2.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto (including as a result of Section 2.20),
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a

 

53



--------------------------------------------------------------------------------

failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under the Loan Documents shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law. If any applicable law (as
determined in good faith judgment of an applicable withholding agent) requires
the deduction or withholding of any Taxes from such payments by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent or any Lender, as applicable, receives an amount equal to
the sum it would have received had no such deductions been made.

(b) In addition, the Loan Parties shall pay on a timely basis any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for such Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) paid by the Administrative Agent or such Lender, as
applicable, or required to be withheld or deducted from a payment to such person
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to such Loan Party by a Lender, or
by the Administrative Agent on its own behalf, on behalf of another Agent or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting the obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(i) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses

 

54



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) As soon as practicable after any payment of any Taxes by a Loan Party to a
Governmental Authority pursuant to this Section 2.17, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Loan Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Loan Party (with a copy to
the Administrative Agent), to the extent such Lender is legally entitled to do
so, at the time or times prescribed by applicable law, such properly completed
and executed documentation prescribed by applicable law as may reasonably be
requested by such Loan Party to permit such payments to be made without such
withholding tax or at a reduced rate; provided, that no Lender shall have any
obligation under this paragraph (e)(i) with respect to any withholding Tax
imposed by any jurisdiction other than the United States if in the reasonable
judgment of such Lender such compliance would subject such Lender to any
material unreimbursed cost or expense or would otherwise be disadvantageous to
such Lender in any material respect.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)

 

55



--------------------------------------------------------------------------------

(i) The Administrative Agent shall deliver to the Borrower (in such number of
copies as shall be requested by the Borrower) on or prior to the date on which
the Administrative Agent becomes the Administrative Agent under this Agreement
and from time to time thereafter (A) promptly upon the obsolescence, expiration
or invalidity of any form previously delivered to the Administrative Agent and
(B) upon the reasonable request of the Borrower, a properly completed and duly
executed Internal Revenue Service Form W-9 or W-8IMY (or any other form
prescribed by applicable law reasonably requested by the Borrower), which
certifies that payments by the Borrower to the Administrative Agent (solely in
its capacity as payee of such payments and not as the beneficial owner of such
payments) are exempt from withholding under the Code.

(ii) If the Administrative Agent is a U.S. branch described in
Section 1.1441-1(b)(2)(iv)(A) of the Treasury Regulations and delivers to the
Borrower a properly completed and duly executed Internal Revenue Service Form
W-8IMY pursuant to Section 2.17(f) (i) certifying that the Administrative Agent
is a U.S. branch and intends to be treated as a U.S. person for purposes of
withholding under Chapter 3 of the Code, then the Borrower and the
Administrative Agent shall treat the Administrative Agent as a U.S. person for
purposes of withholding under Chapter 3 of the Code, pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations.

(iii) In the event the Borrower is resident for tax purposes in the United
States of America,

A. each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
subsequent versions thereof or successors thereto) and (iv) duly completed
copies of Internal Revenue Service Form W-8IMY, together with forms and
certificates described in clauses (i) through (iii) above (and additional Form
W-8IMYs) as may be required; and

B. each Lender that is not a Foreign Lender shall deliver to the Borrower and
the Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender, certifying that payments to such Lender are exempt from
withholding under the Code.

 

56



--------------------------------------------------------------------------------

(h) Each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent on the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States of America federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made. In addition, in each of the foregoing
circumstances, each Foreign Lender shall deliver such forms, if legally entitled
to deliver such forms, promptly upon the obsolescence, expiration or invalidity
of any form previously delivered by such Foreign Lender. Each Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the United States of America or other
taxing authorities for such purpose). Notwithstanding any other provision of
this clause, a Foreign Lender (for the avoidance of doubt, acting solely in its
capacity as a Lender) shall not be required to deliver any form pursuant to this
clause that such Foreign Lender is not legally able to deliver.

(i) If any party determines, in good faith and in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified or with
respect to which such indemnifying party has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to such indemnifying party (but
only to the extent of indemnity payments made, or additional amounts paid under
this Section 2.17 with respect to the Taxes giving rise to such refund), net of
all reasonable out of pocket expenses (including any Taxes imposed with respect
to such refund) of such indemnified party, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
indemnified party, agrees to repay as soon as reasonably practicable the amount
paid over pursuant to this paragraph (h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems, in good faith and in its sole discretion,
to be confidential) to the indemnifying party or any other person.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next

 

57



--------------------------------------------------------------------------------

succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent to the applicable account
designated to the Borrower by the Administrative Agent except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the
persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under the Loan Documents of (i) principal and interest in respect
of any Loan shall be made in the currency in which such Loan is denominated and
(ii) any other amount shall be made in Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds or proceeds
of Collateral (including any distributions of cash, securities or other property
in a bankruptcy case of the Borrower) shall be applied, subject to the Security
Documents, the ABL Intercreditor Agreement and any other applicable
intercreditor agreement; (i) first, ratably, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent, the Collateral
Agent from the Borrower; second, ratably, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower; third, ratably, to pay
interest due and payable in respect of any Loans; fourth, ratably, to pay the
outstanding principal of Loans then due from the Borrower hereunder; fifth,
ratably, to the payment of any amounts due and owing in respect of applicable
Secured Cash Management Agreements and Secured Hedge Agreements; and sixth,
ratably, to pay all other applicable Obligations due to the Agents or any Lender
by the Borrower. For the avoidance of doubt, no amount received from any
Guarantor, or from the proceeds of Collateral pledged by such Guarantor, shall
be applied to any Excluded Swap Obligation of such Guarantor.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender entitled thereto, then the Lender
receiving such greater proportion shall purchase participations in the Loans of
other applicable Lenders entitled thereto to the extent necessary so that the
benefit of all such payments shall be shared by the applicable Lenders entitled
thereto ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any Assignee or
Participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under

 

58



--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an Assignee that shall assume such obligations (which Assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding

 

59



--------------------------------------------------------------------------------

principal of its Loans, accrued interest thereon, accrued Fees and all other
amounts payable to it hereunder, from the Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. No action by or consent of the removed Lender
shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price. In
connection with any such assignment the Borrower, Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such removed Lender does not comply with
Section 2.19 within three (3) Business Days after such Borrower’s request,
compliance with Section 2.19 shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then, provided that no Event of Default exists, the Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans and Commitments hereunder
to one or more Assignees reasonably acceptable to the Administrative Agent;
provided, that: (a) all Loan Document Obligations of the Borrower owing to such
Non-Consenting Lender (including accrued Fees and all other amounts payable to
it hereunder) being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided, that if such
Non-Consenting Lender does not comply with Section 9.04 within three
(3) Business Days after the Borrower’s request, compliance with Section 9.04
shall not be required to effect such assignment.

SECTION 2.20 Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Commitments in an amount not to exceed the Incremental
Amount at the time of such request from one or more Incremental Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
in their own discretion; provided, that each Incremental Lender shall be subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) unless such Incremental Lender is a Lender, an Affiliate
of a Lender or an Approved Fund (the “Incremental Lenders”). Such notice shall
set forth (i) the amount of the Incremental Commitments being requested (which
shall be in minimum increments of $2.5 million and a minimum amount of $10.0
million or equal to the remaining Incremental Amount or such lesser amount
acceptable to the Administrative Agent),

 

60



--------------------------------------------------------------------------------

(ii) the date on which such Incremental Commitments are requested to become
effective (the “Increased Amount Date”), and (iii) whether such Incremental
Commitments are to be (A) commitments to make Incremental Term Loans with terms
identical to the Initial Term Loans or (B) commitments to make term loans with
pricing terms, final maturity date and/or upfront or similar fees or
amortization terms different from the Initial Term Loans (such commitments, the
“Other Term Loans”).

(b) The Borrower and each applicable Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental Term
Loans to be made thereunder; provided that:

(i) the Other Term Loans shall rank pari passu in right of payment and of
security with the Initial Term Loans and, except as to pricing, amortization and
final maturity date participation in and mandatory prepayments, shall have
(x) the same terms as the Initial Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent,

(ii) the final maturity date of any Other Term Loans shall be no earlier than
the Maturity Date of any then existing Term Loans,

(iii) the weighted average life to maturity of the Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of any then
existing Loans and

(iv) with respect to mandatory prepayments, such Other Term Loans shall not
participate on a greater than pro rata basis than the Initial Term Loans. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Commitments evidenced thereby as provided for in Section 9.08(e).
Any amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.20 and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent and the Borrower and furnished to the
other parties hereto.

(c) The All-in-Yield shall be the same as that applicable to the Initial Term
Loans on the DIP Closing Date, except that the All-in Yield in respect of any
such Other Term Loan may exceed the All-in Yield in respect of such Initial Term
Loans on the DIP Closing Date by no more than 0.50%, or if it does not so exceed
such All-in Yield (such difference, the “Yield Differential”) then the
Applicable Margin (or the “LIBOR floor” as provided in the following proviso)
applicable to such Initial Term Loans shall be increased such that after giving
effect to such increase, the Yield Differential shall not exceed 0.50%; provided
that, to the extent any portion of the Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Term Loans and such floor is
greater than the Adjusted LIBO Rate in effect for an

 

61



--------------------------------------------------------------------------------

Interest Period of three months’ duration at such time, the “LIBOR floor”
applicable to the outstanding Initial Term Loans shall be increased to an amount
not to exceed the “LIBOR floor” applicable to such Other Term Loans prior to any
increase in the Applicable Margin applicable to such Initial Term Loans then
outstanding.

(d) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.20 unless (i) on the date of such effectiveness,
to the extent required by the relevant Incremental Assumption Agreement, the
conditions set forth in clauses (b) and (c) of Section 4.01 shall be satisfied
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of Intermediate Holdings
and (ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation to
the extent required by the relevant Incremental Assumption Agreement and, to the
extent required by the Administrative Agent, consistent with those delivered on
the DIP Closing Date and such additional customary documents and filings
(including amendments to Security Documents) as the Administrative Agent may
reasonably request to assure that the Incremental Term Loans and/or the Other
Term Loans in respect of the Incremental Commitments are secured by the
Collateral ratably with (or, to the extent contemplated by the Incremental
Assumption Agreement, junior to) the then existing Loans of the Borrower.

(e) Each of the parties hereto agrees that the Administrative Agent may take any
and all action as may be reasonably necessary to ensure that all Incremental
Term Loans (other than Other Term Loans), when originally made, are included in
each Borrowing of outstanding Term Loans on a pro rata basis The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans or to ABR
Rate Loans as reasonably required by the Administrative Agent to effect the
foregoing.

SECTION 2.21 [Reserved].

SECTION 2.22 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the DIP Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Loans, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

62



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the date of each Credit Event as provided in Section 4.01 and on the DIP
Closing Date, each of Intermediate Holdings and the Borrower represents and
warrants to each of the Lenders that:

SECTION 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), Intermediate Holdings and the Material
Subsidiaries (a) is (i) a partnership, limited liability company or corporation
duly organized, validly existing and (ii) in good standing (or, if applicable in
a foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States of America) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) subject (with
respect to the Debtors only) to the entry by the Bankruptcy Court of the Interim
Order and, after entry thereof, the Final Order and to the terms thereof, has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder. On the DIP Closing Date, (a) the Borrower is
a Wholly Owned Subsidiary of Intermediate Holdings and (b) Intermediate Holdings
is a Wholly Owned Subsidiary of Holdings.

SECTION 3.02 Authorization. The execution, delivery and performance by each of
the Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the Transactions (a) subject (with respect to the
Debtors only) to the entry by the Bankruptcy Court of the Interim Order and,
after entry thereof, the Final Order and to the terms thereof, have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be obtained by such Loan Parties and (b) will not
(i) violate (x) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of any such Loan Party, (y) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (z) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which any such Loan Party is a party or by which any of them
or any of their property is or may be bound (except, in the case of the Debtors
only, those entered into prior to the DIP Closing Date) , (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any such Loan Party, other than Permitted Liens.

 

63



--------------------------------------------------------------------------------

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by each Loan Party that is party hereto and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, including in the case of the Debtors only the entry by the Bankruptcy
Court of the Interim Order and the Final Order and to the terms thereof
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of UCC
financing statements and equivalent filings, registrations or other
notifications in foreign jurisdictions, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) such as have been made or obtained and are in full force and
effect, (d) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect, (e) applicable approvals by the Bankruptcy Court and (f) filings or
other actions listed on Schedule 3.04.

SECTION 3.05 Financial Statements. (a) The audited consolidated balance sheet
and related statements of operations and cash flows of Intermediate Holdings for
the three fiscal years ended December 31, 2012, which consolidated balance
sheets and related statements of operations and cash flows have been audited by
independent public accountants of recognized national standing and are
accompanied by an opinion of such accountants (which opinion is not qualified as
to scope of audit or as to the status of Intermediate Holdings or any Material
Subsidiary as a going concern) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of Intermediate Holdings on a consolidated basis in
accordance with GAAP.

(b) The audited consolidated balance sheet and related statements of operations
and cash flows of Intermediate Holdings for December 31, 2013, which
consolidated balance sheets and related statements of operations and cash flows
have been audited by independent public accountants of recognized national
standing and are accompanied by an opinion of such accountants to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Intermediate
Holdings on a consolidated basis in accordance with GAAP.

SECTION 3.06 No Material Adverse Effect. Since December 31, 2013, there has been
no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

SECTION 3.07 Title to Properties; Possession Under Leases.

(a) Each of Intermediate Holdings and the Subsidiaries has valid fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

(b) Except as set forth on Schedule 3.07(b), each of Intermediate Holdings and
the Subsidiaries has complied with all obligations under all leases to which it
is a party that have not been rejected in the Chapter 11 Cases, except where the
failure to comply would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.07(b), each of Intermediate Holdings and the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Each of Intermediate Holdings and the Subsidiaries owns or possesses the
right to use, all Intellectual Property Rights and all licenses and rights with
respect to any of the foregoing used in the conduct of their businesses, without
any conflict (of which Intermediate Holdings or any Subsidiary has been notified
in writing) with the rights of others, and free from any burdensome restrictions
on the present conduct of Intermediate Holdings and each Material Subsidiary, as
the case may be, except where such conflicts and restrictions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or except as set forth on Schedule 3.07(c).

SECTION 3.08 Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the DIP Closing Date the name and
jurisdiction of incorporation, formation or organization of each direct and
indirect subsidiary of Holdings and, as to each such subsidiary, the percentage
of Equity Interests owned by Holdings or by any such subsidiary.

(b) As of the DIP Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings or any of the
Subsidiaries, except as set forth on Schedule 3.08(b).

SECTION 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or, to the
knowledge of Intermediate Holdings or the Borrower, investigations by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Intermediate

 

65



--------------------------------------------------------------------------------

Holdings or the Borrower, threatened in writing against or affecting Holdings
(prior to a Qualified IPO), Intermediate Holdings or any of the Subsidiaries or
any business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) None of Holdings (prior to a Qualified IPO), Intermediate Holdings, the
Subsidiaries or their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.16) or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 3.10 Federal Reserve Regulations.

(a) None of Holdings (prior to a Qualified IPO), Intermediate Holdings or the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), Intermediate Holdings or the Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.12 Use of Proceeds. The Borrower will use the proceeds of the Loans in
a manner consistent with the terms of Section 5.08.

SECTION 3.13 Tax Returns. Except as set forth on Schedule 3.13 or in the case of
the Debtors, only with respect to tax returns required to be filed after the
Petition Date and Taxes arising after the Petition Date:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings (prior to a
Qualified IPO), Intermediate Holdings and the Subsidiaries has filed or caused
to be filed all U.S. federal, state, provincial, local and non U.S. Tax returns
required to have been filed by it and (ii) taken as a whole, each such Tax
return is true and correct;

(b) Each of Holdings (prior to a Qualified IPO), Intermediate Holdings and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due) with respect to

 

66



--------------------------------------------------------------------------------

all periods or portions thereof ending on or before the DIP Closing Date (except
Taxes or assessments that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which Holdings, Intermediate
Holdings or any of the Subsidiaries (as the case may be) has set aside on its
books adequate reserves in accordance with GAAP or with respect to the Debtors
only, except to the extent the non-payment thereof is permitted by the
Bankruptcy Code), which Taxes, if not paid or adequately provided for, would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the DIP Closing Date, with
respect to each of Holdings, Intermediate Holdings and the Subsidiaries,
(i) there are no claims being asserted in writing with respect to any Taxes,
(ii) no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other Governmental Authority.

SECTION 3.14 No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or a general industry nature) (the
“Information”) concerning Holdings, Intermediate Holdings, the Subsidiaries, the
Transactions and any other transactions contemplated hereby prepared by or on
behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated thereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and, if delivered prior to the DIP Closing Date, as of the DIP
Closing Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of Intermediate Holdings, any of the Subsidiaries or
any of their representatives and that have been made available to any Lenders or
the Administrative Agent in connection with the Transactions or the other
transactions contemplated thereby (i) have been prepared in good faith based
upon assumptions believed by Intermediate Holdings or such Subsidiary to be
reasonable at the time made (it being understood that actual results may vary
materially from the Projections), as of the date such Projections and estimates
were furnished to the Lenders and, if delivered prior to the DIP Closing Date,
as of the DIP Closing Date, and (ii) have not been modified in any material
respect by Intermediate Holdings or such Subsidiary.

SECTION 3.15 Employee Benefit Plans.

(a) Except the filing of the Chapter 11 Cases or otherwise as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or as set forth on Schedule 3.15: (i) each Plan and each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event

 

67



--------------------------------------------------------------------------------

has occurred during the past five years as to which Intermediate Holdings, any
of its Subsidiaries or any ERISA Affiliate was required to file a report with
the PBGC, other than reports that have been filed; (iii) no Plan has any
Unfunded Pension Liability in excess of $35.0 million; (iv) no ERISA Event has
occurred or is reasonably expected to occur; (v) none of Intermediate Holdings
or the Subsidiaries has engaged in a “prohibited transaction” (as defined in
Section 406 of ERISA and Code Section 4975) in connection with any employee
pension benefit plan (as defined in Section 3(2) of ERISA) that would subject
Intermediate Holdings or any Subsidiary to tax; and (vi) none of Intermediate
Holdings or the Subsidiaries and the ERISA Affiliates has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(b) Each of Intermediate Holdings and the Subsidiaries is in compliance (i) with
all applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States of America and (ii) with the terms of any such plan, except,
in each case, for such noncompliance that would not reasonably be expected to
have a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending, or to the knowledge of Intermediate Holdings or
the Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any person as fiduciary or sponsor of any Plan, that would reasonably be
expected to result in liability to Intermediate Holdings, any of the
Subsidiaries or the ERISA Affiliates.

(d) Within the last five years, no Plan of Intermediate Holdings, any Subsidiary
or the ERISA Affiliates has been terminated, whether or not in a “standard
termination” as that term is used in Section 4041(b)(1) of ERISA, that would
reasonably be expected to result in liability to Intermediate Holdings, any
Subsidiary or any of the ERISA Affiliates in excess of $35.0 million, nor has
any Plan of Intermediate Holdings, any Subsidiary or any of the ERISA Affiliates
(determined at any time within the past five years) with Unfunded Pension
Liabilities been transferred outside of the “controlled group” (with the meaning
of Section 4001(a)(14) of ERISA) that has or would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.16 Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) no written notice, claim,
demand, request for information, order, complaint or penalty has been received
by Intermediate Holdings or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to
Intermediate Holdings’ or the Borrower’s knowledge, threatened which allege a
violation of or liability under any Environmental Laws, in each case relating to
Intermediate Holdings or any of its Subsidiaries, (b) the Borrower and each of
the Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits, licenses and other approvals and
with all other applicable Environmental Laws, (c) to Intermediate Holdings’ or
the Borrower’s knowledge, no Hazardous Material is located at, on or under any
property currently

 

68



--------------------------------------------------------------------------------

owned, operated or leased by the Borrower or any of the Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of
Intermediate Holdings or any of the Subsidiaries under any Environmental Laws,
and no Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrower or any of the Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of Intermediate Holdings or any of its
Subsidiaries under any Environmental Laws and (d) there are no agreements in
which Intermediate Holdings or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the DIP Closing Date.

SECTION 3.17 Security Documents.

(a) The Collateral Agreement is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein, subject to
the entry of the Interim Order and, as applicable, the Final Order. In the case
of the certificated Pledged Collateral described in the Collateral Agreement,
when certificates or promissory notes, as applicable, representing such
certificated Pledged Collateral (to the extent such Pledged Collateral
constitutes “securities” under Article 8 of the UCC) are delivered to the
Applicable Agent pursuant to the terms of the ABL Intercreditor Agreement, and
in the case of the other Collateral described in the Collateral Agreement, when
all necessary financing statements and other filings are filed in the offices
specified by the Loan Parties, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (including
in all material U.S. Intellectual Property Rights) and, subject to Section 9-315
of the New York UCC, the proceeds thereof, as security for the applicable
Obligations to the extent perfection can be obtained by filing UCC financing
statements, in each case prior and superior in right to any other person (except
Permitted Liens).

(b) [Reserved].

(c) Notwithstanding anything herein (including in this Section 3.17) or in any
Loan Document to the contrary, no Borrower or any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto under foreign law.

SECTION 3.18 Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly sets forth and
identifies, in all material respects, all material Real Property owned by any of
the Loan Parties as of the ABL Closing Date and the addresses thereof (except as
set forth therein). As of the ABL Closing Date, each of the Loan Parties owns in
fee all the Real Property set forth as being owned by such person on such
schedules to the Perfection Certificate.

 

69



--------------------------------------------------------------------------------

(b) The Perfection Certificate completely and correctly sets forth and
identifies, in all material respects, as of the ABL Closing Date, all material
Real Property leased by any of the Loan Parties as of the ABL Closing Date and
the addresses thereof and the leases pursuant to which the Real Property is
leased (except as set forth therein). As of the ABL Closing Date, each of the
Loan Parties has in all material respects valid leases in all the Real Property
set forth as being leased by such person in fee on such schedules to the
Perfection Certificate.

SECTION 3.19 [Reserved].

SECTION 3.20 Labor Matters. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Qualified IPO), Intermediate Holdings or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings (prior to a Qualified
IPO), Intermediate Holdings and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from Holdings (prior to a Qualified IPO),
Intermediate Holdings or any of the Subsidiaries or for which any claim may be
made against Holdings (prior to a Qualified IPO), Intermediate Holdings or any
of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Holdings (prior to a Qualified IPO), Intermediate Holdings or such
Subsidiary to the extent required by GAAP. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Holdings (prior to a Qualified
IPO), Intermediate Holdings or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings (prior to a Qualified IPO), Intermediate Holdings or
any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
Intermediate Holdings and the Subsidiaries as of the DIP Closing Date. As of
such date, such insurance is in full force and effect.

SECTION 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Intermediate Holdings and the Subsidiaries owns, or
possesses the right to use, all of the patents, patent rights, trademarks,
service marks, trade names, copyrights, mask works, domain names, and any and
all applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of Intermediate Holdings or the Borrower, none
of Intermediate Holdings or the Subsidiaries nor any intellectual property
right, proprietary right, product, process, method, substance, part, or other
material now employed, sold or offered by or contemplated to be employed, sold
or offered

 

70



--------------------------------------------------------------------------------

by such person, is interfering with, infringing upon, misappropriating or
otherwise violating any intellectual property rights of any person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of Intermediate Holdings and the Borrower, threatened.

SECTION 3.24 Senior Debt. The Loan Document Obligations constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under the Prepetition Holdings PIK Note, the Prepetition Senior
Subordinated Notes Indenture and under the documentation governing any other
Indebtedness permitted to be incurred hereunder constituting subordinated
Indebtedness or any Permitted Refinancing Indebtedness in respect of the
Prepetition Senior Subordinated Notes or such other Indebtedness permitted to be
incurred hereunder constituting subordinated Indebtedness.

SECTION 3.25 Anti-Corruption Laws and Sanctions. Intermediate Holdings and its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by Intermediate Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and Intermediate Holdings, its Subsidiaries and,
to the knowledge of Intermediate Holdings, their respective officers, employees
and directors, are in compliance with Anti-Corruption Laws and applicable
Sanctions, each in all material respects. None of (a) Intermediate Holdings, any
Subsidiary or, to the knowledge of Intermediate Holdings, any of their
respective directors, officers or employees, or (b) to the knowledge of
Intermediate Holdings, any agent of the Borrower or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing has been or is intended
to be used for the purpose of violating any Anti-Corruption Laws or in violation
of any applicable Sanctions.

ARTICLE IV

Conditions of Lending

SECTION 4.01 All Credit Events. The obligations of the Lenders to make Loans
hereunder (a “Credit Event”) is subject to the satisfaction of the following
conditions:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, except to the extent
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing or would result therefrom, and
such Credit Event shall not violate any requirement of law and shall not have
been enjoined, temporarily, preliminarily or permanently.

 

71



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Such Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing, as to the matters specified in
clauses (b) and (c) of this Section 4.01.

(f) (i) Either (x) the Interim Order shall be in full force and effect, or
(y) for any Borrowing occurring on or after the earlier of (A) 60 days after the
DIP Closing Date and (B) the entry of the Final Order, the Final Order shall be
in full force and effect, and the Interim Order or Final Order, as applicable,
shall not have been vacated or reversed, shall not be subject to a stay, and
shall not have been modified or amended without the written consent of the
Administrative Agent and the Required Lenders at the time of such Borrowing;
(ii) prior to entry of the Final Order, the proposed Borrowing, when added to
the sum of the Loans then outstanding, does not exceed the amount authorized by
the Interim Order; and (iii) all First Day Orders (including as entered on a
final basis) shall be in form reasonably satisfactory to the Administrative
Agent.

SECTION 4.02 Conditions Precedent to Initial Extension of Credit. The
obligations of the Lenders to make Loans to the Borrower on the DIP Closing Date
are subject to the satisfaction or waiver in accordance with Section 9.08 of the
following conditions:

(a) Each of the Loan Documents and other documentation relating to the Loans
provided hereunder shall be in form and substance reasonably satisfactory to the
Administrative Agent and duly executed and delivered by each of the Loan Parties
and each Lender and other parties thereto;

(b) Administrative Agent shall have received, in respect of each Loan Party:

(i) copies of each organizational or constitutive document (along with any
amendments thereto) certified as of a recent date prior to the DIP Closing Date
by the appropriate Governmental Authority;

(ii) certificate of the secretary or an assistant secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder;

(iii) resolutions of the board of directors (or similar governing body) of such
Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the DIP Closing Date, as well as the
transactions contemplated hereunder and the commencement of the Chapter 11
Cases, certified as of the DIP Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and

 

72



--------------------------------------------------------------------------------

(iv) a good standing certificate, where applicable, from the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation dated as of a recent date prior to the DIP Closing
Date.

(c) The Chapter 11 Cases shall have been commenced by the Debtors, and the
Administrative Agent shall be reasonably satisfied with (x) the form and
substance of the First Day Orders sought by the Debtors and entered on or
promptly following the DIP Closing Date (including a cash management order) and
(y) the motion to approve the Credit Facilities and First Day Orders.

(d) The Administrative Agent shall have received a signed copy of an order
entered by the Bankruptcy Court no later than five (5) days after the Petition
Date in substantially the form of Exhibit E, which shall be satisfactory in form
and substance to the Administrative Agent (the “Interim Order”) and confirmation
that the Interim Order has been entered on the docket, which Interim Order
(i) shall approve the Loan Documents and grant the Obligations of the Loan
Parties hereunder Superpriority Claim status and the Liens described in
Section 5.13, (ii) shall authorize extensions of credit in the aggregate amounts
of up to $130,000,000 of asset-based revolving loans under the DIP ABL Facility
and up to $300,000,000 of term loans under this Agreement, (iii) shall approve
the Loan Parties’ performance under the Commitment Letter and the payment by the
Borrower of all of the fees and expenses that are required to be paid hereunder
and the Commitment Letter; (iv) shall authorize and direct the Loan Parties
immediately to repay in full Obligations (as defined under the Prepetition
Credit Agreement); (v) shall authorize the use by the Loan Parties of any
collateral including cash collateral in which any Prepetition Secured Party or
any Adequate Protection Party may have an interest; (vi) shall provide for
Adequate Protection Payments and grant customary adequate protection claims and
Liens to the Prepetition Secured Parties, which claims and Liens shall be junior
to those claims and Liens of the Administrative Agent and the Lenders hereunder,
as adequate protection of the Adequate Protection Parties’ interests in the
Prepetition Collateral from diminution in value of their collateral resulting
from the Loan Parties’ use, sale or lease of the Prepetition Collateral
(including cash collateral), the imposition of the automatic stay pursuant to
section 362 of the Bankruptcy Code and the priming Liens described in
Section 5.13; (vii) shall be in full force and effect; and (viii) shall not have
been vacated, reversed, modified, amended or stayed; and the Debtors are in
compliance with the terms and conditions of the Interim Order.

(e) All accrued fees required to be paid to the Administrative Agent, the Joint
Lead Arrangers and the Lenders (including pursuant to the Commitment Letter) as
of the DIP Closing Date shall have been paid and all reasonable and documented
out-of-pocket fees and expenses (including reasonable and documented fees and
expenses of outside counsel) required to be paid to the Administrative Agent on
or before the DIP Closing Date shall have been paid (including fees owed to the
Lenders to be paid to the Administrative Agent for the accounts of the Lenders).

(f) The Administrative Agent shall have received and be reasonably satisfied
with the Thirteen-Week Projections (as defined in the ABL Credit Agreement) for
the first thirteen-week period after the Petition Date.

 

73



--------------------------------------------------------------------------------

(g) The Administrative Agent shall be satisfied in its reasonable judgment that
there shall not occur as a result of, and after giving effect to, the initial
Credit Event, a default (or any event which with the giving of notice or lapse
of time or both would be a default) under any of the Loan Parties’ or their
respective subsidiaries’ debt instruments and other material agreements which,
(i) in the case of the Loan Parties’ debt instruments and other material
agreements, would permit the counterparty thereto to exercise remedies
thereunder after the DIP Closing Date or (ii) in the case of any other
subsidiary, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(h) The Administrative Agent and its counsel shall have received a favorable
written opinion of Willkie Farr & Gallagher LLP, counsel for the Loan Parties,
and each local counsel listed on Schedule 4.02(h), in each case dated as of the
DIP Closing Date, addressing such matters as the Administrative Agent may
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.

(i) Since December 31, 2013, there has been no event or occurrence that has had
a Material Adverse Effect.

(j) There shall not exist any action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Loan Parties) threatened in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases and any action, suit, investigation or proceeding arising from
the commencement and continuation of the Chapter 11 Cases or the consequences
that would normally result from the commencement and continuation of the Chapter
11 Cases) that is not stayed or could reasonably be expected to result in a
Material Adverse Effect.

(k) All necessary governmental and third party consents and approvals necessary
in connection with the Credit Facilities and the transactions contemplated
thereunder shall have been obtained (without the imposition of any adverse
conditions that are not reasonably acceptable to the Administrative Agent) and
shall remain in effect; and no law or regulation (other than the Bankruptcy
Code) shall be applicable to the Administrative Agent that prevents the
establishment of the Credit Facilities or the consummation of the transactions
contemplated thereunder.

(l) Each Lender who has requested the same at least ten Business Days prior to
the DIP Closing Date shall have received, at least one Business Day prior to the
DIP Closing Date, “know your customer” and similar information.

(m) Evidence that, such other documents, instruments or actions deemed necessary
or advisable by the Administrative Agent to perfect and protect the Liens and
security interests created or purported to be created with respect to the
Debtors, pursuant to the Interim Order, the Guarantee Agreement and the
Collateral Agreement, and perfected pursuant to applicable Requirements of Law,
in each case, shall have been duly delivered or completed, including, without
limitation, the delivery of Uniform Commercial Code financing statements in
proper form for filing for all applicable jurisdictions of the Loan Parties and
provision having been made for the payment of any fees or taxes required in
connection with the filing of such documents, instruments or financing
statements.

 

74



--------------------------------------------------------------------------------

(n) Concurrently with the initial extension of credit hereunder, the ABL Credit
Agreement shall have become effective.

(o) Substantially simultaneously with the effectiveness of this Agreement, the
Obligations (as defined in the Prepetition Credit Agreement) shall have been
repaid in full, and the Aggregate Revolving Facility Commitments (as defined in
the Prepetition Credit Agreement) other than those of the Existing Lenders (as
defined in the ABL Credit Agreement) shall have been terminated.

ARTICLE V

Affirmative Covenants

Each of Intermediate Holdings and the Borrower covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, such person will, and will cause each of the
Material Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
that is not the Borrower, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided, that and except as otherwise permitted under Section 6.05,
Intermediate Holdings may liquidate or dissolve one or more Subsidiaries if the
assets of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by Intermediate Holdings or a Wholly Owned Subsidiary of Intermediate
Holdings in such liquidation or dissolution, except that, unless otherwise
permitted by Section 6.05, Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

(b) Except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, do or cause to be
done all things necessary to (i) lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations,
Intellectual Property Rights, licenses and rights with respect thereto necessary
to the normal conduct of its business, (ii) comply in all material respects with
all applicable laws, rules, regulations and judgments, writs, injunctions,
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, and (iii) at all times maintain and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

SECTION 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Administrative Agent to
be listed as a co loss payee on property and casualty policies and as an
additional insured on liability policies.

 

75



--------------------------------------------------------------------------------

(b) [Reserved].

(c) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Intermediate Holdings and the Borrower, on behalf
of itself and on behalf of each of its Subsidiaries, hereby agrees, to the
extent permitted by law, to waive, and further agrees to cause each of its
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings
(prior to a Qualified IPO), Intermediate Holdings or any Subsidiary or the
protection of their properties.

SECTION 5.03 Taxes. Except (in the case of the Debtors only) in accordance with
the Bankruptcy Code or by applicable order of the Bankruptcy Court, pay and
discharge promptly when due all post-petition material Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims which, if unpaid,
might give rise to a Lien (other than Permitted Liens) upon such properties or
any part thereof; provided, however, that such payment and discharge shall not
be required with respect to any such Tax or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, and
Intermediate Holdings or the affected Subsidiary, as applicable, shall have set
aside on its books adequate reserves in accordance with GAAP with respect
thereto or except (in the case of the Debtors only) to the extent the
non-payment thereof is permitted by the Bankruptcy Code.

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) On or prior to the date that is the earliest to occur of (A) 95 days after
the end of each fiscal year, (B) the date a report for such fiscal year on Form
10-K is required to be delivered to the SEC and (C) the date on which the
financial statements described below in this paragraph (a) are filed with the
SEC, (i) a consolidated balance sheet and related statements of

 

76



--------------------------------------------------------------------------------

operations, cash flows and owners’ equity showing the financial position of
Intermediate Holdings and its Subsidiaries as of the close of such fiscal year
and the consolidated results of their operations during such year and setting
forth in comparative form the corresponding figures for the prior fiscal year
and (ii) management’s discussion and analysis of significant operational and
financial developments during such fiscal year, which consolidated balance sheet
and related statements of operations, cash flows and owners’ equity shall be
audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion (other than with
respect to fiscal years ended 2013 and 2014) shall not be qualified as to scope
of audit or as to the status of Intermediate Holdings or any Material Subsidiary
as a going concern) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of Intermediate Holdings and its Subsidiaries on a consolidated basis
in accordance with GAAP (it being understood that the delivery by Intermediate
Holdings of annual reports on Form 10-K of Intermediate Holdings and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) On or prior to the date that is, in the case of each of the first three
fiscal quarters of each fiscal year, the earliest of (a) 50 days after the end
of such quarter, (b) the date a report for such fiscal quarter is required to be
filed with the SEC on Form 10-Q and (c) the date on which the financial
statements described below in this paragraph (b) are filed with the SEC, (i) a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of Intermediate Holdings and its Subsidiaries as
of the close of such fiscal quarter and the consolidated results of their
operations during such fiscal quarter and the then elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of Intermediate Holdings on behalf of
Intermediate Holdings as fairly presenting, in all material respects, the
financial position and results of operations of Intermediate Holdings and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year end audit adjustments and the absence of footnotes) (it being understood
that the delivery by Intermediate Holdings of quarterly reports on Form 10 Q of
Intermediate Holdings and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

(c) Intermediate Holdings shall furnish to the Administrative Agent as soon as
available and in any event no later than 30 days after the end of each fiscal
month, the unaudited consolidated balance sheet and related statements of
operations and cash flow showing the financial position of Intermediate Holdings
and its Subsidiaries as of the close of such month and the consolidated results
of their operations during such month and the then-elapsed portion of the fiscal
year;

(d) (x) Concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of Intermediate Holdings
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and, (ii) certifying a list of names of all Unrestricted Subsidiaries
and that each Subsidiary set forth on such list qualifies as an Unrestricted
Subsidiary;

 

77



--------------------------------------------------------------------------------

(e) Promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Intermediate
Holdings or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (e) shall be deemed delivered
for purposes of this Agreement when posted to the public website of Intermediate
Holdings or publicly available through the EDGAR System;

(f) Within 90 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Intermediate Holdings and its Subsidiaries as of
the end of such fiscal year, and the related consolidated statements of
projected cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of
Intermediate Holdings to the effect that the Budget is based on assumptions
believed by such Financial Officer to be reasonable as of the date of delivery
thereof;

(g) Upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g);

(h) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Intermediate Holdings or
any of the Subsidiaries, or compliance with the terms of any Loan Document, as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender);

(i) In the event that in respect of any Notes, and any Refinancing Indebtedness
with respect thereto, the rules and regulations of the SEC permit Intermediate
Holdings or any Parent Entity to report at such Parent Entity’s level on a
consolidated basis such consolidated reporting at such Parent Entity’s level in
a manner consistent with that described in paragraphs (a) and (b) of this
Section 5.04 for Intermediate Holdings and its Subsidiaries will satisfy the
requirements of such paragraphs;

(j) [Reserved]

(k) Promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Intermediate Holdings, any
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and

 

78



--------------------------------------------------------------------------------

(iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request
and, with respect to any employee pension benefit plan or other employee benefit
plan governed by the laws of a jurisdiction other than the United States of
America, any available annual reports, actuarial valuation reports or notices
from plan sponsors or any governmental entity with respect to such plans;

(l) Promptly upon Intermediate Holdings or the Borrower becoming aware of any
fact or condition which would reasonably be expected to result in an ERISA
Event, Intermediate Holdings and the Borrower shall deliver to Administrative
Agent a summary of such facts and circumstances and any action Intermediate
Holdings or the Borrower or other Subsidiary intends to take regarding such
facts or conditions; and

(m) (i) Promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that Intermediate Holdings, any Subsidiary
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that Intermediate Holding,
any Subsidiary or any ERISA Affiliate may request with respect to any Plan or
Multiemployer Plan; provided that if Intermediate Holdings, any Subsidiary or
any ERISA Affiliate have not requested such documents or notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan,
Intermediate Holdings, any Subsidiary or any ERISA Affiliate shall promptly make
a request for such documents or notices from the such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Intermediate Holdings or the
Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Intermediate Holdings or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Intermediate Holdings or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

SECTION 5.06 Compliance with Laws. Subject (in case of the Debtors only) to the
effect of the Chapter 11 Cases, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and, upon five (5) Business Days’
notice (or, if an Event of Default has occurred and is continuing, one
(1) Business Day’s notice), permit any persons designated by the Administrative
Agent to visit, audit and inspect the financial records and the properties of
Intermediate Holdings or any of the Subsidiaries at reasonable times, upon
reasonable prior notice to Intermediate Holdings or the applicable Subsidiary,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any persons designated by the Administrative
Agent upon reasonable prior notice to Intermediate Holdings or the Borrower to
discuss the affairs, finances and condition of Intermediate Holdings or any of
its Subsidiaries with the officers thereof and independent accountants therefor
(in each case set forth in this Section 5.07, subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract). If an
Event of Default has occurred and is continuing, representatives of each Lender
(at such Lender’s expense) will be permitted to accompany representatives of the
Administrative Agent during each visit, inspection and discussion conducted
during the existence of such Event of Default.

SECTION 5.08 Use of Proceeds. The Borrower will use the proceeds of the Initial
Term Loans (i) to repay any Obligations (as defined under the Prepetition Credit
Agreement) in full on the DIP Closing Date, (ii) to provide for working capital
and for other general corporate purposes of the Loan Parties (including payment
of fees and expenses in connection with the transactions contemplated hereby)
and for costs associated with administration of the Chapter 11 Cases and
(iii) to provide certain adequate protection payments with respect to the
Prepetition Credit Agreement, the Prepetition First Lien Notes, the Prepetition
1.5 Lien Notes, Cash Flow Credit Agreement and the Prepetition Springing Lien
Notes, which may include the payment, when due or as soon as practicable
thereafter, of all reasonable and documented costs, fees and expenses incurred
either prior to or after the DIP Closing Date of the Prepetition Agents and
their respective counsels or with respect to the Prepetition Credit Agreement
other professionals, and the payment of interest as and when due (other than
with respect to the Prepetition Springing Lien Notes) (collectively, the
“Adequate Protection Payments”). Notwithstanding anything to the contrary in
this Agreement and without limitation to the DIP Orders, no portion of the
Loans, the Collateral (including any cash collateral) or the Carve-Out shall be
used (i) to challenge, object to or contest, or raise any defense to, the
validity, perfection, priority, extent or enforceability of the Loans or the
loans under the ABL Credit Agreement, any other obligations under the
Prepetition Credit Agreement, or any Liens or security interests securing the
Obligations, the ABL Obligations or the obligations under the Prepetition Credit
Agreement, (ii) to investigate or assert any other claims or causes of action
(including under chapter 5 of the Bankruptcy Code) against any Agent, Joint Lead
Arranger or Lender, or the ABL Agent or the administrative agent or collateral
agent under the Prepetition Credit Agreement, or any other holder of any
Obligations, the ABL Obligations or the obligations under the Prepetition Credit
Agreement, or any of their respective agents, affiliates, subsidiaries,
directors, officers, representatives, attorneys or advisors, except as provided
in the

 

80



--------------------------------------------------------------------------------

Interim Order and the Final Order with respect to any investigation regarding
the Prepetition Credit Agreement, (iii) to prevent, hinder or otherwise delay
the Agent’s or the ABL Agent’s assertion, enforcement or realization of
Collateral in accordance with the Loan Documents, the ABL Credit Agreement (and
related loan documents) or the DIP Orders or (iv) to seek to modify any of the
rights granted under the Loan Documents, the ABL Credit Agreement (and related
loan documents) or the Prepetition Credit Agreement (or related loan documents)
as applicable, to the Agent, the ABL Agent or the administrative agent under the
Prepetition Credit Agreement, or any other holders of Obligations, ABL
Obligations or obligations under the Prepetition Credit Agreement, as
applicable.

SECTION 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws; and use, treat, store, manage, and otherwise
handle Hazardous Materials in a manner that does not and would not reasonably be
expected to result in liability; except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings and other documents and
recordings of Liens in stock registries), that may be required under any
applicable law, or that the Administrative Agent may reasonably request, to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents, in each case subject to paragraph (f) below.

(b) If any asset (other than Real Property or improvements thereto or any
interest therein) that has an individual fair market value in an amount greater
than $5.0 million is acquired by any Loan Party after the DIP Closing Date or
owned by an entity at the time it becomes a Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Administrative
Agent pursuant to Section 5.10(f) or the Security Documents) (i) notify the
Administrative Agent thereof and (ii) cause such asset to be subjected to a Lien
securing the applicable Obligations and take, and cause the other Loan Parties
to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and, to the extent required under the applicable
Security Documents, perfect such Liens, including actions described in paragraph
(a) of this Section 5.10, all at the expense of the Loan Parties, subject to
paragraph (f) below.

(c) [Reserved].

 

81



--------------------------------------------------------------------------------

(d) If any additional Subsidiary is formed or acquired after the DIP Closing
Date (with any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary), within ten (10) Business Days after the date such Subsidiary is
formed or acquired, notify the Administrative Agent and the Lenders thereof and,
within twenty (20) Business Days after the date such Subsidiary is formed or
acquired or such longer period as required by applicable law or as the
Administrative Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party (and in connection therewith shall deliver to the Administrative Agent
such evidence as the Administrative Agent may reasonably request), in each case
subject to paragraph (f) below.

(e) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that no Loan Party shall effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

(f) Notwithstanding anything to the contrary set forth in this Agreement or any
Security Document, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 and the other provisions of the Loan Documents
with respect to Collateral need not be satisfied with respect to any of the
following (collectively, the “Excluded Property”):

(i) any Real Property held by any of the Subsidiaries as a lessee under a lease,

(ii) any vehicle,

(iii) certain cash, deposit accounts and securities accounts to be mutually
agreed between Intermediate Holdings and the Administrative Agent,

(iv) any Equity Interests owned on or acquired after the DIP Closing Date (other
than Equity Interests in the Borrower or, in the case of any person which is
another Subsidiary, Equity Interests in such person issued or acquired after
such person became a Subsidiary) in accordance with this Agreement if, and to
the extent that, and for so long as (x) with respect to contractual obligations,
such Equity Interests constitute less than 100.0% of all applicable Equity
Interests of such person and the person holding the remainder of such Equity
Interests are not Intermediate Holdings or any Subsidiary, (y) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (z) with respect to contractual obligations, such obligation
existed at the time of the acquisition thereof and was not created or made
binding on such Equity Interests in contemplation of or in connection with the
acquisition of such Subsidiary,

 

82



--------------------------------------------------------------------------------

(v) any assets owned on or acquired after the DIP Closing Date, to the extent
that, and for so long as, taking such actions would violate applicable law or an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets owned on the DIP Closing Date or acquired with
Indebtedness of the type permitted pursuant to Section 6.01(i)),

(vi) (A) entities that become Subsidiaries (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary being designated as a Subsidiary being
deemed to constitute the acquisition or formation of a Subsidiary) after the DIP
Closing Date if the Administrative Agent, after consultation with Intermediate
Holdings, shall reasonably determine that the costs or other consequences of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the Administrative Agent, after consultation with
Intermediate Holdings, shall reasonably determine that the costs or other
consequences of obtaining or perfecting a security interest in such assets are
excessive in relation to the value of the security to be afforded thereby, in
each case taking into account the costs and legal and practical difficulties of
obtaining such guarantees and security from Foreign Subsidiaries, including
(x) the costs of obtaining such guarantee or security interest, or perfecting
such security interest, in relation to the value of the credit support to be
afforded thereby, (y) general statutory limitations, financial assistance,
corporate benefit, fraudulent preference, thin capitalization, retention of
title claims and similar principles and (z) the fiduciary duties of directors,
contravention of legal prohibitions or risk of personal or criminal liability on
the part of any officer; provided, that, upon the reasonable request of the
Administrative Agent, Intermediate Holdings shall and shall cause any applicable
Subsidiary to, use commercially reasonably efforts to have waived or eliminated
any contractual obligation of the types described in clauses (iv) and (v) above,

(vii) perfection of any security interest in Collateral to the extent such
perfection (or the steps required to provide such perfection) would have a
material adverse effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course as permitted by the Loan
Documents,

(viii) perfection of any security interest in Accounts or other Collateral to
the extent such perfection would require notice to customers of Intermediate
Holdings and the Subsidiaries prior to the time that a Default has occurred and
is continuing, or

(ix) all assets that would constitute ABL Priority Collateral at any time that
are not pledged to secure ABL Obligations (as defined in the ABL Intercreditor
Agreement) at such time.

(g) Complete on or prior to the day that is 90 days after the DIP Closing Date
(or such longer time as the Administrative Agent shall permit in its reasonable
discretion), all actions necessary in order to perfect the security interests of
the Secured Parties set forth on Schedule 5.10.

 

83



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, the Collateral
Agreement, or any other Loan Document, (x) the Administrative Agent may grant
extensions of time for, or waive the requirements to obtain, the creation or
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the DIP
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it determines, in consultation with Intermediate
Holdings, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents, and (y) Liens
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement and the Security Documents shall be subject to exceptions
and limitations set forth in the Security Documents and, to the extent
appropriate in the applicable jurisdiction, as otherwise agreed between the
Administrative Agent and Intermediate Holdings.

SECTION 5.11 Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each Covered Agreement to be performed or observed by
it, maintain each such Covered Agreement in full force and effect, enforce each
such Covered Agreement in accordance with its terms, except where the failure to
do so, either individually or in the aggregate, would not be reasonably likely
to have a Material Adverse Effect.

SECTION 5.12 Milestones. Ensure the satisfaction of the following milestones
relating to the Chapter 11 Cases in accordance with the applicable timing
referred to below (or such later dates as approved by the Required Lenders), as
well as certain other agreed milestones as such may relate to the Chapter 11
Cases (collectively, the “Milestones” and individually a “Milestone”):

(a) within 5 days following the Petition Date, entry by the Bankruptcy Court of
the Interim Order;

(b) within 60 days following the entry by the Bankruptcy Court of the Interim
Order, entry by the Bankruptcy Court of the Final Order;

(c) within 300 days following the Petition Date, entry by the Bankruptcy Court
of the Confirmation Order;

(d) within 330 days following the Petition Date, the effective date of the
Approved Plan of Reorganization shall have occurred in accordance with its
terms; and

(e) use of commercially reasonable efforts to obtain Bankruptcy Court approval
and confirmation of the Approved Plan of Reorganization and the consummation of
the transactions therein.

SECTION 5.13 Priority and Liens. At all times:

(a) Each Debtor hereby covenants, represents and warrants that upon the entry of
each DIP Order, the Obligations of such Debtor hereunder and under the Loan
Documents:

(i) pursuant to section 364(c)(1) of the Bankruptcy Code and subject and
subordinate only to the Carve-Out, shall at all times constitute allowed
Superpriority Claims;

 

84



--------------------------------------------------------------------------------

(ii) pursuant to section 364(c)(2) of the Bankruptcy Code and subject and
subordinate only to the Carve-Out, shall at all times be secured by first
priority (subject to the ABL Intercreditor Agreement), valid, binding,
enforceable and perfected security interests in, and Liens upon, all
unencumbered tangible and intangible property of such Debtor including any such
property that is subject to valid and perfected Liens in existence on the
Petition Date, which Liens are thereafter released or otherwise extinguished in
connection with the satisfaction of the obligations secured by such Liens
(including, without limitation, subject to the entry of the Final Order, the
proceeds of avoidance actions under Chapter 5 of the Bankruptcy Code));

(iii) pursuant to section 364(c)(3) of the Bankruptcy Code and subject to the
Carve-Out, shall at all times be secured by junior, valid, binding, enforceable
and perfected security interests in, and Liens upon, all property of each of the
Debtor’s estates that, on the Petition Date, was subject to a valid and
perfected Lien (other than the Liens securing the Prepetition Indebtedness) or
becomes subject to a valid Lien perfected (but not granted) after the Petition
Date to the extent such post-Petition Date perfection in respect of prepetition
claims is expressly permitted under section 546(b) of the Bankruptcy Code (the
“Permitted Prior Liens”); provided that the Liens granted under the Loan
Documents shall not be subject or subordinate to (1) notwithstanding anything to
the contrary in the Loan Documents or the DIP Orders, any security interest that
is avoided and preserved for the benefit of the Debtors and their estates,
(2) except as provided in the DIP Orders and except for any Collateral subject
to the Permitted Prior Liens, any Liens arising after the Petition Date
including, any Liens or security interests granted in favor of any federal,
state municipal or other governmental unit, commission, board or court for any
liability of the Debtors; or (3) any intercompany or affiliate Liens of the
Debtors; and

(iv) pursuant to section 364(d)(1) of the Bankruptcy Code and subject only to
the Carve-Out, shall at all times be secured by first priority (subject to the
ABL Intercreditor Agreement), priming, valid, binding, enforceable and perfected
security interests in, and Liens upon, all the Prepetition Collateral.

(b) The Secured Parties’ Liens and Superpriority Claims shall have priority over
any claims, charges or liens arising under section 105, 326, 328, 330, 331,
503(b), 507(a), 726, 1113 or 1114 of the Bankruptcy Code, and shall be subject
and subordinate only to (i) the Carve-Out and (ii) to the extent provided in the
ABL Intercreditor Agreement, to the Liens securing the ABL Obligations; provided
that, the superpriority claims of the ABL Agent provided by the DIP Orders shall
be pari passu with the Superpriority Claims. Except as set forth herein, in the
DIP Orders, no other claim having a priority superior to that granted to the
Secured Parties by the Interim Order and Final Order, whichever is then in
effect, shall be granted or approved while any Obligations under this Agreement
remain outstanding.

 

85



--------------------------------------------------------------------------------

(c) Except for the Carve-Out, no costs or expenses of administration shall be
imposed against the Administrative Agent, the Lenders, any other Secured Party
or any of the Collateral under sections 105 or 506(c) of the Bankruptcy Code, or
otherwise, and, subject to entry of the Final Order, each of the Debtors hereby
waives for itself and on behalf of its estate in bankruptcy, any and all rights
under sections 105 or 506(c) of the Bankruptcy Code, or otherwise, to assert or
impose or seek to assert or impose, any such costs or expenses of administration
against the Administrative Agent, the Lenders or any other Secured Party.

(d) Except for the Carve-Out, the Superpriority Claims shall at all times be
senior to the rights of each Debtor, any chapter 11 trustee and, subject to
section 726 of the Bankruptcy Code, any chapter 7 trustee, or any other creditor
(including, without limitation, post-petition counterparties and other
post-petition creditors) in the Chapter 11 Cases or any subsequent proceedings
under the Bankruptcy Code, including, without limitation, any chapter 7 cases
(if any of the Debtor’s cases are converted to cases under chapter 7 of the
Bankruptcy Code), provided the superpriority claims of the ABL Agent provided in
the DIP Orders shall be pari passu with the Superpriority Claims.

SECTION 5.14 Anti-Corruption Laws and Sanctions. Intermediate Holdings will and
will cause to maintain in effect and enforce policies and procedures designed to
ensure compliance by Intermediate Holdings, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VI

Negative Covenants

Each of Intermediate Holdings and the Borrower covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, such person will not, and will not permit any of
the Material Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the DIP Closing Date and set forth on Schedule 6.01
(provided, that any such Indebtedness that is (i) intercompany Indebtedness and
(ii) any other Indebtedness in an aggregate amount not to exceed $50.0 million
shall be excluded from Schedule 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a person who is not an Affiliate of
Intermediate Holdings or any Subsidiary);

(b) Indebtedness created hereunder including pursuant to Section 2.20 and under
the other Loan Documents and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness;

(c) Indebtedness of Intermediate Holdings and any Subsidiary pursuant to Swap
Agreements (excluding any Swap Agreements entered into for speculative
purposes);

 

86



--------------------------------------------------------------------------------

(d) Indebtedness of Intermediate Holdings or any Subsidiary owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to Intermediate Holdings or any Subsidiary, pursuant to reimbursement
or indemnification obligations to such person, in each case in the ordinary
course of business; provided, that upon the incurrence of Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of Intermediate Holdings or any Subsidiary to Intermediate
Holdings or any other Subsidiary; provided, that, other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of Intermediate Holdings and the
Subsidiaries to finance working capital needs of the Subsidiaries,
(i) Indebtedness of any Subsidiary that is not a Loan Party owing to the Loan
Parties shall be subject to Section 6.04 and (ii) Indebtedness of the Borrower
to Intermediate Holdings or any Subsidiary and Indebtedness of any other Loan
Party to any Subsidiary that is not a Loan Party (the “Subordinated Intercompany
Debt”) shall, if legally permissible, be subordinated to the Loan Document
Obligations and the Guarantees of the Loan Document Obligations on terms
reasonably satisfactory to the Administrative Agent;

(f) Indebtedness of Intermediate Holdings or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and completion
guarantees and similar obligations, in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten (10) Business Days of
notification to Intermediate Holdings or the applicable Subsidiary of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the DIP Closing Date or an
entity merged into or consolidated or amalgamated with Intermediate Holdings or
any Subsidiary after the DIP Closing Date and Indebtedness assumed in connection
with the acquisition of assets, which Indebtedness in each case exists at the
time of such acquisition, merger or consolidation and is not created in
contemplation of such event and where such acquisition, merger, amalgamation or
consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; provided, (A) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, and (B) immediately after giving effect to such acquisition, merger,
amalgamation or consolidation, the assumption and incurrence of any Indebtedness
and any related transactions, the First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.5 to 1.00;

 

87



--------------------------------------------------------------------------------

(i) (i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by Intermediate Holdings or any Subsidiary prior to or
within 270 days after any acquisition, lease, construction, repair, replacement
or improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) otherwise permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof (together with the aggregate amount of any
other Indebtedness outstanding pursuant to this clause (i)) would not in the
aggregate exceed $75.0 million and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(j) Capital Lease Obligations incurred by Intermediate Holdings or any
Subsidiary in respect of any Sale and Lease Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect
thereof;

(k) other Indebtedness of Intermediate Holdings or any Subsidiary, in an
aggregate principal amount outstanding that at the time of, and after giving
effect to, the incurrence thereof, would not exceed $150.0 million;

(l) (i) Indebtedness in respect of the Cash Flow Credit Agreement in a principal
amount not in excess of $20.7 million and (ii) Indebtedness in respect of the
Prepetition Notes, and (iii) Indebtedness in respect of the ABL Credit Agreement
in an outstanding principal amount not in excess of the greater of $270.0
million and the Borrowing Base (as defined in the ABL Credit Agreement);

(m) Guarantees (i) by Intermediate Holdings or any of the Subsidiary Loan
Parties of the Indebtedness described in paragraph (l) of this Section 6.01, so
long as any Guarantee of the Prepetition Senior Subordinated Notes is
subordinated to the Loan Document Obligations and Guarantees of the Loan
Document Obligations substantially on terms as set forth in the Prepetition
Senior Subordinated Notes Indenture with respect to the Prepetition Senior
Subordinated Notes, (ii) by Intermediate Holdings, the Borrower or any
Subsidiary Loan Party of any Indebtedness of the Borrower or any Loan Party
permitted to be incurred under this Agreement (provided that the Borrower or
Loan Party that provides a guarantee of any Notes, the Cash Flow Credit
Agreement or the ABL Credit Agreement shall also provide a guarantee of the
Obligations), (iii) by Intermediate Holdings, the Borrower or any Subsidiary
Loan Party of Indebtedness otherwise permitted hereunder of Intermediate
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(t)),
(iv) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and (v) by any Subsidiary of Indebtedness
of Subsidiaries that are not Loan Parties incurred for working capital purposes
in the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(w) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(t));
provided, that Guarantees by any Loan Party under this Section 6.01(m) of any
other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Loan Document Obligations and
the Guarantees of the Loan Document Obligations to at least the same extent as
the Guarantee of the Prepetition Senior Subordinated Notes is subordinated to
the Loan Document Obligations pursuant to the Prepetition Senior Subordinated
Notes Indenture;

 

88



--------------------------------------------------------------------------------

(n) Indebtedness arising from agreements of Intermediate Holdings or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or any Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or any Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;

(p) Indebtedness of Intermediate Holdings or any Subsidiary supported by a
letter of credit issued under the ABL Credit Agreement, in a principal amount
not in excess of the stated amount of such letter of credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) (i) other Indebtedness incurred by Intermediate Holdings, the Borrower or
any Subsidiary Loan Party; provided that (A) at the time of the incurrence of
such Indebtedness and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(B) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the First Lien Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.5 to 1.00; and (ii) Permitted Refinancing Indebtedness in
respect thereof;

(s) (i) Indebtedness of Subsidiaries that are not Loan Parties or
(ii) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (s), at any one time, shall not
exceed $125.0 million;

(t) unsecured Indebtedness in respect of obligations of Intermediate Holdings or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 60 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of Intermediate
Holdings or any Subsidiary incurred in the ordinary course of business;

(v) Indebtedness in connection with Permitted Receivables Financings;

 

89



--------------------------------------------------------------------------------

(w) Indebtedness after the DIP Closing Date of Intermediate Holdings or any
Subsidiary incurred (i) under cash management services (including, but not
limited to, intraday, ACH and purchasing card/T&E services) and (ii) under lines
of credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders and (in each case) established for the Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Overdraft Line may
be secured as, but only to the extent permitted by Section 6.02(b) and the
Security Documents;

(x) Indebtedness consisting of promissory notes issued by Intermediate Holdings
or any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Intermediate Holdings or any Parent Entity
permitted by Section 6.06;

(y) Indebtedness consisting of obligations of Intermediate Holdings or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(z) [Reserved];

(aa) Indebtedness in respect of any Letter of Credit Facility (including any
letters of credit issued thereunder), in an aggregate principal amount
outstanding at any time not to exceed $30.0 million; and

(bb) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (aa) above.

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.01(a) through (bb) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (bb),
Intermediate Holdings shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

Notwithstanding anything to the foregoing, no Debtor shall incur, create, assume
or permit to exist any Indebtedness, except for Sections 6.01 (a), (b), (c),
(d), (e), (f), (g), (i), (j), (l), (m), (o), (p) (but only with respect to any
Letter of Credit (as defined under the ABL Credit Agreement) outstanding as of
the DIP Closing Date), (q), (s), (t), (u), (v), (w), (aa) and (bb); provided
that, solely with respect to the Debtors, the aggregate principal amount of such
Indebtedness outstanding at any time under (1) Section 6.01(i) shall not exceed
$10.0 million, (2) Section 6.01(s)(ii) shall not exceed $10.0 million and
(3) Section 6.01(aa) shall not exceed $5.0 million.

 

90



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of Intermediate Holdings or any Subsidiary
existing on the DIP Closing Date and set forth on Schedule 6.02(a) or, to the
extent not listed in such Schedule, where such property or assets have a fair
market value that does not exceed $10.0 million in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the DIP Closing
Date (and any Permitted Refinancing Indebtedness in respect of such obligations)
and shall not subsequently apply to any other property or assets of Intermediate
Holdings or any Subsidiary other than (a) after-acquired property that is
affixed or incorporated into the property covered by such Lien on the DIP
Closing Date, and (b) proceeds and products thereof;

(b) any Lien created under the Loan Documents, created or permitted under the
Interim Order or the Final Order; provided, however, in no event shall the
holders of the Indebtedness under the Overdraft Line have the right to receive
proceeds in respect of a claim in excess of $25.0 million in the aggregate (plus
(a) any accrued and unpaid interest in respect of Indebtedness incurred by
Intermediate Holdings or any Subsidiary under the Overdraft Line and (b) any
accrued and unpaid fees and expenses owing by Intermediate Holdings or any
Subsidiary under the Overdraft Line) from the enforcement of any remedies
available to the Secured Parties under all the Loan Documents;

(c) any Lien on any property or asset of Intermediate Holdings or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that such Lien (i) does not apply to any property or
assets of Intermediate Holdings or any of the Subsidiaries other than property
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date (and refinancings
thereof) and which Indebtedness and other obligations are permitted hereunder
that require a pledge of after acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) such Lien
is not created in contemplation of or in connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Intermediate Holdings or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

91



--------------------------------------------------------------------------------

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Intermediate Holdings or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Intermediate Holdings or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of any Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness and any accessions thereto or proceeds
thereof);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the ABL Closing Date and pursuant to Section 5.10 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by Intermediate Holdings or any Subsidiary in the ordinary course
of business;

 

92



--------------------------------------------------------------------------------

(n) Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Intermediate Holdings or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of
Intermediate Holdings or any Subsidiary or (iii) relating to purchase orders and
other agreements entered into with customers of Intermediate Holdings or any
Subsidiary in the ordinary course of business;

(o) Liens arising by virtue of any statutory or common law provisions relating
to banker’s liens, rights of set off or similar rights;

(p) Liens securing obligations in respect of trade related letters of credit or
trade-related bank guarantees permitted under Section 6.01(f), (k) or (o) and
covering the goods (or the documents of title in respect of such goods) financed
by such letters of credit or bank guarantees and the proceeds and products
thereof;

(q) leases or subleases, non-exclusive licenses or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
Intermediate Holdings and the Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by Intermediate
Holdings or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01;

(u) other Liens with respect to property or assets of Intermediate Holdings or
any Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien on a Pro Forma Basis,
the First Lien Leverage Ratio shall not be greater than 4.5 to 1.00, (ii) at the
time of the incurrence of such Lien and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (iii) the Indebtedness or other obligations secured by such Lien are
otherwise permitted by this Agreement and (iv) if such Liens are on the
Non-ABL-Priority Collateral, such Liens on the Non-ABL-Priority Collateral shall
constitute ABL Priority Liens or Second-Priority Liens;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements or consignments
entered into in connection with any transaction otherwise permitted under this
Agreement;

 

93



--------------------------------------------------------------------------------

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint venture;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto;

(aa) Liens on goods or Inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of Intermediate Holdings or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of Intermediate Holdings or such Subsidiary, as applicable,
in respect of such letter of credit or bank guarantee to the extent permitted
under Section 6.01 (other than Section 6.01(k));

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of Intermediate Holdings, the Borrower or any Subsidiary
Loan Party; provided that if any such Lien shall cover any Collateral, the
holder of such Lien shall execute and deliver to the Administrative Agent a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(dd) Liens securing obligations under any Secured Hedge Agreements or Secured
Cash Management Agreements;

(ee) other Liens (other than first priority liens on the ABL-Priority
Collateral) with respect to property or assets of Intermediate Holdings or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $15.0 million;

(ff) (i) Second-Priority Liens on Collateral (including Liens securing Cash Flow
Obligations) and (ii) ABL Priority Liens on Collateral, and, in each case, the
Permitted Refinancing Indebtedness in respect thereof (provided that, in the
case of Permitted Refinancing Indebtedness in respect of (x) Cash Flow
Obligations or ABL Obligations, such Liens shall constitute ABL Priority Liens
or Second-Priority Liens and (y) 1.5 Lien Notes, such Liens shall constitute
Second-Priority Liens);

(gg) Liens on assets (other than first priority liens on ABL-Priority
Collateral) in respect of any Letter of Credit Facility permitted under
Section 6.01(aa);

(hh) Liens (other than first priority liens on ABL-Priority Collateral) on not
more than $20.0 million of deposits securing Swap Agreements (excluding any Swap
Agreements entered into for speculative purposes); and

(ii) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses;

 

94



--------------------------------------------------------------------------------

provided, however, that (x) such new Lien shall be limited to all or part of the
same property (which, for the avoidance of doubt, may include after-acquired
property to the extent such after acquired property would be subject to the
existing Lien) that secured the original Lien (plus improvements on and
accessions to such property), and (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
and (B) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 6.02(a) through (hh) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (hh), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Notwithstanding anything to the foregoing, no Debtor shall create, incur, assume
or permit to exist any Lien on any property or assets except for Sections 6.02
(a), (b), (d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p), (q),
(r), (s), (t), (v), (w), (y), (z), (aa), (bb), (cc), (dd), (ee), (ff), (gg),
(hh) and (ii); provided that, solely with respect to the Debtors, such Liens
under Section 6.02(ee) shall not secure obligations in an aggregate principal
amount outstanding at any time exceeding $2.5 million.

SECTION 6.03 Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease Back Transaction”); provided, that a Sale and Lease Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
Intermediate Holdings, the Borrower or any Subsidiary Loan Party that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 180 days of the acquisition of such property or
(iii) property owned by any Subsidiary that is not a Loan Party regardless of
when such property was acquired, and (b) with respect to any property owned by
Intermediate Holdings, the Borrower or any Subsidiary Loan Party, if at the time
the lease in connection therewith is entered into, and after giving effect to
the entering into of such lease, the Remaining Present Value of such lease,
together with Indebtedness outstanding pursuant to Section 6.01(i) and the
Remaining Present Value of outstanding leases previously entered into

 

95



--------------------------------------------------------------------------------

under this Section 6.03(b), would not exceed the greater of $75.0 million and
2.5% of Consolidated Total Assets as of the end of the most recent fiscal
quarter prior to the date the lease was entered into for which financial
statements have been delivered pursuant to Section 5.04. Notwithstanding
anything to the foregoing, no Debtor shall enter into a Sale and Lease-Back
Transaction except with respect to Sale and Lease-Back Transactions permitted
pursuant to clause (a).

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a person that is not a
Wholly Owned Subsidiary immediately prior to such merger or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by Intermediate Holdings or any Subsidiary in the Equity
Interests of any Subsidiary; (ii) intercompany loans from Intermediate Holdings
or any Subsidiary to Intermediate Holdings or any Subsidiary; and
(iii) Guarantees by Intermediate Holdings or any Subsidiary of Indebtedness
otherwise permitted hereunder of Intermediate Holdings or any Subsidiary;
provided, that the sum of (A) Investments (valued at the time of the making
thereof and without giving effect to any write downs or write offs thereof) made
after the Closing Date by the Loan Parties pursuant to clause (i) in
Subsidiaries that are not Loan Parties, plus (B) the net amount outstanding in
respect of intercompany loans made after the Closing Date by Loan Parties to
Subsidiaries that are not Loan Parties pursuant to clause (ii), plus (C) the
aggregate outstanding amount of Guarantees of Indebtedness after the ABL Closing
Date by Loan Parties of Subsidiaries that are not Loan Parties pursuant to
clause (iii) (other than Guarantees by Loan Parties of the obligations under
Secured Hedge Agreements of Subsidiaries that are not Subsidiary Loan Parties),
shall not exceed $30.0 million (plus any return of capital actually received by
the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); provided, further, that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of Intermediate Holdings or any of the Subsidiaries
shall not be included in calculating the limitation in this paragraph at any
time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt of non-cash consideration for the
sale of assets permitted under Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of
Intermediate Holdings or any Subsidiary (i) in the ordinary course of business
not to exceed $2.5 million in the aggregate at any time outstanding (calculated
without regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any Parent
Entity) solely to the extent that the amount of such loans and advances shall be
contributed to Intermediate Holdings or such Subsidiary in cash as common
equity;

 

96



--------------------------------------------------------------------------------

(f) Accounts, security deposits and prepayments arising and trade credit granted
in the ordinary course of business and any assets or securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
any prepayments and other credits to suppliers made in the ordinary course of
business;

(g) Swap Agreements (excluding any Swap Agreement entered into for speculative
purposes);

(h) Investments existing on, or contractually committed as of, the DIP Closing
Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) (calculated without regard to write-downs or
write-offs) is not increased at any time above the amount of such Investments
existing or committed on the DIP Closing Date (other than pursuant to an
increase as required by the terms of any such Investment as in existence on the
DIP Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by Intermediate Holdings or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write downs or write offs thereof) not to exceed $15.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary at the date of the making of such Investment and such person
becomes a Subsidiary after such date, such Investment shall, at the election of
Intermediate Holdings, thereafter be deemed to have been made pursuant to clause
(b) above to the extent then permitted under such clause (b) and shall cease to
have been made pursuant to this clause (j) for so long as such person continues
to be a Subsidiary;

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m)(v);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Intermediate Holdings or any Subsidiary as a result of a
foreclosure by Intermediate Holdings or such Subsidiary, as applicable, with
respect to any secured Investments or other transfer of title with respect to
any secured Investment in default;

(n) Investments of a Subsidiary that is acquired after the Closing Date or of an
entity merged into or amalgamated or consolidated with Intermediate Holdings or
a Subsidiary after the Closing Date, in each case, (i) to the extent the
acquisition of such Subsidiary or such

 

97



--------------------------------------------------------------------------------

merger, amalgamation or consolidation, as applicable, is permitted under this
Section 6.04 and, in the case of any merger, amalgamation or consolidation,
permitted under Section 6.05 and (ii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(o) acquisitions by any Loan Party of obligations of one or more officers or
other employees of Intermediate Holdings, any Parent Entity, such Loan Party or
its subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Intermediate Holdings or any Parent Entity, so long as no
cash is actually advanced by Intermediate Holdings, the Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

(p) Guarantees by Intermediate Holdings or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Intermediate Holdings or
any Subsidiary in the ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of Intermediate Holdings or any Parent Entity;

(r) Investments consisting of the redemption, purchase, repurchase or retirement
of any Equity Interests permitted under Section 6.06;

(s) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(t) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(u) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of Intermediate Holdings
or any Subsidiary;

(v) Investments by Intermediate Holdings or any of the Subsidiaries, including
loans to any Parent Entity, if Intermediate Holdings or any other Subsidiary
would otherwise be permitted to make a Restricted Payment in such amount
(provided that the amount of any such investment shall also be deemed to be a
Restricted Payment under the appropriate clause of Section 6.06 for all purposes
of this Agreement);

(w) Investments arising as a result of Permitted Receivables Financings;

(x) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

 

98



--------------------------------------------------------------------------------

(y) purchases and acquisitions of Inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(z) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings or any Parent Entity;

(aa) [Reserved]; and

(bb) Investments arising from the conversion of the Japanese Intercompany Notes
into Equity Interests in Japan Acquisition Co.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of Intermediate Holdings, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

Notwithstanding anything to the foregoing, no Debtor shall purchase, hold or
acquire any Investment except for Sections 6.04(a), (b), (c), (d), (e), (f),
(g), (h), (i), (j), (l), (m), (n), (o), (p), (s), (t), (u), (w), (x), (y),
(z) and (bb); provided that, solely with respect to the Debtors, such
Investments under (1) Section 6.04(b) shall be in the ordinary course of
business, (2) Section 6.04(e) shall not exceed $1.0 million in the aggregate at
any time outstanding and (3) Section 6.04(n) shall be limited to Investments in
connection with corporate and tax-related restructuring.

SECTION 6.05 Mergers, Amalgamations, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate or amalgamate with any other person, or
permit any other person to merge into or consolidate or amalgamate with it, or
sell, transfer, lease, license, or otherwise dispose of (in one transaction or
in a series of transactions) all or any part of its assets (whether now owned or
hereafter acquired), or issue, sell, transfer or otherwise dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person or any division, unit or business of any person,
except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of Inventory in the ordinary course of business by
Intermediate Holdings or any Subsidiary, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
Intermediate Holdings or any Subsidiary, (iii) the sale of surplus, damaged,
obsolete or worn out equipment or other property in the ordinary course of
business by Intermediate Holdings or any Subsidiary or (iv) the sale or
disposition of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (i) the merger, amalgamation or consolidation of any
Subsidiary into or with Intermediate Holdings or the Borrower in a transaction
in which Intermediate Holdings or the Borrower is the survivor (provided that no
Borrower may merge, amalgamate or consolidate into Intermediate Holdings or with
another Borrower), (ii) the merger, amalgamation or consolidation of any

 

99



--------------------------------------------------------------------------------

Domestic Subsidiary into or with any Domestic Loan Party in a transaction in
which the surviving or resulting entity is a Domestic Loan Party or the merger,
amalgamation or consolidation of any Foreign Subsidiary into or with any Foreign
Loan Party in a transaction in which the surviving or resulting entity is a
Foreign Loan Party and, in the case of each of clauses (i) and (ii), no person
other than the Borrower or Subsidiary Loan Party receives any consideration,
(iii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Subsidiary Loan Party into or with any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or dissolution or change in form of entity of
any Subsidiary (other than the Borrower) if Intermediate Holdings or the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of Intermediate Holdings or such Subsidiary and
is not materially disadvantageous to the Lenders or (v) any Subsidiary of the
Borrower may merge, amalgamate or consolidate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary of the Borrower, which
shall be a Loan Party if the merging Subsidiary was a Loan Party and which
together with each of its Subsidiaries shall have complied with the requirements
of Section 5.10;

(c) sales, transfers, leases or other dispositions (i) to Intermediate Holdings
or any Subsidiary (upon voluntary liquidation or otherwise); provided, that any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this paragraph (c) shall be
made in compliance with Sections 6.04 and 6.07 or (ii) by any Subsidiary that is
not a Subsidiary Loan Party;

(d) Sale and Lease Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) the sale or other disposition of defaulted receivables and the compromise,
settlement and collection of receivables in the ordinary course of business or
in bankruptcy or other proceedings concerning the account party thereon and not
as part of an accounts receivable financing transaction;

(g) [Reserved];

(h) Permitted Business Acquisitions (including any merger, amalgamation or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, amalgamation or consolidation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary that is not a
Loan Party, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;

 

100



--------------------------------------------------------------------------------

(j) sales, leases or other dispositions of Inventory of any of the Subsidiaries
determined by the management of such Subsidiary to be no longer useful or
necessary in the operation of the business of such Subsidiary or any of the
Subsidiaries;

(k) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;

(l) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90.0% of the consideration received
by the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $5.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of Intermediate Holdings with respect to
such fair market value and (iii) in the event of a swap with a fair market value
in excess of $10.0 million, such exchange shall have been approved by at least a
majority of the Board of Directors of Intermediate Holdings or the Borrower;
provided, that (x) the aggregate gross consideration (including exchange assets,
other noncash consideration and cash proceeds) of any or all assets exchanged in
reliance upon this paragraph (l) shall not exceed in any fiscal year of
Intermediate Holdings, $30.0 million and (y) no Default or Event of Default
exists or would result therefrom;

(m) the Transactions;

(n) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings or factoring
programs; and

(o) sales, transfers, leases or other dispositions; provided, that (i) the
aggregate gross proceeds thereof shall not exceed, in any fiscal year of
Intermediate Holdings, $35.0 million and (ii) no Default or Event of Default
exists or would result therefrom; provided, further, that amounts not fully
utilized in any fiscal year may be carried forward and utilized in subsequent
fiscal years.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses and other
dispositions(x) to Loan Parties or (y) permitted by Section 6.05 (f), (j),
(k) or (m)) unless such disposition is for fair market value (as determined by
Intermediate Holdings in good faith); (ii) no sale, transfer or other
disposition of assets shall be permitted by paragraph (a) of this Section 6.05
unless such disposition is for at least 75% cash consideration and (iii) no
sale, transfer or other disposition of assets in excess of $10.0 million shall
be permitted by paragraph (c)(ii), (d), (g) or (o) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided that the
provisions of clause (ii) shall not apply to any individual transaction or
series of related transactions involving assets with a fair market value of less
than $7.5 million or to other transactions involving assets with a fair market
value of not more than $10.0 million in the aggregate for all such transactions
during the term of this Agreement; provided, further, that for purposes of
clause (iii), (a) the amount of any liabilities (as shown on Intermediate
Holdings or such Subsidiary’s most recent balance sheet or in the notes thereto)
of Intermediate Holdings or such Subsidiary (other than liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets or

 

101



--------------------------------------------------------------------------------

otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by Intermediate Holdings or
such Subsidiary from such transferee that are converted by Intermediate Holdings
or such Subsidiary into cash within 180 days of the receipt thereof (to the
extent of the cash received) and (c) any Designated Non-Cash Consideration
received by Intermediate Holdings or such Subsidiary in such Asset Sale having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed $50.0 million at the time of the receipt of such
Designated Non-Cash Consideration (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction permitted by
this Section 6.05 to any person other than Intermediate Holdings or any
Subsidiary, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and the Administrative Agent shall take, and shall be
authorized by each Lender to take, any actions reasonably requested by any Loan
Party in order to evidence the foregoing.

Notwithstanding anything to the foregoing, no Debtor shall enter into any
transactions set forth in Section 6.05 except for Sections 6.05(a), (b), (c),
(d), (e), (f), (g), (i), (j), (k), (l) and (m); provided that, solely with
respect to the Debtors, the fair market value of assets permitted to be disposed
under (x) Section 6.05(c) shall not exceed $5.0 million in the aggregate in any
fiscal year and such transaction shall be in the ordinary course of business and
(y) Section 6.05(d) shall not exceed $5.0 million in the aggregate in any fiscal
year.

SECTION 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise) to, whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any Equity Interests of
Intermediate Holdings or set aside any amount for any such purpose (other than
through the issuance of additional Equity Interests (other than Disqualified
Stock) of Intermediate Holdings) (any of the foregoing, a “Restricted Payment”);
provided, however, that:

(a) any Subsidiary may make Restricted Payments to each direct owner of Equity
Interests of such Subsidiary; provided that, in the case of a Subsidiary that is
a non-Wholly-Owned Subsidiary, (i) such dividends, repurchases or other
distributions are made to all owners of such Subsidiary’s Equity Interests on a
pro rata basis (or more favorable basis from the perspective of Intermediate
Holdings and its Subsidiaries) based on their relative ownership interests and
(ii) any repurchase of its Equity Interests from a person that is not
Intermediate Holdings or a Subsidiary is permitted under Section 6.04;

(b) prior to a Qualified IPO of Intermediate Holdings (and irrespective of any
Qualified IPO of a Parent Entity), Intermediate Holdings or any Subsidiary may
make Restricted Payments in respect of (x) (i) overhead, legal, accounting and
other professional fees and expenses of any Parent Entity, (ii) fees and
expenses related to any public offering or private placement of debt or equity
securities of any Parent Entity whether or not consummated,

 

102



--------------------------------------------------------------------------------

(iii) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of its existence and its direct or indirect (or any Parent Entity’s
indirect) ownership of Intermediate Holdings or any Subsidiary, (iv) payments
permitted by Section 6.07(b) and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
Parent Entity, in each case in order to permit any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such Restricted Payments shall not exceed the portion of any amounts referred
to in such clauses (i), (ii) and (iii) that are allocable to Intermediate
Holdings and its Subsidiaries (which shall be 100.0% for so long as such Parent
Entity owns no assets other than the Equity Interests in Intermediate Holdings
or a Parent Entity) and (y) Intermediate Holdings may make Restricted Payments
to any Parent Entity that files a consolidated U.S. federal tax return for any
year that includes Intermediate Holdings and the Subsidiaries as part of the
consolidated tax group, in each case in an amount not to exceed the amount that
Intermediate Holdings and the Subsidiaries would have been required to pay in
respect of federal, state or local taxes (as the case may be) in respect of such
year if Intermediate Holdings and the Subsidiaries paid such taxes directly as a
stand-alone group or, if less, the portion of the tax liabilities of such Parent
Entity allocable to Intermediate Holdings and the Subsidiaries (which shall be
100.0% for so long as such Parent Entity owns no assets other than the Equity
Interests of Intermediate Holdings or another Parent Entity);

(c) prior to a Qualified IPO of Intermediate Holdings (and irrespective of any
Qualified IPO of a Parent Entity), Intermediate Holdings or any Subsidiary may
make Restricted Payments to any Parent Entity the proceeds of which are used to
purchase or redeem the Equity Interests of any Parent Entity (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of any Parent Entity, Intermediate
Holdings, any Subsidiary or by any Plan or shareholders’ agreement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan or any other agreement under
which such shares of stock or related rights were issued; provided, that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year $5.0 million (plus the amount of net proceeds
contributed as equity to Intermediate Holdings or any Subsidiary that were
(x) received by any Parent Entity (to the extent contributed to Intermediate
Holdings) during such calendar year from sales of Equity Interests of any Parent
Entity to directors, consultants, officers or employees of any Parent Entity,
Intermediate Holdings or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) proceeds of any key man life
insurance policies received during such calendar year), which, if not used in
any year, may be carried forward to any subsequent calendar year; and provided,
further, that cancellation of Indebtedness owing to Intermediate Holdings or any
Subsidiary from members of management of any Parent Entity, Intermediate
Holdings or its Subsidiaries in connection with a repurchase of Equity Interests
of any Parent Entity will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) Intermediate Holdings or any Subsidiary may make Restricted Payments to
allow any Parent Entity to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;

 

103



--------------------------------------------------------------------------------

(f) Intermediate Holdings or any Subsidiary may make Restricted Payments to any
Parent Entity to finance any Investment permitted to be made pursuant to
Section 6.04; provided that (a) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (b) such
Parent Entity shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed as
equity to Intermediate Holdings or a Subsidiary or (2) the merger (to the extent
permitted in Section 6.05) of the person formed or acquired into Intermediate
Holdings or a Subsidiary in order to consummate such Permitted Business
Acquisition or Investment, in each case, in accordance with the requirements of
Section 5.10;

(g) [Reserved];

(h) [Reserved]; and

(i) Restricted Payments in an aggregate amount, together with any payments or
distributions made under Section 6.09(b)(i)(e)(1), not to exceed $10.0 million;
provided, that no Default or Event of Default has occurred and is continuing or
would result therefrom.

Notwithstanding anything to the foregoing, no Debtor shall declare or pay or
make any Restricted Payment except for Section 6.06(a) and, to the extent
Restricted Payments to Holdings are used to fund payments by Holdings
thereunder, Restricted Payments under Section 6.06(b) in an aggregate amount not
to exceed $10.0 million (or such larger amount as consented to by the
Administrative Agent).

SECTION 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10.0% or more of any
class of capital stock of Intermediate Holdings in a transaction involving
aggregate consideration in excess of $5.0 million (an “Affiliate Transaction”),
unless such transaction is upon terms no less favorable to Intermediate
Holdings, the Borrower or such Subsidiary than would be obtained in a comparable
arm’s length transaction with a person that is not an Affiliate.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Intermediate Holdings or of any Subsidiary,

(ii) loans or advances to employees or consultants of Intermediate Holdings (or
any direct or indirect parent of Intermediate Holdings), or any of the
Subsidiaries in accordance with Section 6.04(e),

 

104



--------------------------------------------------------------------------------

(iii) transactions among Intermediate Holdings and any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
amalgamation or consolidation in which a Subsidiary is the surviving entity) not
prohibited by this Agreement,

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Intermediate Holdings and the
Subsidiaries in the ordinary course of business,

(v) transactions pursuant to or expressly contemplated by the agreements and
arrangements in existence on the DIP Closing Date and set forth on Schedule 6.07
or any amendment thereto or substantially similar transactions or arrangements
to the extent such amendment or substantially similar transactions or
arrangements or is not adverse to the Lenders in any material respect.

(vi) (a) any employment agreements entered into by Intermediate Holdings or any
of the Subsidiaries in the ordinary course of business, (b) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (c) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity,

(viii) any purchase of the Equity Interest of Intermediate Holdings or any
contribution to the equity capital of Intermediate Holdings,

(ix) [Reserved],

(x) transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business,

(xi) any transaction by Intermediate Holdings or any of the Subsidiaries in
respect of which Intermediate Holdings or such Subsidiary delivers to the
Administrative Agent a letter addressed to the Board of Directors of
Intermediate Holdings or such Subsidiary from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(a) in the good faith determination of Intermediate Holdings or such Subsidiary
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that (x) such transaction is on terms
that are no less favorable to Intermediate Holdings or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a person that is
not an Affiliate or (y) is fair, from a financial point of view to Intermediate
Holdings or such Subsidiary,

(xii) [Reserved],

 

105



--------------------------------------------------------------------------------

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

(xiv) [Reserved],

(xv) the issuance, sale or transfer of Equity Interests of Intermediate Holdings
or any Subsidiary to any Parent Entity in connection with capital contributions
by such Parent Entity to Intermediate Holdings or any Subsidiary,

(xvi) without duplication of any amounts otherwise paid with respect to taxes,
payments by any Parent Entity, Intermediate Holdings and the Subsidiaries
pursuant to tax sharing agreements among such Parent Entity, Intermediate
Holdings and the Subsidiaries on customary terms that require each party to make
payments when such taxes are due or refunds received of amounts equal to the
income tax liabilities and refunds generated by each such party calculated on a
separate return basis and payments to the party generating tax benefits and
credits of amounts equal to the value of such tax benefits and credits made
available to the group by such party,

(xvii) transactions among Intermediate Holdings and the Subsidiaries and not
involving any other Affiliate,

(xviii) transactions pursuant to the Cash Flow Credit Agreement, the ABL Credit
Agreement and any Permitted Receivables Financing,

(xix) payments or loans (or cancellations of loans) to employees or consultants
that are (a) approved by a majority of the Board of Directors of Intermediate
Holdings or the Borrower in good faith, (b) made in compliance with applicable
law and (c) otherwise permitted under this Agreement, or

(xx) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(l), 6.05(b) (except for Section 6.05(b)(v)) or 6.06.

Notwithstanding anything to the foregoing, no Debtor shall enter into an
Affiliate Transaction except as permitted under Sections 6.07(a), 6.07(b)(ii),
(b)(iii), (b)(iv), (b)(v), (b)(vi), (b)(x), (b)(xi), (b)(xiii), (b)(xvi),
(b)(xvii), (b)(xviii) and (b)(xix).

SECTION 6.08 Business of Intermediate Holdings and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any of them on the Closing Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, and in the case of a Special Purpose
Receivables Subsidiary, Permitted Receivables Financings.

 

106



--------------------------------------------------------------------------------

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by laws, limited liability company operating
agreement, partnership agreement or other organizational documents of
Intermediate Holdings or any of the Subsidiaries.

(b) (i) Make directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness of Intermediate Holdings or any Subsidiary Loan
Party that is expressly subordinate to the Loan Document Obligations (“Junior
Financing”), or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
in respect of any Junior Financing except for (a) Refinancings permitted by
Section 6.01(k), (l) or (r), (b) payments of regularly scheduled interest, and,
to the extent this Agreement is then in effect, principal on the scheduled
maturity date of any Junior Financing, (c) payments or distributions in respect
of all or any portion of the Junior Financing with the proceeds contributed to
Intermediate Holdings or any Subsidiary by Intermediate Holdings or any Parent
Entity from the issuance, sale or exchange by Intermediate Holdings (or any
direct or indirect parent of Intermediate Holdings) of Equity Interests made
within eighteen months prior thereto, (d) the conversion of any Junior Financing
to Equity Interests of Intermediate Holdings or any of its direct or indirect
parents; (e) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, payments or distributions in respect of
Junior Financings prior to their scheduled maturity made, in an aggregate
amount, together with any Restricted Payments made under Section 6.06(i), not to
exceed $10.0 million and (f) with respect to the Prepetition Senior Subordinated
Notes, pursuant to the terms of the Approved Plan of Reorganization; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing (or any Permitted Refinancing Indebtedness in respect
thereof) or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (a) are not in any manner
materially adverse to Lenders and that do not affect the subordination or
payment provisions thereof (if any) in a manner adverse to the Lenders or
(b) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to Intermediate Holdings or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
any Loan Party or such Material Subsidiary pursuant to the Security Documents,
in each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

A. restrictions imposed by applicable law;

 

107



--------------------------------------------------------------------------------

B. contractual encumbrances or restrictions in effect on the DIP Closing Date
under Indebtedness existing on the DIP Closing Date and set forth on Schedule
6.01, the Cash Flow Credit Agreement, the ABL Credit Agreement, the Notes, any
Letter of Credit Facility or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not materially expand
the scope of any such encumbrance or restriction;

C. any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of the Equity Interests or assets of a Subsidiary
pending the closing of such sale or disposition;

D. customary provisions in joint venture agreements and other similar agreements
entered into in the ordinary course of business;

E. any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

F. any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01(k), (r) or (z) or Permitted Refinancing Indebtedness
in respect thereof, to the extent such restrictions are not more restrictive,
taken as a whole, than the restrictions contained in the Cash Flow Credit
Agreement, ABL Credit Agreement and/or any of the Notes;

G. customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business
consistent with past practice;

H. customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

I. customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

J. customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

K. customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

L. customary net worth provisions contained in Real Property leases entered into
by Intermediate Holdings or the Subsidiaries, so long as Intermediate Holdings
has determined in good faith that such net worth provisions would not reasonably
be expected to impair the ability of Intermediate Holdings or any of its
Subsidiaries to meet their ongoing obligations;

 

108



--------------------------------------------------------------------------------

M. any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;

N. restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Subsidiary Loan Party;

O. customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

P. restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

Q. restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

R. any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the applicable Subsidiary, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10 [Reserved]

 

109



--------------------------------------------------------------------------------

SECTION 6.11 Financial Covenants.

(a) Minimum EBITDA. Permit cumulative EBITDA of Intermediate Holdings for the
relevant time periods below to be less than the levels shown below for such
relevant time periods, on a cumulative basis beginning with May 1, 2014 , to be
tested monthly on the last day of each month commencing as of the last day of
August 31, 2014:

 

Test Period

   Minimum consolidated
EBITDA  

May 1, 2014 – August 31, 2014

   $ 62.4 million   

May 1, 2014 – September 30, 2014

   $ 80.9 million   

May 1, 2014 – October 31, 2014

   $ 95.2 million   

May 1, 2014 – November 30, 2014

   $ 111.2 million   

May 1, 2014 – December 31, 2014

   $ 126.3 million   

May 1, 2014 – January 31, 2014

   $ 140.1 million   

May 1, 2014 – February 28, 2015

   $ 156.9 million   

May 1, 2014 – March 31, 2015

   $ 174.6 million   

May 1, 2014 – April 30, 2015

   $ 189.6 million   

(b) Minimum Liquidity. Permit Liquidity as of the close of business on any day
to be less than $50.0 million. For purposes of the foregoing, Liquidity for any
non-Business Day shall be Liquidity as of the immediately preceding Business
Day.

SECTION 6.12 No Other “Designated Senior Debt”. Designate, or permit the
designation of, any Indebtedness as “Designated Senior Debt” or any other
similar term for the purpose of the definition of the same in, or the
subordination provisions contained in any indenture governing Indebtedness
permitted to be incurred hereunder that is senior subordinated Indebtedness, in
each case other than the Loan Document Obligations, the Cash Flow Obligations,
the ABL Obligations and the obligations in respect of the Notes (other than the
Prepetition Senior Subordinated Notes) and other senior debt permitted to be
incurred under Section 6.01 and any Permitted Refinancing thereof.

SECTION 6.13 Fiscal Year; Accounting. In the case of Intermediate Holdings or
any Subsidiary, permit its fiscal year to end on any date other than December 31
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.

SECTION 6.14 Superpriority Claims. Incur, create, assume, suffer to exist or
permit any other Superpriority Claim that is pari passu with or senior to the
claims of the Agents and the Secured Parties against the Debtors except with
respect to the Carve-Out and the superpriority claims granted to the holders of
obligations under the ABL Credit Agreement (which claims shall be pari passu
with the Superpriority Claims).

SECTION 6.15 Anti-Corruption Laws and Sanctions. No Borrower will request any
Borrowing, and no Borrower shall use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

110



--------------------------------------------------------------------------------

ARTICLE VIA

Holdings Negative Covenants

SECTION 6.01 Holdings covenants and agrees with each Lender that, until the
Holdings Date, unless the Required Lenders shall otherwise consent in writing,
(a) Holdings will not create, incur, assume or permit to exist any Lien (other
than Liens of a type permitted by Section 6.02(d), (e), (k) or (o)) on any of
the Equity Interests issued by Intermediate Holdings to Holdings other than
Liens created under the Loan Documents and Liens securing the Cash Flow
Obligations, the ABL Credit Obligations, any Prepetition First Lien Notes or
other Indebtedness secured by first-priority liens on the Collateral permitted
by Section 6.02 and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that, so long as no Default exists or would result
therefrom, Holdings may merge with any other person.

ARTICLE VII

Events of Default

SECTION 7.01 In case of the happening of any of the following events (each, an
“Event of Default”):

(a) any representation or warranty made or deemed made by Intermediate Holdings
or any other Loan Party herein or in any other Loan Document, the Perfection
Certificate or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished by Intermediate Holdings or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or in the
payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made in the due observance or performance by Intermediate
Holdings or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Intermediate
Holdings or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in clauses (b), (c) and (d) above)
and such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to Intermediate Holdings and the Borrower;

 

111



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness (or, to the extent the aggregate principal amount of Indebtedness
thereunder exceeds $10.0 million, Indebtedness under the Cash Flow Credit
Agreement) becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness (including, to the extent the aggregate principal
amount of Indebtedness thereunder exceeds $10.0 million, Indebtedness under the
Cash Flow Credit Agreement) or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or (ii) Intermediate Holdings or any of the Subsidiaries shall fail to
pay the principal of any Material Indebtedness (or, to the extent the aggregate
principal amount of Indebtedness thereunder exceeds $10.0 million, Indebtedness
under the Cash Flow Credit Agreement), at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed (including the filing of a notice of intention in
respect thereof) relating to (i) the liquidation, reorganization, winding-up,
dissolution or suspension of general operations or other relief in respect of
any of the Subsidiaries (other than a Debtor), or of a substantial part of the
property or assets of any Subsidiary (other than a Debtor), under any Debtor
Relief Law, (ii) the appointment of a receiver, liquidator, administrative
receiver, administrator, compulsory manager, interim receiver, receiver and
manager, trustee, custodian, sequestrator, conservator or similar official for
any of the Subsidiaries (other than a Debtor) or for a substantial part of the
property or assets of any of the Subsidiaries (other than a Debtor), (iii) the
winding-up or liquidation of any Subsidiary (other than a Debtor) (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such case proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) any Subsidiary of Intermediate Holdings (other than a Debtor) shall
(i) voluntarily commence any proceeding or file any petition or application
seeking liquidation, winding up, reorganization or other relief under any Debtor
Relief Law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
liquidator, receiver, administrative receiver, administrator, compulsory
manager, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for any of the Subsidiaries (other
than a Debtor) or for a substantial part of the property or assets of any
Subsidiary (other than a Debtor), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

112



--------------------------------------------------------------------------------

(j) the failure by any Subsidiary (other than a Debtor) to pay one or more final
judgments aggregating in excess of $35.0 million (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
within a period of 60 consecutive days from the date of judgment, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of any Subsidiary (other than a Debtor) to enforce any such judgment;

(k) (i) a trustee shall be appointed by a U.S. district court to administer any
Plan, (ii) an ERISA Event or ERISA Events shall have occurred with respect to
any Plan or Multiemployer Plan or (iii) Intermediate Holdings or any Subsidiary
shall engage in any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; and in
each case in clauses (i) through (iii) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Intermediate Holdings or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document or the DIP Orders and to extend to assets that
constitute a material portion of the Collateral, shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document or the DIP Orders and subject to such limitations and
restrictions as are set forth herein and therein) in the securities, assets or
properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof, or from the failure of the Applicable Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreement or to file UCC continuation
statements or take the actions described on Schedule 3.04 and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Collateral Agent shall be reasonably satisfied with the credit of such insurer,
or (iii) the Guarantees pursuant to the Security Documents by Holdings,
Intermediate Holdings, the Borrower or the Subsidiary Loan Parties of any of the
Obligations or the ABL Intercreditor Agreement or the Second Intercreditor
Agreement shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by Intermediate
Holdings or the Borrower or any Subsidiary Loan Party not to be in effect or not
to be legal, valid and binding obligations (other than in accordance with the
terms thereof); or

(m) Any of the following events shall occur:

A. The entry of an order dismissing the Chapter 11 Case or converting the
Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code;

B. the entry of an order appointing a chapter 11 trustee in the Chapter 11 Case;

C. the entry of an order in the Chapter 11 Case appointing an examiner having
expanded powers (beyond those set forth under Sections 1106(a)(3) and (4) of the
Bankruptcy Code);

 

113



--------------------------------------------------------------------------------

D. the entry of an order in the Chapter 11 Case denying or terminating use of
cash collateral by the Loan Parties;

E. the filing of any pleading by any Loan Party seeking, or otherwise consenting
to, any of the matters set forth in clauses (i) through (iv) above;

F. (a) an amendment, supplement or other modification shall have been made to,
or a consent or waiver shall have been granted with respect to any departure by
any person from the provisions of, the Approved Plan of Reorganization, in each
case, that is not reasonably satisfactory to the Administrative Agent, (b) the
Approved Plan of Reorganization is withdrawn without the consent of the Required
Lenders, (c) any plan other than the Approved Plan of Reorganization is filed
without the consent of the Required Lenders, (d) the Loan Parties or any of
their Subsidiaries shall have commenced or participated in furtherance of any
solicitation in respect of a proposed plan or reorganization other than the
Approved Plan of Reorganization, (e) the Bankruptcy Court shall terminate or
reduce the period pursuant to Section 1121 of the Bankruptcy Code during which
the Debtors have the exclusive right to file a plan of reorganization and
solicit acceptances thereof, (f) the Bankruptcy Court shall grant relief that is
inconsistent with the Approved Plan of Reorganization in any material respect
and that is adverse to the Administrative Agent’s, the Joint Lead Arrangers’ or
the Lenders’ interests or inconsistent with the Loan Documents or (g) any of the
Loan Parties or any of their affiliates shall file any motion or pleading with
the Bankruptcy Court that is inconsistent in any material respect with the
Approved Plan of Reorganization and such motion or pleading has not been
withdrawn prior to the earlier of (A) three business days of the Borrower
receiving notice from the Administrative Agent and (B) entry of an order of the
Bankruptcy Court approving such motion or pleading;

G. the entry of the Final Order shall not have occurred within 60 days after
entry of the Interim Order (or such later date as approved by the Required
Lenders), or there shall be a breach by any Loan Party of any material
provisions of the Interim Order (prior to entry of the Final Order) or the Final
Order, or the Interim Order (prior to entry of the Final Order) or Final Order
shall cease to be in full force and effect or shall have been reversed,
modified, amended, stayed, vacated or subject to stay pending appeal, in the
case of any modification or amendment, without the prior written consent of the
Administrative Agent and Required Lenders;

H. the entry of an order in the Chapter 11 Case charging any of the Collateral
under Section 506(c) of the Bankruptcy Code against the Lenders or the Agent
under which any person takes action against the Collateral or that becomes a
final non-appealable order, or the commencement of other actions that is
materially adverse to the Administrative Agent, the Joint Lead Arrangers, the
Lenders or their respective rights and remedies under the Credit Facilities in
any of the Chapter 11 Case or inconsistent with the Loan Documents;

I. the entry of an order granting relief from any stay of proceeding (including,
without limitation, the automatic stay) so as to allow a third party to proceed
with foreclosure (or granting of a deed in lieu of foreclosure) against any
asset with a value in excess $35.0 million;

 

114



--------------------------------------------------------------------------------

J. the entry of any post-petition judgment against any Loan Party or any
judgment that would constitute an administrative expense in the Chapter 11
Cases, in either case in excess of $35.0 million;

K. the payment of any prepetition claims (other than as permitted by the Interim
Order (prior to entry of the Final Order), the Final Order or pursuant to an
order entered in the Chapter 11 Cases that is supported, or not objected to, by
the Administrative Agent);

L. any lien securing or superpriority claim in respect of the obligations under
the DIP Facilities shall cease to be valid, perfected (if applicable) and
enforceable in all respects or to have the priority granted under the Interim
Order (prior to entry of the Final Order) and the Final Order;

M. the existence of any claims or charges, or the entry of any order of the
Bankruptcy Court authorizing any claims or charges, other than in respect of the
Credit Facilities or as otherwise permitted under the Loan Documents, entitled
to superpriority under Section 364(c)(1) of the Bankruptcy Code pari passu or
senior to the DIP Facility, or there shall arise or be granted by the Bankruptcy
Court (i) any claim having priority over any or all administrative expenses of
the kind specified in clause (b) of Section 503 or clause (b) of Section 507 of
the Bankruptcy Code (other than the Carve-Out or the pari passu superpriority
claims of the ABL Credit Agreement) or (ii) subject to the ABL Intercreditor
Agreement, any Lien on the Collateral having a priority senior to or pari passu
with the Liens and security interests granted herein, except as expressly
provided in this Agreement or in the Interim Order or the Final Order (but only
in the event specifically consented to by the Administrative Agent), whichever
is in effect;

N. the Loan Parties or any of their subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against the
Agent, the Joint Lead Arrangers or any of the Lenders relating to the Credit
Facilities or against the administrative agent or other holders of obligations
under the Prepetition Credit Agreement,, unless such suit or other proceeding is
in connection with the enforcement of the Loan Documents against the
Administrative Agent, the Joint Lead Arrangers or Lenders, and the order
confirming the Approved Plan of Reorganization provides that any such suit or
proceeding shall be dismissed with prejudice;

O. failure to satisfy any of the Milestones in accordance with the terms
relating to such Milestone; or

P. after the entry thereof by the Bankruptcy Court, the Confirmation Order shall
cease to be in full force and effect, or any Loan Party shall fail to satisfy in
full all obligations under the DIP Facility on or prior to the effective date of
the Approved Plan of Reorganization or fail to comply in any material respect
with the Confirmation Order,

 

115



--------------------------------------------------------------------------------

or the Confirmation Order shall have been revoked, remanded, vacated, reversed,
rescinded or modified or amended in any manner that is adverse to the
Administrative Agent’s, the Joint Lead Arrangers or the Lenders’ interests or
inconsistent with the Loan Documents;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to Intermediate Holdings and the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate forthwith the Commitments, (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) exercise all rights and remedies granted to it under any Loan Document
and all its rights under any other applicable law or in equity; and in any event
with respect to the Borrower described in clause (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 7.01 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary (other than a Loan Party whose assets are included
in the calculation of any Borrowing Base) that would be an Immaterial Subsidiary
under clause (a) of the definition thereof.

SECTION 7.02 [Reserved]

ARTICLE VIII

The Agents

SECTION 8.01 Appointment.

(a) Each Lender (in its capacities as a Lender and on behalf of itself and its
Affiliates as potential counterparties to Secured Hedge Agreements and Secured
Cash Management Agreements) (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Secured Hedge Agreements and Secured
Cash Management Agreements) hereby irrevocably designate and appoint the
Administrative Agent as the agent of such Lender

 

116



--------------------------------------------------------------------------------

under this Agreement and the other Loan Documents, including as the Collateral
Agent for such Lender and the other Secured Parties under the Security Documents
and the intercreditor agreements, and each such Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf, in
any form, notarial or otherwise. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. Except as expressly
otherwise provided in this Agreement, each of the Administrative Agent and the
Collateral Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions which such Agent is expressly entitled to
take or assert under this Agreement and the other Loan Documents, including the
exercise of remedies pursuant to Section 7.01, and any action so taken or not
taken shall be deemed consented to by the Lenders.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
as potential counterparties to Secured Hedge Agreements and Secured Cash
Management Agreements on behalf of itself and its Affiliates as potential
counterparties to Secured Hedge Agreements and Secured Cash Management
Agreements) hereby appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent (and any
Subagents appointed by the Administrative Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article VIII (including, without limitation,
Section 8.07) and Section 9.05 as though the Administrative Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

 

117



--------------------------------------------------------------------------------

SECTION 8.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact (to which it shall
be entitled to grant power of attorney for these purposes) and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent may also from time to time, when
the Administrative Agent deems it to be necessary or desirable, appoint one or
more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent. Should any instrument in
writing from the Borrower or any other Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct (as found by a
final and nonappealable decision of a court of competent jurisdiction).

SECTION 8.03 Exculpatory Provisions. Neither any Agent or its Affiliates nor any
of their respective Related Parties shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (x) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (y) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Intermediate Holdings, the Borrower or

 

118



--------------------------------------------------------------------------------

any of its respective Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) or conversation believed by it to be genuine and correct
and to have been signed, sent or otherwise authenticated by the proper person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to any Credit Event, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to such
Credit Event. The Administrative Agent may consult with legal counsel (including
counsel to Intermediate Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any
Promissory Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all or
other Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

SECTION 8.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Intermediate Holdings or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent

 

119



--------------------------------------------------------------------------------

receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders); provided, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 8.07 Indemnification. Each Lender agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by Intermediate
Holdings or the Borrower and without limiting the obligation of Intermediate
Holdings or the Borrower to do so), in the amount of its pro rata share (based
on its aggregate outstanding Loans hereunder determined at the time such
indemnity is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The failure of any
Lender to reimburse any Agent promptly upon demand for its ratable share of any

 

120



--------------------------------------------------------------------------------

amount required to be paid by the Lenders to such Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent for such other Lender’s
ratable share of such amount. The agreements in this Section 8.07 shall survive
the payment of the Loans and all other amounts payable hereunder.

SECTION 8.08 Agent in Its Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon ten (10) days’ notice to the Lenders and
Intermediate Holdings. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default shall have
occurred and be continuing) be subject to approval by Intermediate Holdings
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten (10) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10 Documentation Agent, Syndication Agent and Arrangers. None of the
Documentation Agents, Syndication Agents and the Joint Lead Arrangers shall have
any relationship of trust or agency with any Loan Party or any duties,
responsibilities or obligations hereunder in its respective capacity as such.

SECTION 8.11 Security Documents and Collateral Agent Under Security Documents
and Guarantees. The Lenders authorize the Administrative Agent to release any
Collateral or Guarantors in accordance with Section 9.18. The Lenders
irrevocably agree that (a) the Collateral Agent may, without any further consent
of any Lender, enter into or amend the ABL Intercreditor Agreement, any Second
Lien Intercreditor Agreement or any other intercreditor agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Lien on the Collateral that is permitted under this
Agreement, (b) the Collateral Agent may rely exclusively on a certificate of a
Responsible

 

121



--------------------------------------------------------------------------------

Officer of Intermediate Holdings as to whether any such other Liens are
permitted and (c) the ABL Intercreditor Agreement, the Second Lien Intercreditor
Agreement and any other intercreditor agreement referred to in the foregoing
clause (a), entered into by the Collateral Agent, shall be binding on the
Secured Parties. Furthermore, the Lenders (including in their capacities as
potential Cash Management Banks and potential Hedge Banks) hereby authorize the
Administrative Agent and the Collateral Agent to release or subordinate any Lien
on any property granted to or held by the Administrative Agent or Collateral
Agent under any Loan Document (i) to the holder of any Lien on such property
that is permitted by Section 6.02 to be senior to the Liens of the Collateral
Agent on such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and Collateral Agent shall do so upon request of
Intermediate Holdings; provided, that prior to any such request, Intermediate
Holdings shall have in each case delivered to the Administrative Agent a
certificate of a Responsible Officer of Intermediate Holdings certifying that
such Lien is permitted under this Agreement or that such property is Excluded
Property, as applicable.

SECTION 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the applicable
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent and any Subagents allowed in such judicial proceeding, and (B) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same, and (ii) any custodian, receiver, Assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Holdings, Intermediate Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and each Secured Party hereby agree that (a) no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Guarantees, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the

 

122



--------------------------------------------------------------------------------

Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided, that the foregoing shall not apply to notices to any Lender pursuant
to Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, further that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

123



--------------------------------------------------------------------------------

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such certificates required by
Section 5.04(d), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the making
by the Lenders of the Loans, the execution and delivery of the Loan Documents,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the payment in
full of the principal and interest hereunder and the termination of the
Commitments or this Agreement.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, Intermediate Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, Intermediate Holdings, the Borrower, the Administrative
Agent and each Lender and their respective permitted successors and assigns.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer without such
consent shall be null and void), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04 or Article X. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any

 

124



--------------------------------------------------------------------------------

person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.04), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement or the other Loan
Documents.

(b) (i) Subject to the conditions set forth in subclause (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

A. Intermediate Holdings; provided, that no consent of Intermediate Holdings
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other person; provided, further, that Intermediate Holdings
shall be deemed to have consented to any such assignment unless Intermediate
Holdings shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and

B. the Administrative Agent (except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund).

(ii) Assignments shall be subject to the following additional conditions:

A. except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Class, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million unless Intermediate Holdings and the Administrative Agent otherwise
consent; provided, that no such consent of Intermediate Holdings shall be
required if an Event of Default has occurred and is continuing; provided,
further, that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
related Approved Funds shall be treated as one assignment), if any;

B. the parties to each assignment shall (x) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (y) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); and

 

125



--------------------------------------------------------------------------------

C. the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (x) a Lender, (y) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding anything to the contrary herein, no Lender shall be
permitted to assign or transfer any portion of its rights and obligations under
this Agreement or sell any participation to the Borrower or any of its
Affiliates.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance, the Assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Intermediate Holdings, the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section and
any applicable tax forms, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment, whether or not evidenced by a Promissory Note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subclause (v).

 

126



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of Intermediate Holdings, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of Loans at the
time owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Intermediate Holdings, the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and any
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and any other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(i) requires the consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or subclauses (i), through (ix) of the first proviso to
Section 9.08(b) and (ii) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with such Borrower to effectuate the provisions of
Section 2.19(b) or (c) with respect to any Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the requirements and limitations therein, including the
requirements under Sections 2.17(f) and (g) (it being understood that the
documentation required under Sections 2.17(f) and (g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.15 and 2.17 as if it were an Assignee under paragraph (b) of this
Section 9.04 and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of

 

127



--------------------------------------------------------------------------------

the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of the Administrative Agent or any Loan
Party, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank and
this Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Promissory Notes to any Lender requiring Promissory Notes to
facilitate transactions of the type described in clause (d) above.

(f) If the Borrower wishes to replace the Loans or Commitments of any Class with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three (3) Business Days’ advance
notice to the Lenders of such Class, instead of prepaying the Loans or reducing
or terminating the Commitments to be replaced, to (i) require the Lenders of
such Class, to assign such Loans or Commitments to the Administrative Agent or
its designees and (ii) amend the terms thereof in accordance with Section 9.08
(with such replacement, if applicable, being deemed to have been made pursuant
to Section 9.04(b)(ii)). Pursuant to any such assignment, all Loans and
Commitments to be replaced shall be purchased at par (allocated among the
Lenders of such Class, in the same manner as would be required if such Loans
were being optionally prepaid or such Commitments were being optionally reduced
or terminated by the Borrower), accompanied by payment of any accrued interest
and fees thereon and any other amounts owing pursuant to this Agreement. By
receiving such purchase price, the Lenders of such Class, shall automatically be
deemed to have assigned the Loans or Commitments of such Class, pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit A, and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (h) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

(g) Notwithstanding the foregoing, no assignment may be made and, to the extent
the list of such Ineligible Institution has been made available to all Lenders,
no participation sold to an Ineligible Institution without the prior written
consent of Intermediate Holdings.

 

128



--------------------------------------------------------------------------------

SECTION 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Administrative Agent in connection with the syndication of the
Commitments, administration of this Agreement and the other Loan Documents
(including expenses incurred in connection with due diligence, initial and
ongoing appraisals and Collateral examinations to the extent incurred in
accordance with the terms of this Agreement, mortgage recordings, title
registrations, UCC filings and other filings in connection with the creation and
perfection of the Liens of the Collateral Agent (and the priority thereof) as
contemplated hereby or other Loan Documents and the reasonable fees,
disbursements and charges of no more than one counsel in each jurisdiction where
Collateral is located) or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not such amendment, waiver or
modification is approved by the applicable Lenders), including the reasonable
fees, charges and disbursements of Simpson, Thacher & Bartlett LLP, counsel for
the Administrative Agent, the Collateral Agent and the Joint Lead Arrangers, and
the reasonable fees, charges and disbursements of one local counsel per
applicable jurisdiction; and (ii) all out-of-pocket expenses (including Other
Taxes) incurred by the Agents or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the fees, charges and disbursements of a single
counsel for all such persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where such person affected by such conflict
informs Intermediate Holdings of such conflict and thereafter retains its own
counsel with Intermediate Holdings’ prior written consent (not to be
unreasonably withheld), of another firm for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Agents, the
Documentation Agents, the Syndication Agents, the Joint Lead Arrangers, each
Lender, each of their respective Affiliates, successors and assigns and each of
their respective Related Parties (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable documented
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where such Indemnitee affected by such
conflict informs Intermediate Holdings of such conflict and thereafter retains
its own counsel with Intermediate Holdings’ prior written consent (not to be
unreasonably withheld), of another firm of such for such affected Indemnitee),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto, and
regardless of whether any of the foregoing is raised or initiated by a third
party or Intermediate Holdings, the Borrower (including its equity holders,
affiliates, creditors, or any other person) or any other Loan Party or any
Subsidiary; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee (for purposes of this proviso only,
(x) “Indemnitee” shall not

 

129



--------------------------------------------------------------------------------

include any agents or advisors and (y) each of the Administrative Agent, any
Documentation Agent, any Syndication Agent, any Joint Lead Arranger or any
Lender shall be treated as several and separate Indemnitees, but each of them
together with its respective Related Parties, shall be treated as a single
Indemnitee). Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel or consultant fees, charges
and disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (a) any claim related in any way to
Environmental Laws and Holdings, Intermediate Holdings, the Borrower or any of
the Subsidiaries, or (b) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any property currently or
formerly owned or operated by Holdings, Intermediate Holdings, the Borrower or
any of the Subsidiaries; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to Intermediate Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the facilities hereunder or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section 9.05 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes other than any Taxes that represent
losses or damages from any non-Tax claim.

(d) To the fullest extent permitted by applicable law, Holdings, Intermediate
Holdings and the Borrower shall not assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 

130



--------------------------------------------------------------------------------

SECTION 9.06 Right of Set off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of Holdings (prior to a Qualified IPO), Intermediate Holdings or any Subsidiary
against any of and all the Obligations of Holdings (prior to a Qualified IPO),
Intermediate Holdings or any Subsidiary now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Affiliates,
irrespective of whether or not such Lender or such Affiliate shall have made any
demand under this Agreement or such other Loan Document and although the
Obligations may be unmatured; provided, that no amounts set off with respect to
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor; provided, further, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.20 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each of their respective Affiliates under this Section 9.06 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
may have.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OTHER
THAN (AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO SUCH LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Intermediate Holdings, the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Intermediate Holdings, the Borrower or any other Loan Party in any case shall
entitle such person to any other or further notice or demand in similar or other
circumstances.

 

131



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.20 or Section 8.15, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), Intermediate Holdings, the Borrower and the Required Lenders and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification); provided, that no amendment to the financial definitions in this
Agreement shall constitute a reduction in the rate of interest for purposes of
this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease any fees of any
Lender without the prior written consent of such Lender (which, notwithstanding
the foregoing, such consent of such Lender directly adversely affected thereby
shall be the only consent required hereunder to make such modification);
provided, that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase of the Commitments of any Lender;

(iii) extend any date on which payment of interest on any Loan or any Fees is
due, without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification);

(iv) amend the provisions of Section 2.11(d) or 2.18(b) of this Agreement,
Section 4.02 of the Collateral Agreement or any comparable provision of any
other Security Document in a manner that would by its terms alter the pro rata
sharing of payments required thereby, without the prior written consent of each
Lender adversely affected thereby;

(v) amend or modify the provisions of this Section 9.08 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the DIP Closing Date); or

 

132



--------------------------------------------------------------------------------

(vi) release all or substantially all the Collateral or release any of
Intermediate Holdings, the Borrower or all or substantially all of the
Subsidiary Loan Parties from their respective Guarantees under the Collateral
Agreement unless, in each case, sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any Assignee of
such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Secured Party under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO), Intermediate Holdings and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof (provided that such credit
facilities shall not rank senior in right of payment or of security with the
existing facilities hereunder unless otherwise agreed by each Lender directly
adversely affected thereby) and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Holdings (prior to a Qualified
IPO), Intermediate Holdings, the Borrower and the Administrative Agent to the
extent necessary (A) to cure any ambiguity, omission, defect or inconsistency or
(B) to integrate any Incremental Commitments in a manner consistent with
Section 2.20.

(f) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), Intermediate Holdings
may elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
(3) Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree), together with either drafts of the material
documentation relating to such Indebtedness or a description of such
Indebtedness (including a description of the Liens intended to secure the same
or the subordination provisions thereof, as applicable) in reasonably sufficient
detail to be able to make the determinations referred to in this paragraph,
which certificate shall either, at Intermediate Holdings’ election, (i) state
that

 

133



--------------------------------------------------------------------------------

Intermediate Holdings has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Section 6.01 and 6.02
(taking into account any other applicable provisions of this Section 9.08), in
which case such certificate shall be conclusive evidence thereof, or
(ii) request the Administrative Agent to confirm, based on the information set
forth in such certificate and any other information reasonably requested by the
Administrative Agent, that such Indebtedness satisfies such requirements, in
which case the Administrative Agent may determine whether, such requirements
have been satisfied (in which case it shall deliver to Intermediate Holdings a
written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Secured Parties
hereby authorize the Administrative Agent to make such determinations.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

SECTION 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Administrative Agent
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

134



--------------------------------------------------------------------------------

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process. Jurisdiction; Consent
to Service of Process. Subject to clause (e) of the following sentence, all
judicial proceedings brought against any party arising out of or relating hereto
or any other Loan Documents, or any of the Obligations, shall be brought in any
state or federal court of competent jurisdiction in the State, County and City
of New York, including, with respect to the Debtors, the Bankruptcy Court. By
executing and delivering this Agreement, each Loan Party, for itself and in
connection with its properties, irrevocably (a) accepts generally and
unconditionally the non-exclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable Loan Parties at its
address provided in accordance with Section 9.01 (and Intermediate Holdings
hereby agrees to serve as a process agent on behalf of all Loan Parties);
(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over the applicable Loan Party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
aspect and (e) agrees that Agents and Lenders retain the right to serve process
in any other manner permitted by law or to bring proceedings against any Loan
Party in the courts of any other jurisdiction in connection with the exercise of
any rights under any Security Documents or the enforcement of any judgment.

SECTION 9.16 Confidentiality. Each of the Lenders and each of the Agents agrees
that it shall maintain in confidence any information relating to Holdings,
Intermediate Holdings, the Borrower and any Subsidiary furnished to it by or on
behalf of Holdings, Intermediate Holdings, the Borrower or any Subsidiary (other
than information that (a) has become generally available to the public other
than as a result of a disclosure by such party, (b) has been independently
developed by such Lender or such Agent without violating this Section 9.16 or
(c) was available to such Lender or such Agent from a third party having, to
such person’s knowledge, no obligations of confidentiality to Holdings,
Intermediate Holdings, the

 

135



--------------------------------------------------------------------------------

Borrower or any other Loan Party) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any person that approves or administers the Loans on behalf of such Lender or
Agent (so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (i) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (ii) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the National Association of Securities Dealers, Inc., (iii) to
its parent companies, Affiliates or auditors (so long as each such person shall
have been instructed to keep the same confidential in accordance with this
Section 9.16), (iv) in order to enforce its rights under any Loan Document in a
legal proceeding, (v) to any pledgee under Section 9.04(d) or any other
prospective Assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (vi ) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (vii) to any rating agency, CUSIP bureau, or
credit insurer when required by it and (viii) to any other party to this
Agreement or any other Loan Document (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16).

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.16) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, INTERMEDIATE HOLDINGS, THE BORROWER,
THE OTHER LOAN PARTIES AND THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS,
INTERMEDIATE HOLDINGS, THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR
IN THE COURSE OF ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT HOLDINGS, INTERMEDIATE HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, INTERMEDIATE HOLDINGS, THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

136



--------------------------------------------------------------------------------

SECTION 9.17 Platform; Borrower Materials. Intermediate Holdings hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of Holdings, Intermediate Holdings, the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Holdings,
Intermediate Holdings, the Borrower or their respective securities) (each, a
“Public Lender”). Intermediate Holdings hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may not be distributed to the Public Lenders and that (i) all the
Borrower Materials shall be clearly and conspicuously marked “PRIVATE” which, at
a minimum, shall mean that the word “PRIVATE” shall appear prominently on the
first page thereof, (ii) by not marking Borrower Materials “PRIVATE,”
Intermediate Holdings shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat the Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to Holdings, Intermediate
Holdings, the Borrower or their respective securities for purposes of United
States federal and state securities laws, (iii) all Borrower Materials not
marked “PRIVATE” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat the Borrower Materials that are
marked “PRIVATE” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

SECTION 9.18 Release of Liens and Guarantees. (a) The Agents and Lenders hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full, as set
forth in Section 9.18(d) below; (ii) upon the sale or other disposition of such
Collateral by any Loan Party to a person that is not (and is not required to
become) a Loan Party in a transaction not prohibited by this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by the Responsible Officer of Intermediate Holdings upon its reasonable
request without further inquiry), (iii) to the extent that such Collateral
comprises property leased to a Loan Party, upon termination or expiration of
such lease, (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 9.08), (v) to the
extent that the property constituting such Collateral is owned by any Guarantor,
upon the release of such Guarantor from its obligations under the Guarantee in
accordance with the Collateral Agreement and clause (b) below, (vi) as provided
in Section 8.15, (vii) as contemplated by any intercreditor agreement, (viii) to
the extent any asset or property constitutes Excluded Property and (ix) as
required by the Collateral Agent to effect any sale or disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Security Documents. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or Obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale or disposition, all of which shall continue to constitute part of
the Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

 

137



--------------------------------------------------------------------------------

(b) In addition, (i) the Agents and Lenders hereby irrevocably agree that the
Subsidiary Loan Parties shall be released from the Guarantees and the Security
Documents upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary Loan Party ceasing to constitute a Subsidiary Loan
Party or otherwise a Subsidiary (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Responsible Officer of
Intermediate Holdings upon its reasonable request without further inquiry) and
(ii) immediately prior to the consummation of a Qualified IPO of Holdings (the
“Holdings Date”), the Guarantee incurred by Holdings of the Obligations shall
automatically terminate and Holdings shall be released from its obligations
under the Loan Documents, shall cease to be a Loan Party and any Liens created
by any Loan Documents on any assets or Equity Interests owned by Holdings shall
automatically be released.

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent, as applicable, to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Guarantor or Collateral pursuant to the foregoing provisions of this
Section 9.18, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by Intermediate Holdings or
the Borrower and such Loan Party’s expense in connection with the release of any
Liens created by any Loan Document in respect of such Subsidiary, property or
asset.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, upon the Termination Date, upon request of Intermediate Holdings or
the Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to release its security interest in all
Collateral, and to release all Obligations under any Loan Document, whether or
not on the date of such release there may be any (i) obligations in respect of
any Secured Hedge Agreements or any Secured Cash Management Agreements and
(ii) any contingent indemnification Obligations or expense reimburse claims not
then due. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(e) Obligations of Intermediate Holdings and its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and

 

138



--------------------------------------------------------------------------------

guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed. No person shall
have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

SECTION 9.19 [Reserved].

SECTION 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21 Acknowledgments. Each of Holdings, Intermediate Holdings and the
Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Loan Parties and the Lenders is intended to be
or has been created in respect of any of the transactions contemplated by this
Agreement or the other Loan Documents, irrespective of whether any Lender has
advised or is advising any Loan Party on other matters, and the relationship
between the Lenders, on the one hand, and the Loan Parties, on the other hand,
in connection herewith and therewith is solely that of creditor and debtor,
(b) the Lenders, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their Affiliates on the part of the Lenders, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Lenders are engaged in a broad range of transactions that may involve interests
that differ from the Loan Parties’ interests and that the Lenders have no
obligation to disclose such interests and transactions to the Loan Parties,
(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents, (f) each Lender has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
person, (g) no Lender has any obligation to the Loan Parties or their Affiliates
with respect to the transactions contemplated by this Agreement or the other
Loan Documents except those obligations expressly set forth herein or therein or
in any other express writing executed and delivered by such Lender and the Loan
Parties or any such Affiliate and (h) no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

[Remainder of page intentionally left blank; signature pages follow.]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS

HOLDINGS INC.

By:  

/s/ William H. Carter

Name:   William H. Carter Title:  

Executive Vice President and Chief

Financial Officer

MOMENTIVE PERFORMANCE MATERIALS

INC.

By:  

/s/ William H. Carter

Name:   William H. Carter Title:  

Executive Vice President and Chief

Financial Officer

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS

USA INC.

By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

By  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of April 15, 2014 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation
(“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation
(“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware
corporation (the “Borrower”), the LENDERS party thereto from time to time,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the other parties named
therein. Terms defined in the Credit Agreement are used herein with the same
meanings.

1. The Assignor (as defined below) hereby irrevocably sells and assigns, without
recourse, to the Assignee (as defined below), and the Assignee hereby
irrevocably purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 9.04(b)(iv) of the Credit Agreement), the interests
set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date and (ii) the Loans owing to
the Assignor which are outstanding on the Effective Date. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date.

2. By executing and delivering this Assignment and Acceptance, the Assignor and
the Assignee shall be deemed to confirm to and agree with each other and the
other parties hereto as follows: (i) the Assignor warrants that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim and it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; (ii) except as set forth in
clause (i) above, the Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, or the financial condition of Holdings, Intermediate
Holdings, the Borrower or any Subsidiary or Affiliate or any other person
obligated in respect of any Loan Document or any other instrument or document
furnished pursuant thereto or the performance or observance by Holdings,
Intermediate Holdings, the Borrower or any Subsidiary or Affiliate or any other
person of any of their respective obligations under the Credit Agreement, any
other Loan Document or any other



--------------------------------------------------------------------------------

instrument or document furnished pursuant thereto; (iii) the Assignee represents
and warrants that (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (b) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender; (iv) the Assignee confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 of the Credit Agreement (or
delivered pursuant to Section 5.04 of the Credit Agreement), and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and has made
such analysis and decision independently and without reliance on any Agent, the
Assignor or any other Lender; (v) the Assignee will independently and without
reliance upon any Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (vi) the Assignee appoints and authorizes the Administrative Agent
and the Collateral Agent, as applicable, to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent and the Collateral Agent, as applicable, by the terms
of the Loan Documents, together with such powers as are reasonably incidental
thereto; (vii) the Assignee ratifies and confirms all declarations and acts
given and made by each Agent on its behalf; and (viii) the Assignee hereby
agrees that it will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender. From and after the Effective Date, (i) the Assignee shall be a party to
and be bound by the provisions of the Credit Agreement and the other Loan
Documents and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

3. Pursuant to Section 9.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with
(i) if required by Section 9.04(b)(ii)(B) of the Credit Agreement, a processing
and recordation fee of $3,500, (ii) any forms referred to in Section 2.17(g) of
the Credit Agreement, duly completed and executed by such Assignee and (iii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire.

4 This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.

 

- 2 -



--------------------------------------------------------------------------------

Date of Assignment:                                          
                                                                            

Legal Name of Assignor (“Assignor”):                                          
                                                

Legal Name of Assignee (“Assignee”):                                          
                                                

Assignee’s Address for Notices:                                          
                                                            

 

                                                                    
                                         
                                             

Effective Date of Assignment:                                          
                                                                

 

Facility/Class

 

Principal Amount of

Commitments/Loans Assigned1

 

Percentage Assigned of
Commitment/Loans (set forth, to at least 8 decimals,
as a percentage of the Facility and the

aggregate Commitments/Loans of all Lenders
thereunder)

Term Facility Commitments/Loans   $   %

Incremental Term Facility
Commitments/Loans

  $   %

If the Assignee is not already a Lender under the Credit Agreement, the Assignee
shall deliver to the Administrative Agent an Administrative Questionnaire in a
form approved by the Administrative Agent in which the Assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non- public information about the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

[Remainder of page intentionally left blank; signature pages follow.]

 

 

1  Amount of Commitments and Loans assigned is governed by Section 9.04 of the
Credit Agreement.

 

- 3 -



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     Accepted*/      

[JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

                    , as Assignor       by:  

 

    By:  

 

Name:       Name:   Title:       Title: ]4                     , as Assignee    

[MOMENTIVE PERFORMANCE

MATERIALS INC.

by:  

 

    By:  

 

Name:       Name:   Title:       Title: ]3

 

*/ To be completed to the extent consents are required under Section 9.04(b)(i)
of the Credit Agreement.

 

 

4  Consent of the Administrative Agent shall not be required for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund.

3  Consent of Intermediate Holdings shall not be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
has occurred and is continuing, any other person.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING REQUEST

Date:1             ,         

 

To: [JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd, 3/Ops2

Newark, DE 19713

Attention: Evan Zacharias and Demetrius Liston]

Ladies and Gentlemen:

Reference is made to the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of April 15, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Momentive
Performance Materials Holdings Inc., Momentive Performance Materials Inc.,
Momentive Performance Materials USA Inc. (the “Borrower”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the financial institutions party thereto. Terms defined in the Credit
Agreement, wherever used herein, unless otherwise defined herein, shall have the
same meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Borrowing Request, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

  1. The proposed Borrowing will be a Borrowing of             Loans.2

 

  2. The aggregate amount of the proposed Borrowing is: $        .

 

  3. The Business Day of the proposed Borrowing is:         .

 

  4. [The proposed Borrowing is comprised of [$         of ABR Loans] [and] [$
            of Eurocurrency Loans].]

 

  5. The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the proposed Borrowing shall be         months (i.e., such Interest
Period shall end on             ,         ).

 

 

1  Must be received by the Administrative Agent no later than (a) 1:00 p.m.,
Local Time, three Business Days prior to the proposed Borrowing, in the case of
a Eurocurrency Borrowing, and (b) 1:00 p.m., Local Time, on the date of the
proposed Borrowing, in the case of an ABR Borrowing.

2  Term Facility Loans or Incremental Term Facility Loans.



--------------------------------------------------------------------------------

  6. The location and number of the Borrower’s account to which the proceeds of
the proposed Borrowing are to be disbursed is             .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above. The Borrower hereby
represents and warrants that the conditions specified in paragraphs (b) and
(c) of Section 4.01 of the Credit Agreement are satisfied.

[Remainder of page intentionally left blank; signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

Very truly yours, BORROWER: MOMENTIVE PERFORMANCE MATERIALS USA INC. By:  

 

Name:   Title:  

[Signature Page to the Borrowing Request]